Exhibit 10.1

 

LOAN AGREEMENT

Fixed Rate

Dated as of  August 17, 2006

between

BEHRINGER HARVARD FERNCROFT, LLC

as Borrower,

and

BARCLAYS CAPITAL REAL ESTATE INC.,
as Lender

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

ARTICLE 1

 

DEFINED TERMS AND CONSTRUCTION GUIDELINES

 

1

 

 

 

 

 

Section 1.01

 

Defined Terms

 

1

Section 1.02

 

General Construction

 

15

 

 

 

 

 

ARTICLE 2

 

MAXIMUM LOAN AMOUNT; PAYMENT TERMS; ADVANCES; DEFEASANCE

 

15

 

 

 

 

 

Section 2.01

 

Commitment to Lend

 

15

Section 2.02

 

Calculation of Interest

 

15

Section 2.03

 

Payment of Principal and Interest

 

16

Section 2.04

 

Payments Generally

 

17

Section 2.05

 

Prepayment Rights

 

18

 

 

 

 

 

ARTICLE 3

 

CASH MANAGEMENT

 

22

 

 

 

 

 

Section 3.01

 

Lockbox

 

22

Section 3.02

 

Transfers to Cash Management Account; Trigger Event

 

22

 

 

 

 

 

ARTICLE 4

 

ESCROW AND RESERVE REQUIREMENT

 

23

 

 

 

 

 

Section 4.01

 

Creation and Maintenance of Escrows and Reserves

 

23

Section 4.02

 

Tax Escrow

 

24

Section 4.03

 

Insurance Premium Escrow

 

25

Section 4.04

 

Immediate Repair Escrow Account

 

26

Section 4.05

 

Replacement Reserve Account

 

27

Section 4.06

 

TI/LC Reserve Account

 

27

Section 4.07

 

TI/LC Designated Reserve Account

 

28

Section 4.08

 

Earnout Reserve Account

 

29

Section 4.09

 

Vacant Space Reserve Account

 

30

 

 

 

 

 

ARTICLE 5

 

COMPLETION OF REPAIRS RELATED TO RESERVE ACCOUNTS; CONDITIONS TO RELEASE OF
FUNDS

 

31

 

 

 

 

 

Section 5.01

 

Conditions Precedent to Disbursements from Certain Reserve Accounts

 

31

Section 5.02

 

Waiver of Conditions to Disbursement

 

33

Section 5.03

 

Direct Payments to Suppliers and Contractors

 

33

Section 5.04

 

Performance of Reserve Items

 

34

 

 

 

 

 

ARTICLE 6

 

LOAN SECURITY AND RELATED OBLIGATIONS

 

35

 

 

 

 

 

Section 6.01

 

Security Instrument and Assignment of Rents and Leases

 

35

Section 6.02

 

Assignment of Property Management Contract

 

35

Section 6.03

 

Assignment of Operating Agreements

 

35

 

i


--------------------------------------------------------------------------------


 

Section 6.04

 

Pledge as Property; Grant of Security Interest

 

35

Section 6.05

 

Environmental Indemnity Agreement

 

35

Section 6.06

 

Guaranty of Borrower Sponsors

 

35

Section 6.07

 

Letter of Credit

 

35

 

 

 

 

 

ARTICLE 7

 

SINGLE PURPOSE ENTITY REQUIREMENTS

 

36

 

 

 

 

 

Section 7.01

 

Commitment to be a Single Purpose Entity

 

36

Section 7.02

 

Definition of Single Purpose Entity

 

37

 

 

 

 

 

ARTICLE 8

 

REPRESENTATIONS AND WARRANTIES

 

40

 

 

 

 

 

Section 8.01

 

Organization; Legal Status

 

40

Section 8.02

 

Power; Authorization; Enforceable Obligations

 

40

Section 8.03

 

No Legal Conflicts

 

41

Section 8.04

 

No Litigation

 

41

Section 8.05

 

Business Purpose of Loan

 

41

Section 8.06

 

Warranty of Title

 

41

Section 8.07

 

Condition of the Property

 

42

Section 8.08

 

No Condemnation

 

42

Section 8.09

 

Requirements of Law

 

42

Section 8.10

 

Operating Permits

 

42

Section 8.11

 

Separate Tax Lot

 

42

Section 8.12

 

Flood Zone

 

42

Section 8.13

 

Adequate Utilities

 

42

Section 8.14

 

Public Access

 

42

Section 8.15

 

Boundaries

 

43

Section 8.16

 

Mechanic Liens

 

43

Section 8.17

 

Assessments

 

43

Section 8.18

 

Insurance

 

43

Section 8.19

 

Leases

 

43

Section 8.20

 

Management Agreement

 

44

Section 8.21

 

Financial Condition

 

44

Section 8.22

 

Taxes

 

44

Section 8.23

 

No Foreign Person

 

44

Section 8.24

 

Federal Regulations

 

44

Section 8.25

 

Investment Company Act; Other Regulations

 

44

Section 8.26

 

ERISA

 

44

Section 8.27

 

No Illegal Activity as Source of Funds

 

44

Section 8.28

 

Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money Laundering
Laws

 

45

Section 8.29

 

Brokers and Financial Advisors

 

45

Section 8.30

 

Complete Disclosure; No Change in Facts or Circumstances

 

45

Section 8.31

 

Survival

 

45

 

ii


--------------------------------------------------------------------------------


 

ARTICLE 9

 

BORROWER COVENANTS

 

45

 

 

 

 

 

Section 9.01

 

Payment of Debt and Performance of Obligations

 

45

Section 9.02

 

Payment of Taxes and Other Lienable Charges

 

45

Section 9.03

 

Insurance

 

46

Section 9.04

 

Obligations upon Condemnation or Casualty

 

50

Section 9.05

 

Inspections and Right of Entry

 

55

Section 9.06

 

Leases and Rents

 

55

Section 9.07

 

Use of Property

 

56

Section 9.08

 

Maintenance of Property

 

56

Section 9.09

 

Waste

 

57

Section 9.10

 

Compliance with Laws

 

57

Section 9.11

 

Financial Reports, Books and Records

 

57

Section 9.12

 

Performance of Other Agreements

 

59

Section 9.13

 

Existence; Change of Name; Location as a Registered Organization

 

59

Section 9.14

 

Property Management

 

60

Section 9.15

 

ERISA

 

60

Section 9.16

 

Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money Laundering
Laws

 

61

Section 9.17

 

Deposit of Additional Collateral

 

61

 

 

 

 

 

ARTICLE 10

 

NO TRANSFERS OR ENCUMBRANCES; DUE ON SALE

 

61

 

 

 

 

 

Section 10.01

 

Prohibition Against Transfers

 

61

Section 10.02

 

Lender Approval

 

61

Section 10.03

 

Intentionally Deleted

 

62

Section 10.04

 

Other Releases of the Mortgaged Property

 

62

Section 10.05

 

Anti-Terrorism Compliance; Substantive Consolidation Opinion

 

62

 

 

 

 

 

ARTICLE 11

 

EVENTS OF DEFAULT; REMEDIES

 

63

 

 

 

 

 

Section 11.01

 

Events of Default

 

63

Section 11.02

 

Remedies

 

65

Section 11.03

 

Cumulative Remedies; No Waiver; Other Security

 

67

Section 11.04

 

Enforcement Costs

 

67

Section 11.05

 

Application of Proceeds

 

67

 

 

 

 

 

ARTICLE 12

 

NONRECOURSE – LIMITATIONS ON PERSONAL LIABILITY

 

68

 

 

 

 

 

Section 12.01

 

Nonrecourse Obligation

 

68

Section 12.02

 

Personal Liability for Certain Losses

 

68

Section 12.03

 

Full Personal Liability

 

69

Section 12.04

 

No Impairment

 

69

Section 12.05

 

No Waiver of Certain Rights

 

69

 

 

 

 

 

ARTICLE 13

 

INDEMNIFICATION

 

69

 

 

 

 

 

Section 13.01

 

Indemnification Against Claims

 

69

Section 13.02

 

Duty to Defend

 

70

 

iii


--------------------------------------------------------------------------------


 

ARTICLE 14

 

SUBROGATION; NO USURY VIOLATIONS

 

70

 

 

 

 

 

Section 14.01

 

Subrogation

 

70

Section 14.02

 

No Usury

 

70

 

 

 

 

 

ARTICLE 15

 

SALE OR SECURITIZATION OF LOAN

 

71

 

 

 

 

 

Section 15.01

 

Splitting the Note

 

71

Section 15.02

 

Lender’s Rights to Sell or Securitize

 

72

Section 15.03

 

Dissemination of Information

 

72

Section 15.04

 

Securitization Indemnification

 

72

 

 

 

 

 

ARTICLE 16

 

BORROWER FURTHER ACTS AND ASSURANCES PAYMENT OF SECURITY RECORDING CHARGES

 

73

 

 

 

 

 

Section 16.01

 

Further Acts

 

73

Section 16.02

 

Replacement Documents

 

73

Section 16.03

 

Borrower Estoppel Certificates

 

74

Section 16.04

 

Recording Costs

 

75

Section 16.05

 

Publicity

 

75

 

 

 

 

 

ARTICLE 17

 

LENDER CONSENT

 

75

 

 

 

 

 

Section 17.01

 

No Joint Venture; No Third Party Beneficiaries

 

75

Section 17.02

 

Lender Approval

 

75

Section 17.03

 

Performance at Borrower’s Expense

 

75

 

 

 

 

 

ARTICLE 18

 

MISCELLANEOUS PROVISIONS

 

76

 

 

 

 

 

Section 18.01

 

Notices

 

76

Section 18.02

 

Entire Agreement; Modifications; Time of Essence

 

77

Section 18.03

 

Binding Effect; Joint and Several Obligations

 

77

Section 18.04

 

Duplicate Originals; Counterparts

 

77

Section 18.05

 

Unenforceable Provisions

 

77

Section 18.06

 

Governing Law

 

77

Section 18.07

 

Consent to Jurisdiction

 

77

Section 18.08

 

WAIVER OF TRIAL BY JURY

 

78

 

 

 

 

 

Exhibit A

 

Intentionally Deleted

 

 

Exhibit B

 

Disbursement Request Form

 

 

Exhibit C

 

Immediate Repairs

 

 

Exhibit D

 

Organizational Chart

 

 

Exhibit E

 

Rent Roll

 

 

Exhibit F

 

Replacements

 

 

 

iv


--------------------------------------------------------------------------------


LOAN AGREEMENT

Fixed Rate

THIS LOAN AGREEMENT is made as of the 17th day of August, 2006 by BEHRINGER
HARVARD FERNCROFT, LLC, a Delaware limited liability company (“Borrower”), as
borrower, and BARCLAYS CAPITAL REAL ESTATE INC., a Delaware corporation
(together with its successors and assigns, “Lender”), as lender.

Background

Borrower desires to obtain a commercial mortgage loan from Lender in the
original principal amount of $18,000,000.00 in lawful money of the United States
of America.  Lender is willing to make such loan to Borrower on the terms and
conditions set forth in this Loan Agreement.

Agreement

NOW, THEREFORE, in consideration of such loan and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, Borrower and Lender agree as follows:

ARTICLE 1
DEFINED TERMS AND CONSTRUCTION GUIDELINES

Section 1.01           Defined Terms.  The following terms have the meanings set
forth below:

“Additional Collateral” means a cash deposit from Borrower to Lender that (i)
shall be held by Lender in an account that should not be deemed a trust fund, as
additional security for the Loan, (ii) is the least amount necessary to cause,
when added to the amount that is the denominator of the Loan to Value Ratio
calculation, the Loan to Value Ratio to equal no more than 75%, and (iii) shall
be deposited with Lender within ten days of Lender’s request following Lender’s
determination that Guarantor has failed to satisfy the Net Worth Test or the
Liquidity Test.

“Affiliate” of any Person means (a) any other Person which (i) directly or
indirectly, owns more than forty percent (40%) of the beneficial or equity
interests in such Person or (ii) directly or indirectly, is in Control of, is
Controlled by or is under common Control with, such Person; (b) any other Person
who is a director or officer of (i) such Person, (ii) any subsidiary of such
Person, or (iii) any Person described in clause (a) above; or (c) any
corporation, limited liability company or partnership which has as a director
any Person described in clause (b) above.

“Anti-Terrorism Laws” shall mean, collectively, (a) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107 56) (The USA PATRIOT Act),
(b) Executive Order No. 13224 on Terrorist Financing, effective September 24,
2001, and relating to Blocking Property and


--------------------------------------------------------------------------------




Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism, (c) the International Emergency Economic Power Act, 50 U.S.C. §1701
et seq. and (d) all other Legal Requirements relating to money laundering or
terrorism.

“Applicable Interest Rate” has the meaning set forth in Section 2.02(b) hereof.

“Approved Budget” has the meaning set forth in Section 9.11(a)(v) hereof.

“Assignment of Leases and Rents” means the Assignment of Leases and Rents dated
on or about the date hereof from Borrower, as assignor, to Lender, as assignee,
assigning to Lender all of Borrower’s right, title and interest in and to the
Leases and the Rents with respect to the Property.

“Assignment of Property Management Contract” means an Assignment of Property
Management Contract and Subordination of Management Fees dated on or about the
date hereof from Borrower, as assignor, to Lender, as assignee, and acknowledged
by Property Manager, or, as applicable, any other Assignment of Property
Management Contract executed pursuant to Section 9.14 hereof.

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978 codified as 11 U.S.C.
§101 et seq., and the regulations issued thereunder, both as hereafter modified
from time to time.

“Borrower” has the meaning in the introductory paragraph of this Loan Agreement.

“Business Day” or “business day” means any day other than a Saturday, a Sunday,
or days when Federal Banks located in the State of New York are closed for a
legal holiday or by government directive.

“Cash Flow Available for Debt Service” means, for a specified period,
(a) Operating Income less (b) Operating Expenses.

“Cash Management Account” shall have the meaning set forth in the Cash
Management Agreement.

“Cash Management Agreement” means the Cash Management Agreement dated on or
about the date hereof between Borrower, Property Manager and Lender.

“Casualty” means the occurrence of damage or destruction to the Property, or any
part thereof, by fire, flood, vandalism, windstorm, hurricane, earthquake, acts
of terrorism or any other casualty.

“Closing Date” means August 21, 2006.

“Condemnation” means the taking by any Governmental Authority of the Property or
any part thereof through eminent domain or otherwise (including, without
limitation, any transfer made in lieu of or in anticipation of the exercise of
such taking).

2


--------------------------------------------------------------------------------




“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person whether
through ownership of voting securities, beneficial interests, by contract or
otherwise.  The definition is to be construed to apply equally to variations of
the word “Control” including “Controlled,” “Controlling” or “Controlled by.”

“Debt” means the aggregate of all principal and interest payments that accrue or
are due and payable in accordance with the Loan Agreement, together with any
other amounts due under the Loan Documents.  The terms “Debt” and “Loan” have
the same meaning whenever used in the Loan Documents.

“Debt Service Coverage Ratio” means, as to a specific period, the ratio of
(a) the Cash Flow Available for Debt Service, to (b) the principal and interest
that would be due and payable based upon the Applicable Interest Rate (for
purposes of the calculation, assuming that the Interest Only Period shall have
expired).

“Default Rate” has the meaning set forth in Section 2.04(e) hereof.

“Defeasance” has the meaning set forth in Section 2.05(b)(i) hereof.

“Defeasance Collateral” has the meaning set forth in Section 2.05(b)(iii)
hereof.

“Defeasance Pledge Agreement” has the meaning set forth in Section 2.05(b)(ii)
hereof.

“Disbursement Request” means a written request from Borrower delivered to
Lender, substantially in the form attached hereto as Exhibit B, signed by a
Responsible Officer of Borrower and requesting Lender to disburse funds from a
Reserve Account.  Each Disbursement Request shall describe in reasonable detail
the use of the funds requested by the Disbursement Request and shall have
attached to it, as applicable:  (a) the original invoices, or copies of the
original invoices, for all items or materials purchased or services performed
which are to be funded by the Disbursement Request, and (b) copies of all
permits, licenses and approvals, if any, by any Governmental Authority
confirming completion of the Reserve Items.  If an original invoice(or copy of
an original) is not available, Borrower shall be required to evidence, to
Lender’s satisfaction, the amounts expended for which reimbursement is
requested.

“Disclosure Documents” has the meaning set forth in Section 15.03 hereof.

“Earnout Criteria” means, collectively, each of the following:  (a) the Property
has sufficient income to maintain a Debt Service Coverage Ratio (based on the
Loan amount that Lender determines, in accordance with Section 4.08, can be
supported by the cash flow of the Property) of at least 1.15:1.00; (b)  no Event
of Default shall have occurred and be continuing and no event shall have
occurred and be continuing that with notice or time (or both) would be deemed an
Event of Default; (c) the Property maintains a Loan to Value Ratio of no more
than 75%; (d) no Cash Flow Sweep (as defined in the Cash Management Agreement)
shall have occurred and be continuing; and (e) Borrower has delivered to Lender
(unless previously delivered to Lender in connection with a disbursement under
Section 4.08 hereof) (i) an executed lease from each tenant demising all or a
portion of the Vacant Space, and (ii) an executed estoppel certificate from each
such tenant  indicating that such tenant (A) has commenced

3


--------------------------------------------------------------------------------




payment of rent, (B) is in possession of the premises demised under its lease,
(C) is operating its business in accordance with the terms of its lease, and (D)
has no claim or offset against Borrower.

“Earnout Period”  means the time period between the Closing Date and September
1, 2009.

“Earnout Reserve Account” means an account held by Lender, or Lender’s designee,
in which the Earnout Reserve Deposit will be held, which shall not constitute a
trust fund.

“Earnout Reserve Deposit” has the meaning set forth in Section 4.08 hereof.

“Eligible Account” means an identifiable account which is separate from all
other funds held by the holding institution that is either (a) an account or
accounts maintained with a federal or state chartered depository institution or
trust company which complies with the definition of Eligible Institution or
(b) a segregated trust account or accounts maintained with the corporate trust
department of a federal or state chartered depository institution or trust
company acting in its fiduciary capacity which, in the case of a state chartered
depository institution or trust company is subject to regulations substantially
similar to 12 C.F.R. §9.10(b), having in either case a combined capital and
surplus of at least $50,000,000 and subject to supervision or examination by
federal and state authority.  An Eligible Account will not be evidenced by a
certificate of deposit, passbook or other instrument.

“Eligible Institution” means (a) KeyBank, N.A. or (b) a federal or state
chartered depository institution or trust company insured by the Federal Deposit
Insurance Corporation the short term unsecured debt obligations or commercial
paper of which are rated at least A-1 by S&P, P-1 by Moody’s Investors Service,
Inc. and F-1+ by Fitch, Inc. in the case of accounts in which funds are held for
thirty (30) days or less or, in the case of accounts in which funds are held for
more than thirty (30) days, the long term unsecured debt obligations of which
are rated at least “AA” by Fitch, Inc. and S&P and “Aa2” by Moody’s Investors
Service, Inc.

“Environmental Indemnity” means the Environmental Indemnity Agreement dated on
or about the date hereof from Borrower and the other Environmental Indemnitors
named therein to Lender.

“Equity Interests” means (a) partnership interests (whether general or limited)
in an entity which is a partnership; (b) membership interests in an entity which
is a limited liability company; or (c) the shares or stock interests in an
entity which is a corporation.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the
regulations issued thereunder, all as amended or restated from time to time.

“Event of Default” means any of the events specified in Section 11.01 hereof.

“FRB Release” has the meaning set forth in Section 2.05(c) hereof.

“Full Disbursement Event”  has the meaning set forth in the Cash Management
Agreement.

4


--------------------------------------------------------------------------------




“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any Person exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to such
government.

“Guarantor” means Behringer Harvard Opportunity Reit I, Inc., and any other
entity or individual liable under the Guaranty and Environmental Indemnity, or
any replacement thereof.

“Guaranty” means the Guaranty( Exceptions to Nonrecourse Liability) dated on or
about the date hereof from Guarantor to Lender.

“Immediate Repairs” means the repairs or improvements to the Property identified
on Exhibit C hereto.

“Immediate Repair Deposit” has the meaning set forth in Section 4.04(b) hereof,
subject to adjustment as set forth in Section 4.04(d) hereof.

“Immediate Repair Escrow Account” means an account held by Lender, or Lender’s
designee, in which the Immediate Repair Deposit will be held, which shall not
constitute a trust fund.

“Improvements” has the meaning set forth in the Security Instrument.

“Indemnified Claim” means the basis for the Indemnified Party’s claim for
indemnification under Article 13 hereof.

“Indemnified Parties” means Lender, together with its successors and assigns,
which shall include, without limitation, any owner or prior owner or holder of
the Note, any servicer of the Loan, any investor, or holder of a full or partial
interest in the Loan, any receiver or other fiduciary appointed in a foreclosure
or other proceeding under any Requirements of Law regarding creditors’ rights,
any officers, directors, shareholders, partners, members, employees, agents,
servants, representatives, contractors, subcontractors, Affiliates of any and
all of the foregoing, in all cases whether during the term of the Loan or as
part of, or following, a foreclosure of the Security Instrument.

“Insurance Premiums” means the premiums for the insurance Borrower is required
to provide pursuant to Section 9.03 hereof.

“Insurance Premium Escrow Account” means an account held by Lender, or Lender’s
designee, in which Borrower’s initial deposit for Insurance Premiums paid on the
Closing Date and the Monthly Insurance Deposits will be held.

“Interest Only Payment” shall mean the monthly payment of interest, at the
Applicable Interest Rate, accrued on the outstanding principal balance of the
Loan, due and payable on each Payment Due Date during the Interest Only Period
hereunder.

5


--------------------------------------------------------------------------------




“Interest Only Period” means that period commencing on the Payment Due Date of 
October 1, 2006 through and including the Payment Due Date of  September 1,
2011.

“Issuer Group” has the meaning set forth in Section 15.04 hereof.

“Issuer Person” has the meaning set forth in Section 15.04 hereof.

“Land” has the meaning set forth in the Security Instrument.

“Lease” has the meaning set forth in the Security Instrument.

“Lease Guaranty” has the meaning set forth in the Security Instrument.

“Leasing Commissions” means leasing commissions incurred by Borrower in
connection with the leasing of  the Property or any portion thereof (including
any so-called “override” leasing commissions which may be due to any leasing or
rental agent engaged by Borrower for the Property if an agent other than such
agent also is entitled to a leasing commission, and leasing commissions earned
under the Property Management Contract, but excluding commissions due any
principal, member, general partner or shareholder of Borrower or any Affiliate
of Borrower, unless such commissions are provided for in the Property Management
Contract or are equal to or less than similar commissions that would be required
to be paid to independent third parties for such services).

“Lender” has the meaning in the introductory paragraph of this Loan Agreement.

“Letter of Credit” has the meaning set forth in Section 6.07 hereof.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), or other security
agreement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement, the filing of any financing
statement under the UCC or comparable law of any jurisdiction in respect of any
of the foregoing and a mechanics’ or materialman’s lien).

“Liquidity” means cash and unencumbered, marketable securities.

“Liquidity Test” means that Guarantor’s Liquidity, as calculated by Lender in
accordance with Lender’s underwriting standards on the basis of information
provided by Guarantor shall be at least $2,000,000.00.

“Loan” means the aggregate of all principal and interest payments that accrue or
are due and payable in accordance with the Loan Agreement, together with any
other amounts due under the Loan Documents.  The terms “Loan” and “Debt” have
the same meaning whenever used in the Loan Documents.

“Loan Agreement” means this Loan Agreement.

“Loan Documents” means, collectively, this Loan Agreement, the Note, the
Security Instrument, the Assignment of Leases and Rents, the Assignment of
Property Management

6


--------------------------------------------------------------------------------




Contract, the Environmental Indemnity, the Guaranty, the Lockbox Agreement, the
Cash Management Agreement and any and all other documents and agreements
executed in connection with the Loan, as each such agreement may be modified,
supplemented, consolidated, extended or reinstated from time to time.

“Loan to Value Ratio” means with respect to a specified time, the ratio obtained
by dividing (a) the then-outstanding principal balance of the Loan, by
(b) either, as selected in Lender’s discretion, the “as-is” or “as-stabilized”
value of the Property as set forth in the appraisal obtained by Lender in
connection with its underwriting of the Loan or any update thereto requested by
Lender at Borrower’s cost, whichever is most recent.

“Lockbox Account” means the Account and Lockbox as such terms are defined in the
Lockbox Agreement.

“Lockbox Agreement” means the Blocked and Control Agreement dated on or about
the date hereof between Borrower, JP Morgan Chase Bank, N.A. and Lender.

“Lockbox Suspension” has the meaning set forth in the Cash Management Agreement.

“Losses” means any and all claims, suits, liabilities (including, without
limitation, strict liabilities and liabilities under federal and state
securities laws), actions, proceedings, obligations, debts, damages, losses,
costs, expenses, fines, penalties, charges, fees, judgments, awards, and amounts
paid in settlement of whatever kind or nature (including without limitation
reasonable legal fees and other costs of defense).

“Major Lease” means any Lease (i) that consists of 25,000 rentable square feet
or more including any expansion options or (ii) which has a term of more than
six (6) years, exclusive of any extension or options to renew.  Lender may, in
Lender’s sole discretion, aggregate any and all Leases to Affiliates to
determine whether such Leases should be treated as a Major Lease.

“Material Adverse Effect” means, with respect to any circumstance, act,
condition or event of whatever nature (including any adverse determination in
any litigation, arbitration, or governmental investigation or proceeding),
whether singly or in conjunction with any other event, act, condition or
circumstances, whether or not related, which in Lender’s reasonable judgment,
has or results in a material adverse change in, or a materially adverse effect
upon (a) the business, operations or financial condition of Borrower or
Guarantor; (b) the ability of Borrower or Guarantor to perform its obligations
under any Loan Document to which it is a party; (c) the use, value or condition
of the Property; (d) compliance of the Property with any Requirements of Law;
(e) the validity, priority or enforceability of any Loan Document or the liens,
rights (including, without limitation, recourse against the Property) or
remedies of Lender hereunder or thereunder; or (f) the occupancy rate of the
Property.

“Maturity Date” has the meaning set forth in Section 2.03(c) hereof.

“Maximum Loan Amount” means the maximum principal amount of $18,000,000.00 in
lawful money of the United States of America, to be advanced to Borrower
pursuant to this Loan Agreement.  Reference in the Loan Agreement to “Maximum
Loan Amount” mean the

7


--------------------------------------------------------------------------------




maximum principal amount, irrespective of actual principal amount outstanding or
actually advanced to Borrower during the term of the Loan.

“Monthly Insurance Deposit” means, with respect to the specified period, an
amount equal to one-twelfth (1/12) of the Insurance Premiums that Lender
estimates will be payable during the next ensuing twelve (12) months, subject to
adjustment as set forth in Section 4.03(d) hereof.

“Monthly Replacement Reserve Deposit” has the meaning set forth in Section
4.05(b) hereof, subject to adjustment as set forth in Section 4.05(d) hereof.

“Monthly Tax Deposit” means, with respect to the specified period, an amount
equal to one-twelfth (1/12) of the Taxes that Lender estimates will be payable
during the next ensuing twelve (12) months, subject to adjustment as set forth
in Section 4.02(d) hereof.

“Monthly TI/LC Deposit” has the meaning set forth in Section 4.06(b) hereof,
subject to adjustment as set forth in Section 4.06(d) hereof.

“Net Worth” means, as of a given date, a Person’s equity calculated in
conformance with GAAP by subtracting total liabilities from total tangible
assets.

“Net Worth Test” means that the Net Worth of Guarantor,  as calculated by Lender
in accordance with Lender’s underwriting standards on the basis of information
provided by Guarantor shall be at least $20,000,000.

“Note” means the Promissory Note dated on or about the date hereof from Borrower
to the order of Lender in the original principal amount equal to the Maximum
Loan Amount.

“Obligations” means the Loan, and all other obligations and liabilities of the
Borrower to Lender, whether direct or indirect, absolute or contingent, due or
to become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with the Loan or the Loan Documents, whether on account of
principal, interest, fees, indemnities, costs, expenses (including, without
limitation, all reasonable fees and disbursements of legal counsel) or
otherwise.

“OFAC List” means the list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department, Office of Foreign Assets Control
pursuant to any Requirements of Law, including, without limitation, trade
embargo, economic sanctions, or other prohibitions imposed by Executive Order of
the President of the United States.  The OFAC List is accessible through the
internet website www.treas.gov/ofac/t11sdn.pdf.

“Open Date” has the meaning set forth in Section 2.05(a) hereof.

“Operating Account” means that certain account in the name of Borrower at JP
Morgan Chase Bank, N.A., account number 707690350, and ABA No. 1110-0061-4.

8


--------------------------------------------------------------------------------




“Operating Agreements” has the meaning set forth in the Security Instrument.

“Operating Expenses” means all cash expenses actually incurred by or charged to
Borrower (appropriately pro-rated for any expenses that, although actually
incurred in a particular period, also relate to other periods), with respect to
the ownership, operation, leasing and management of the Property in the ordinary
course of business, determined in accordance with GAAP and adjusted by Lender in
accordance with Lender’s customary underwriting procedures and policies then in
effect which Operating Expenses are also adjusted by underwritten reserves for
Replacements, Tenant Improvements and Leasing Commissions and any other
underwritten reserves as determined by Lender whether or not required to be
reserved.  Operating Expenses shall specifically exclude (1) costs of Tenant
Improvements and Leasing Commissions, (2) capital expenditures, (3)
depreciation, (4) payments made in connection with the payment of the
outstanding principal balance of the Loan, (5) costs of Restoration following a
Casualty or Condemnation, (6) funds disbursed from any Reserve Account, and (7)
any other non-cash items.

“Operating Income” means all gross cash income, revenues and consideration
received or paid to or for the account or benefit of Borrower resulting from or
attributable to the operation or leasing of the Property determined in
accordance with GAAP adjusted by Lender in accordance with Lender’s customary
underwriting procedures and policies then in effect, but excluding any income or
revenues from a sale, refinancing, Casualty or Condemnation, payment of rents
more than one (1) month in advance, lease termination payments, payments from
any other events not related to the ordinary course of operations of the
Property, and in connection with a calculation relating to satisfaction of the
Earnout Criteria or the requirements for a Full Disbursement Event, rents
received from any tenant subject to a lease with a term that is within 12 months
of termination or expiration as of the determination.

“Organizational Chart” means the chart attached hereto as Exhibit D which shows
all persons or entities having an ownership interest in Borrower.

“Other Charges” means all ground rents, maintenance charges, impositions (other
than Taxes) and similar charges (including, without limitation, vault charges
and license fees for the use of vaults, chutes and similar areas adjoining the
Property), now or hereafter assessed or imposed against the Property, or any
part thereof, together with any penalties thereon.

“Payment Due Date” has the meaning set forth in Section 2.03(b) hereof.  It is
the date that a regularly scheduled Interest Only Payment, during the Interest
Only Period, and payment of principal and interest, after the expiration of the
Interest Only Period, is due.

“Permitted Encumbrances” means only those exceptions shown in the Title
Insurance Policy and each other Lien which has been approved in writing by
Lender.

“Permitted Transfer” means each of the following:

(a)                                  Transfers of Equity Interests which, in the
aggregate over the term of the Loan (i) do not exceed forty-nine percent (49%)
of the total interests in Borrower or in Guarantor, as applicable; (ii) do not
result in any Person holding an Equity Interest in Borrower, which exceeds
forty-nine percent (49%) of the total Equity

9


--------------------------------------------------------------------------------




Interests in Borrower; and (iii) do not result in a change of Control of
Borrower or Guarantor.

(b)                                 Transfers with respect to any Person whose
stocks or certificates are traded on a nationally recognized stock exchange or
that is a reporting company under the Securities Exchange Act of 1934, as
amended.

(c)                                  Transfers which have been approved by
Lender in accordance with Section 10.02 hereof.

(d)                                 Permitted Encumbrances.

(e)                                  All Transfers of worn out or obsolete
furnishings, fixtures or equipment that are promptly replaced with property of
equivalent value and functionality if such property is used in, and material to,
the operation of the Property.

(f)                                    All Major Leases which have been approved
by Lender in accordance with this Loan Agreement.

(g)                                 All Leases which are not Major Leases and
which have been approved by the Lender pursuant to Section 9.06 hereof or that
do not require Lender’s approval pursuant to Section 9.06 hereof.

(h)                                 Transfers of Equity Interests in a Borrower
by or on behalf of the member of such Borrower who is deceased or declared
judicially incompetent, to such member’s heirs, legatees, devisees, executors,
administrators, estate or personal representatives.

(i)                                     Transfers of Equity Interests in a
Borrower by the member of such Borrower for bona fide estate planning purposes
to (i) such member’s spouse, children (and spouses of children), siblings,
parents, or grandchildren, or (ii) trusts established for the benefit of such
member or such member’s spouse, children (and spouses of children), siblings,
parents or grandchildren.

“Person” means an individual, partnership, limited partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, governmental authority or other
entity of whatever nature.

“Personal Property” has the meaning set forth in the Security Instrument.

“Prohibited Prepayment” has the meaning set forth in Section 2.05(c) hereof.

“Prohibited Prepayment Fee” has the meaning set forth in Section 2.05(c) hereof.

“Property” has the meaning set forth in the Security Instrument.

“Property Manager” means HPT Management Services L.P., a Texas limited
partnership.

10


--------------------------------------------------------------------------------


“Property Management Contract” means the Amended and Restated Property
Management and Leasing Agreement dated March 9, 2006, between Borrower and
Property Manager which provides for the management of the Property for Borrower
by Property Manager, as assigned to Borrower pursuant to that certain Partial
Assignment and Assumption of Amended and Restated Property Management and
Leasing Agreement executed in connection with the closing of the Loan.

“PV” has the meaning set forth in Section 2.05(c)(ii) hereof.

“Qualified Loan Amount” has the meaning set forth in Section 4.08 hereof.

“Rating Agencies” means Fitch, Inc., Moody’s Investors Service, Inc. and S&P, or
any successor entity of the foregoing, or any other nationally recognized
statistical rating organization to the extent that any of the foregoing have
been or will be engaged by Lender or its designees in connection with or in
anticipation of Securitization or any other sale or grant of participation
interest in the Loan (or any part thereof).

“Rating Confirmation” means a written confirmation from each of the Rating
Agencies (unless otherwise agreed by Lender) that an action shall not result in
a downgrade, withdrawal or qualification of any securities issued in connection
with a Securitization.

“Release” has the meaning set forth in Section 2.05(b)(i) hereof.

“Release Date” has the meaning set forth in Section 2.05(b)(ii) hereof.

“REMIC Trust” means a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds an interest in the Loan.

“Rent Roll” means a statement from Borrower substantially in the form attached
hereto as Exhibit E detailing the names of all tenants of the Property, the
portion of Property occupied by each tenant, the base rent and any other charges
payable under each Lease, the term of each Lease, the beginning date and
expiration date of each Lease, whether any tenant is in default under its Lease
(and detailing the nature of such default), and any other information as is
reasonably required by Lender, all certified by a Responsible Officer to be
true, correct and complete.

“Rents” has the meaning set forth in the Security Instrument.

“Replacement Reserve Account” means an account held by Lender, or Lender’s
designee, in which the Monthly Replacement Reserve Deposits will be held, which
shall not constitute a trust fund.

“Replacements” means the scheduled repairs and replacements to the Property
identified on Exhibit F hereto.

“Reporting Default” means, without reference to any cure period under Article
11, each instance that any of the following occur:  (a) failure to deliver any
of the reports, information, statements or other materials required under
Section 9.11 hereof within thirty (30) calendar days

11


--------------------------------------------------------------------------------




after written notice from Lender, or (b) failure to permit Lender or its
representatives to inspect or copy books and records relating to the Property
within five (5) Business Days of Lender’s written request.

“Requirements of Law” means (a) the organizational documents of an entity, and
(b) any law, regulation, ordinance, code, decree, treaty, ruling or
determination of an arbitrator, court or other Governmental Authority, or any
Executive Order issued by the President of the United States, in each case
applicable to or binding upon such Person or to which such Person, any of its
property or the conduct of its business is subject including, without
limitation, laws, ordinances and regulations pertaining to the zoning, occupancy
and subdivision of real property.

“Reserve Accounts” means, individually and collectively, as the context
requires, the Tax Escrow Account, the Insurance Premiums Escrow Account, the
Immediate Repair Escrow Account, the Replacement Reserve Account, the TI/LC
Reserve Account, the TI/LC Designated Reserve Account, the Earnout Reserve
Account and the Vacant Space Reserve Account.

“Reserve Item” means, individually and collectively, as the context requires,
the Immediate Repairs, the Replacements, the Tenant Improvements and the Leasing
Commissions.

“Responsible Officers” means, as to any Person, an individual who is a manager,
managing member, a general partner, the chief executive officer, the president
or any vice president of such Person or, with respect to financial matters, the
chief financial officer or treasurer of such Person or any other officer
authorized by such Person to deliver documents with respect to financial matters
pursuant to this Loan Agreement.

“Restoration” means the repairs, replacements, improvements, or rebuilding of or
to the Property following a Casualty or Condemnation.

“Restoration Deficiency Deposit” has the meaning set forth in Section 9.04(d)
hereof.  All amounts deposited by Borrower with Lender as the Restoration
Deficiency Deposit shall become a part of the Restoration Proceeds and disbursed
by Lender for Restoration on the same conditions applicable to disbursement of
Restoration Proceeds and, until so disbursed, are pledged to Lender as security
for the Loan and Obligations.

“Restoration Holdback” has the meaning set forth in Section 9.04(e) hereof.

“Restoration Proceeds” has the meaning set forth in Section 9.04(b) hereof.

“SAS Premises” has the meaning set forth in the Cash Management Agreement.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Scheduled Debt Payments” has the meaning set forth on Section 2.05(b)(iii)
hereof.

“Securities Act” means the Securities Act of 1933 and any successor statute
thereto and the related regulations issued thereunder, all as amended from time
to time.

12


--------------------------------------------------------------------------------




“Securities Liabilities” has the meaning provided in Section 15.04 hereof.

“Securities Exchange Act” means the Securities Exchange Act of 1934, and any
successor statute thereto and the related regulations issued thereunder, all as
amended from time to time.

“Securitization” or “Securitize” means the sale of the Loan, by itself or as
part of a pool with other loans, in a transaction whereby mortgage pass-through
certificates or other securities evidencing a beneficial interest, backed by the
Loan or such pool of loans, will be sold as a rated or unrated public offering
or private placement.

“Security Instrument” means the Mortgage, Assignment of Rents and Leases,
Security Agreement and Fixture Filing encumbering the Property and executed by
Borrower to Lender or to a trustee for the benefit of Lender, as the case may
be, to secure Borrower’s payment of the Loan and performance of the Obligations.

“Single Purpose Entity” has the meaning set forth in Section 7.02 hereof.

“SPE Equity Owner” has the meaning set forth in Section 7.02(b) hereof.

“Standard Lease Form” means, as applicable, the standard form of lease agreement
used by Borrower for the rental of commercial units at the Property, in each
case in the form certified to Lender as of the Closing Date or subsequently
approved by Lender in writing.

“Successor Borrower” has the meaning set forth on Section 2.05(b) hereof.

“Tax Code” means the Internal Revenue Code of 1986 and the related Treasury
Department regulations issued thereunder, including temporary regulations, all
as amended from time to time.

“Tax Escrow Account” means an account held by Lender, or Lender’s designee, in
which Borrower’s initial deposit for Taxes made on the Closing Date and the
Monthly Tax Deposits will be held, which shall not constitute a trust fund.

“Taxes” means all real estate taxes, government assessments or impositions,
lienable water charges, lienable sewer rents, assessments due under owner
association documents, ground rents, vault charges and license fees for the use
of vaults chutes and all other charges (other than the Other Charges), now or
hereafter levied or assessed against the Land and Improvements.

“Tenant Improvements” means improvements made to the Property to prepare the
same for tenant occupancy in connection with each Lease and made by Borrower in
conformity with the terms of the related Lease and this Loan Agreement.

“TI/LC Designated Reserve Account” has the meaning set forth in the Cash
Management Agreement.

“TI/LC Reserve Account” means an account held by Lender, or Lender’s designee,
in which the Monthly TI/LC Deposits will be held, which shall not constitute a
trust fund.

13


--------------------------------------------------------------------------------




“TI/LC Threshold” has the meaning set forth in Section 4.06(b) hereof.

“Title Insurance Policy” means the mortgagee title insurance policy obtained by
Lender in connection with the Loan, and, until the issuance of such policy, the
commitment for title insurance as marked-up as of the Closing Date, in either
case in form and substance (with such endorsements and affirmative coverages) as
is satisfactory to Lender, insuring that the Security Instrument constitutes a
perfected first Lien against the Property in the Maximum Loan Amount, subject
only to Permitted Encumbrances.

“Transfer” means any action other than a Permitted Transfer by which either
(a) the legal or beneficial ownership of the Equity Interests in Borrower or in
the Guarantor or (b) the legal or equitable title to the Property, or any part
thereof, or (c) the cash flow from the Property or any portion thereof
(excluding transfers of cash flow from), is sold, assigned, transferred,
hypothecated, pledged or otherwise encumbered or disposed of, in each case (a),
(b), or (c)  whether undertaken, directly or indirectly, or occurring by
operation of law or otherwise, including, without limitation, each of the
following actions:

(i)                                     the sale, conveyance, assignment, grant
of an option with respect to, mortgage, deed in trust, pledge, grant of a
security interest in, or any other transfer, as security or otherwise, of the
Property or with respect to the Leases or Rents (or any thereof);

(ii)                                  the grant of an easement across the
Property (other than minor easements not having a Material Adverse Effect) or
any other agreement granting rights in or restricting the use or development of
the Property (including, without limitation, air rights);

(iii)                               an installment sale wherein Borrower agrees
to sell the Property for a price to be paid in installments; or

(iv)                              an agreement by Borrower leasing, for other
than actual occupancy by a space tenant thereunder, all or a substantial part of
the Property.

“Transferee” has the meaning provided in Section 6.07 hereof.

“Trigger Event” has the meaning provided in the Cash Management Agreement.

“UCC” means the Uniform Commercial Code in effect in the State where the
Property is located or such other State which governs the perfection of a
security interest in the applicable collateral, as from time to time amended or
restated.  For purposes of the application of the UCC to the Lockbox Account,
the Cash Management Account and the Reserve Accounts, the parties agree that
such accounts shall be deemed located in the State where the Property is
located.

“Underwriter Group” has the meaning provided in Section 15.04 hereof.

“U.S. Obligations” means obligations or securities not subject to prepayment,
call or early redemption, each of which qualifies as a “Government security” as
defined in

14


--------------------------------------------------------------------------------




Section 2(a)(16) of the Investment Company Act of 1940, as amended (15 U.S.C.
§80a-1 et seq.), together with all revenues and proceeds of such obligations or
securities.

“Vacant Space” means a portion of the Property that is unoccupied and not
subject to a Lease as of the Closing Date.

“Vacant Space Disbursement Conditions” has the meaning provided in Section 4.09
hereof.

“Vacant Space Reserve Account” means an account held by Lender, or Lender’s
designee, in which the Vacant Space Reserve Deposit will be held, which shall
not constitute a trust fund.

“Vacant Space Reserve Deposit” has the meaning provided in Section 4.09 hereof.

“Verizon Premises” has the meaning set forth in the Cash Management Agreement.

Section 1.02           General Construction.  Defined terms used in this Loan
Agreement may be used interchangeably in singular or plural form, and pronouns
are to be construed to cover all genders.  All references to this Loan Agreement
or any agreement or instrument referred to in this Loan Agreement shall mean
such agreement or instrument as originally executed and as hereafter amended,
supplemented, extended, consolidated or restated from time to time.  The words
“herein,” “hereof” and “hereunder” and other words of similar import refer to
this Loan Agreement as a whole and not to any particular subdivision; and the
words “Article” and “section” refer to the entire article or section, as
applicable and not to any particular subsection or other subdivision.  Reference
to days for performance means calendar days unless business days are expressly
indicated.


ARTICLE 2
MAXIMUM LOAN AMOUNT; PAYMENT TERMS; ADVANCES; DEFEASANCE

Section 2.01           Commitment to Lend.

(a)           Maximum Loan Amount Approved.  Subject to the terms and conditions
set forth herein, and in reliance on Borrower’s representations, warranties and
covenants set forth herein, Lender agrees to loan the Maximum Loan Amount to
Borrower.  The Loan shall be evidenced by this Loan Agreement and by the Note
made by Borrower to the order of Lender and shall bear interest and be paid upon
the terms and conditions provided herein.

(b)           Advance of Maximum Loan Amount.  On the Closing Date, Lender shall
advance the entire Maximum Loan Amount to Borrower.

Section 2.02           Calculation of Interest.

(a)           Calculation Basis.  Interest due on the Loan shall be paid in
arrears, calculated based on a 360-day year and paid for the actual number of
days elapsed for any whole or partial month in which interest is being
calculated.

15


--------------------------------------------------------------------------------




(b)           Applicable Interest Rate.  Interest shall accrue on outstanding
principal at the rate 6.33% per annum (“Applicable Interest Rate”).

(c)           Adjustment for Impositions on Loan Payment.  All payments made by
Borrower hereunder shall be made free and clear of, and without reduction for,
or on account of, any income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings hereafter imposed, levied, collected,
withheld or assessed by any government or taxing authority (other than taxes on
the overall net income or overall gross receipts of Lender imposed as a result
of a present or former connection between Lender and the jurisdiction of the
government or taxing authority imposing such that this exclusion shall not apply
to a connection arising solely from Lender’s having executed, delivered,
performed its obligations under, received a payment under, or enforced this Loan
Agreement or any other Loan Document).  If any such amounts are required to be
withheld from amounts payable to Lender, the amounts payable to Lender under the
Loan Documents shall be increased to the extent necessary to yield to Lender,
after payment of such amounts, interest or any such other amounts payable at the
rates or in the amounts specified herein.  If any such amounts are payable by
Borrower, Borrower shall pay all such amounts by their due date and promptly
send Lender a certified copy of an original official receipt showing payment
thereof.  If Borrower fails to pay such amounts when due or to deliver the
required receipt to Lender, Borrower shall indemnify Lender for any incremental
taxes, interest or penalties that may become payable by Lender as a result of
any such failure.

(d)           Intentionally Deleted.

(e)           Acceleration.  Notwithstanding anything to the contrary contained
herein, if Borrower is prohibited by law from paying any amount due to Lender
under Section 2.02(c) or (d), Lender may elect to declare the unpaid principal
balance of the Loan, together with all unpaid interest accrued thereon and any
other amounts due hereunder, due and payable within one hundred twenty (120)
days of Lender’s written notice to Borrower.  No Prohibited Prepayment Fee shall
be due in such event.  Lender’s delay or failure in accelerating the Loan upon
the discovery or occurrence of an event under Section 2.02(c) shall not be
deemed a waiver or estoppel against the exercise of such right.

Section 2.03           Payment of Principal and Interest.

(a)           Payment at Closing.  If the Loan is funded on a date other than
the first (1st) day of a calendar month, Borrower shall pay to Lender at the
time of funding an interest payment calculated by multiplying (i) the number of
days from and including the date of funding to (but excluding) the first (1st)
day of the next calendar month by (ii) a daily rate based on the interest rate
and calculated for a 360-day year.

(b)           Payment Dates.  Commencing on the first (1st) day of October, 2006
and continuing on the first (1st) day of each and every successive month
thereafter (each a “Payment Due Date”) during the Interest Only Period, Borrower
shall pay an Interest Only Payment together with any amounts then due pursuant
to Section 2.02 of this Loan Agreement, and commencing on October 1, 2011, and
continuing on each Payment Due Date thereafter,  through and including the
Payment Due Date immediately prior to the Maturity Date, Borrower shall pay

16


--------------------------------------------------------------------------------




consecutive monthly payments of principal and interest of $111,767.34 and any
amounts due pursuant to Section 2.02 of this Loan Agreement.  Lender shall have
the right at the time of Securitization, upon not less than ten (10) days prior
written notice to Borrower, to change the Payment Due Date to a different
calendar day and, if requested by Lender, Borrower shall promptly execute an
amendment to this Agreement to evidence such change.

(c)           Maturity Date.  On the first (1st) day of  September,  2013
(“Maturity Date”), Borrower shall pay the entire outstanding principal balance
of the Loan, together with all accrued but unpaid interest thereon and all other
amounts due under this Loan Agreement, the Note or any other Loan Document.

Section 2.04           Payments Generally.

(a)           Delivery of Payments.  All payments due to Lender under this Loan
Agreement and the other Loan Documents are to be paid to Lender at Lender’s
office located at 200 Cedar Knolls Road, Whippany, New Jersey 07981-1806, Attn: 
Jonathan Cohen/CMBS Payments, or at such other place as Lender may designate to
Borrower in writing from time to time.  All amounts due under this Loan
Agreement and the other Loan Documents shall be paid in immediately available
funds without setoff, counterclaim or any other deduction whatsoever.

(b)           Credit for Payment Receipt.  No payment due under this Loan
Agreement or any of the other Loan Documents shall be deemed paid to Lender
until received by Lender at its designated office on a business day prior to
2:00 p.m. Eastern time.  Any payment received after the time established by the
preceding sentence shall be deemed to have been paid on the immediately
following business day.  Where a Payment Due Date falls on a date other than a
business day, the Payment Due Date shall be deemed the first business day
immediately thereafter.

(c)           Invalidated Payments.  If any payment received by Lender is deemed
by a court of competent jurisdiction to be a voidable preference or fraudulent
conveyance under any bankruptcy, insolvency or other debtor relief law, and is
required to be returned by Lender, then the obligation to make such payment
shall be reinstated, notwithstanding that the Note may have been marked
satisfied and returned to Borrower or otherwise canceled, and such payment shall
be immediately due and payable upon demand.

(d)           Late Charges.  Borrower shall pay to Lender, immediately and
without demand, a late fee equal to five percent (5%) of the delinquent payment
if any payment due on a Payment Due Date is not received by Lender in full on or
before (i) the sixth (6th) calendar day of the month in which such Payment Due
Date occurs (or, if such sixth (6th) calendar day is not a Business Day, the
Business Day immediately preceding such sixth (6th) calendar day), or (ii) if
the Payment Due Date is changed in accordance with Section 2.02(b) above, the
calendar day of the month determined by Lender in its sole discretion.  The late
fee set forth in the immediately preceding sentence shall  not apply to the
final payment due on the Maturity Date.

(e)           Default Interest Rate.  Upon the occurrence of an Event of Default
(including the failure of Borrower to pay the Loan in full on or before the
Maturity Date), the interest rate payable on the Loan shall immediately increase
to the Applicable Interest Rate plus

17


--------------------------------------------------------------------------------




five hundred (500) basis points (“Default Rate”) and continue to accrue at the
Default Rate until full payment is received or such Event of Default is cured,
as applicable.  Interest at the Default Rate also shall accrue on any judgment
obtained by Lender in connection with collection of the Loan or enforcement of
any obligations due under the other Loan Documents until such judgment amount is
paid in full.

(f)            Application of Payments.  Payments of principal and interest due
from Borrower shall be applied first to the payment of late fees, then to Lender
advances made to protect the Property or to perform obligations which Borrower
failed to perform, then to the payment of accrued but unpaid interest, and then
to reduction of the outstanding principal.  Following an Event of Default,
Lender may apply all payments to amounts then due in any manner and in any order
determined by Lender, in its sole discretion.  No principal amount repaid may be
reborrowed.

Section 2.05           Prepayment Rights.

(a)           Prepayment.  Borrower acknowledges that Lender is making the Loan
to it at the interest rate and upon the other terms herein set forth in reliance
upon Borrower’s promise to pay the Loan over the full stated term of this Loan
Agreement and that Lender may suffer loss or other detriment if Borrower were to
prepay all or any portion of the Note prior to its stated Maturity Date.  Except
as provided in this Section 2.05, Borrower agrees that Borrower has no right to
prepay all or any part of the Loan prior to the Maturity Date.  On and after the
first day of the twelfth (12th) month preceding the Maturity Date (the “Open
Date”), Borrower may prepay the Loan in whole, but not in part, provided
Borrower pays with such prepayment (a) all accrued interest and all other
outstanding amounts then due and unpaid under this Loan Agreement and under the
other Loan Documents, and (b) if the prepayment is not made on a Payment Due
Date, Borrower pays with such prepayment the full interest amount that would
have accrued for the period from the date of prepayment through the earlier of
the next Payment Due Date or the Maturity Date, as applicable.  Lender is not
obligated to accept any prepayment unless accompanied by amounts required
hereunder.  Notwithstanding any contrary provision of this Loan Agreement,
Lender may at any time apply proceeds from a casualty or condemnation to
principal, without penalty or premium, as provided in this Loan Agreement.

(b)           Voluntary Defeasance of the Loan.

(i)            Defeasance to Release Property from Security Instrument.  Subject
to Borrower’s compliance with all terms and conditions of this Section 2.05(b),
Borrower may defease the Loan in whole, but not in part, in the manner
hereinafter set forth (“Defeasance”) on any Business Day after the Lock-out
Period Expiration Date (defined below) and obtain a release (“Release”) of the
Property from the lien of the Security Instrument.  Once a Defeasance has been
completed, the Loan will be secured by the Defeasance Collateral (defined
below), and thereafter the Loan cannot be the subject of any further Defeasance
nor prepaid in whole or in part, notwithstanding any provision of this Section
2.05 to the contrary.  “Lock-out Period Expiration Date” means the earlier to
occur of (i) the third (3rd) anniversary of the Closing Date, or (ii) the second
(2nd) anniversary of the “startup day” (within the meaning of Section 860G(a)(9)
of the Tax

18


--------------------------------------------------------------------------------




Code) of the REMIC Trust established in connection with the last Securitization
involving any portion of the Loan.

(ii)           Conditions to Defeasance.  Borrower may cause a Release upon the
satisfaction of the following conditions (all as reasonably approved by Lender):

(A)          no Event of Default shall exist under any of the Loan Documents;

(B)           NOT LESS THAN FORTY-FIVE (45) (BUT NOT MORE THAN NINETY (90) DAYS
PRIOR WRITTEN NOTICE SHALL BE GIVEN TO LENDER SPECIFYING A DATE (SUCH DATE BEING
ON A PAYMENT DUE DATE) ON WHICH THE DEFEASANCE COLLATERAL (AS HEREINAFTER
DEFINED) IS TO BE DELIVERED (THE “RELEASE DATE”);

(C)           ALL ACCRUED AND UNPAID INTEREST AND ALL OTHER SUMS DUE UNDER THE
NOTE, THIS LOAN AGREEMENT AND UNDER THE OTHER LOAN DOCUMENTS UP TO THE RELEASE
DATE INCLUDING, WITHOUT LIMITATION, ALL FEES, COSTS AND EXPENSES INCURRED BY
LENDER AND ITS AGENTS IN CONNECTION WITH SUCH RELEASE (INCLUDING, WITHOUT
LIMITATION, REASONABLE LEGAL FEES AND EXPENSES FOR THE REVIEW AND PREPARATION OF
THE DEFEASANCE PLEDGE AGREEMENT (AS DEFINED BELOW) AND OF THE OTHER MATERIALS
DESCRIBED IN SECTION 2.05(B)(II)(D) BELOW AND ANY RELATED DOCUMENTATION, AND ANY
SERVICING FEES, RATING AGENCY FEES OR OTHER COSTS RELATED TO SUCH RELEASE),
SHALL BE PAID IN FULL ON OR PRIOR TO THE RELEASE DATE;

(D)          BORROWER SHALL DELIVER TO LENDER ON OR PRIOR TO THE RELEASE DATE:


1.             THE DEFEASANCE COLLATERAL WHICH MEETS ALL REQUIREMENTS OF
SUBSECTION 2.05(B)(III) BELOW AND IS OWNED BY BORROWER, FREE AND CLEAR OF ALL
LIENS AND CLAIMS OF THIRD-PARTIES.


2.             A WRITTEN CERTIFICATION OF AN INDEPENDENT CERTIFIED PUBLIC
ACCOUNTING FIRM (REASONABLY ACCEPTABLE TO LENDER), CONFIRMING THAT THE
DEFEASANCE COLLATERAL WILL GENERATE AMOUNTS SUFFICIENT TO MAKE ALL SCHEDULED
DEBT PAYMENTS AS THEY FALL DUE UNDER THE NOTE, INCLUDING FULL PAYMENT DUE ON THE
NOTE ON THE MATURITY DATE.


3.             A PLEDGE AND SECURITY AGREEMENT IN FORM AND SUBSTANCE REASONABLY
ACCEPTABLE TO LENDER (“DEFEASANCE PLEDGE AGREEMENT”) AND FINANCING STATEMENTS
WHICH PLEDGE AND CREATE A FIRST PRIORITY SECURITY INTEREST IN THE DEFEASANCE
COLLATERAL IN FAVOR OF LENDER.


4.             CONFIRMATION IN WRITING FROM LENDER’S CUSTODIAN THAT IT HAS
RECEIVED ALL OF THE DEFEASANCE COLLATERAL FOR THE ACCOUNT AND BENEFIT OF LENDER.

19


--------------------------------------------------------------------------------





5.             A WRITTEN CERTIFICATION FROM BORROWER WHICH CONFIRMS THAT,
FOLLOWING DEFEASANCE, BORROWER CONTINUES TO SATISFY THE “SINGLE PURPOSE ENTITY”
REQUIREMENTS OF THIS LOAN AGREEMENT.


6.             SUCH LEGAL OPINIONS GIVEN BY BORROWER AND/OR ANY SUCCESSOR
BORROWER REASONABLY ACCEPTABLE TO LENDER OR OTHER COUNSEL REASONABLY ACCEPTABLE
TO LENDER AS LENDER MAY REQUIRE TO CONFIRM (I) THAT THE DEFEASANCE COLLATERAL
AND THE PROCEEDS THEREOF HAVE BEEN VALIDLY PLEDGED TO LENDER, THAT THE
DEFEASANCE PLEDGE AGREEMENT AND OTHER LOAN DOCUMENTS AFTER THE DEFEASANCE ARE
ENFORCEABLE AGAINST BORROWER IN ACCORDANCE WITH THE RESPECTIVE TERMS AND LENDER
HAS A PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE DEFEASANCE COLLATERAL,
(II) IN THE EVENT OF A BANKRUPTCY PROCEEDING OR SIMILAR OCCURRENCE WITH RESPECT
TO BORROWER, NONE OF THE DEFEASANCE COLLATERAL NOR ANY PROCEEDS THEREOF WILL BE
PROPERTY OF BORROWER’S ESTATE UNDER SECTION 541 OF THE BANKRUPTCY CODE OR ANY
SIMILAR STATUTE AND THE GRANT OF SECURITY INTEREST THEREIN TO LENDER SHALL NOT
CONSTITUTE AN AVOIDABLE PREFERENCE UNDER SECTION 547 OF THE BANKRUPTCY CODE OR
APPLICABLE STATE LAW, (III) THE RELEASE OF THE LIEN OF THE SECURITY INSTRUMENT
AND THE PLEDGE OF DEFEASANCE COLLATERAL WILL NOT DIRECTLY OR INDIRECTLY RESULT
IN OR CAUSE ANY REMIC THAT THEN HOLDS THE NOTE TO FAIL TO MAINTAIN ITS STATUS AS
A REMIC AND (IV) THE DEFEASANCE WILL NOT CAUSE ANY REMIC TO BE AN INVESTMENT
COMPANY UNDER THE INVESTMENT COMPANY ACT OF 1940.


7.             FORMS OF ALL DOCUMENTS NECESSARY TO RELEASE THE PROPERTY FROM THE
LIENS CREATED BY THE SECURITY INSTRUMENT AND RELATED UCC FINANCING STATEMENTS
(COLLECTIVELY, “RELEASE INSTRUMENTS”), EACH IN APPROPRIATE FORM REQUIRED BY THE
STATE IN WHICH THE PROPERTY IS LOCATED.


8.             SUCH OTHER CERTIFICATES, CONFIRMATIONS, DOCUMENTS OR INSTRUMENTS
AS LENDER REASONABLY DEEMS NECESSARY IN CONNECTION WITH THE DEFEASANCE,
INCLUDING, WITHOUT LIMITATION, A RATING CONFIRMATION.

(iii)          Purchase and Ownership of the Defeasance Collateral.  The
“Defeasance Collateral” must consist only of U.S. Obligations that provide for
(A) redemption payments to occur prior, but as close as possible, to all
successive Payment Due Dates occurring after the Release Date and (B) deliver
redemption proceeds at least equal to the amount of principal and interest due
on the Note on such Payment Due Date including full payment of all obligations
under the Note on the Maturity Date or Open Date (“Scheduled Debt Payments”). 
The Defeasance Collateral shall be arranged such that redemption payments
received from the Defeasance Collateral are paid directly to Lender to be
applied on account of the Scheduled Debt Payments.  Unless otherwise agreed in
writing by Lender, the pledge of the Defeasance Collateral shall be effectuated
through the book-entry facilities of a qualified securities intermediary
designated by Lender (which may be Lender itself or an Affiliate of Lender if
such party qualifies as a securities intermediary) in conformity with all
applicable laws.

20


--------------------------------------------------------------------------------




(iv)          Successor Borrower Option.  Borrower, at Borrower’s expense, has
the right to designate an accommodation borrower (“Successor Borrower”) which
satisfies Lender’s then current requirements for a “single purpose entity” to
assume at the time of Defeasance ownership of the Defeasance Collateral and
liability for all of Borrower’s obligations under this Loan Agreement, the
Defeasance Pledge Agreement and the other Loan Documents (to the extent that
liability thereunder survives repayment of the Loan and release of the
Property.  Such transfer and assumption shall be evidenced by a duly executed,
written agreement reasonably satisfactory to Lender, whereupon Borrower and
Guarantor (subject to satisfaction of all requirements of this
Section 2.05(b)(ii)) shall be relieved from liability in connection with the
Loan (except for those obligations which, by the express terms of the Loan
Documents, survive payment of the Loan which shall be assumed by Successor
Borrower).  Notwithstanding any contrary provision in this Loan Agreement, no
assumption fee is required upon a transfer of the Loan in accordance with this
Section.  If a Successor Borrower assumes Borrower’s obligations, Lender may
require as a condition to Defeasance, such additional legal opinions as Lender
reasonably deems necessary to confirm the valid creation and authority of the
Successor Borrower (including a nonconsolidation opinion), the assignment and
assumption of the Loan and Defeasance Collateral between Borrower and Successor
Borrower, and the enforceability of the assignment documents and of the Loan
Documents as the obligation of Successor Borrower, to be issued by counsel to
Borrower and/or any Successor Borrower reasonably acceptable to Lender or other
counsel reasonably acceptable to Lender.

(v)           Intentionally Deleted.

(vi)          Defeasance Costs and Expenses.  Borrower shall pay all reasonable
costs and expenses incurred by Lender in connection with Defeasance, which
payment is required prior to Lender’s issuance of the Release and whether or not
Defeasance is completed.  Such expenses include, without limitation, the cost
incurred by Lender to obtain Rating Confirmation contemplated by Section
2.05(b)(ii)(D)(8), the reasonable fees and disbursements of Lender’s legal
counsel and a processing fee to cover Lender’s administrative costs to process
Borrower’s Defeasance request.  Lender reserves the right to require that
Borrower post a deposit to cover costs which Lender reasonably anticipates will
be incurred.

(c)           Prohibited Prepayment Prior to Open Date.  Except as otherwise set
forth in Section 2.05(d), if payment of all or any part of the principal balance
of the Loan is tendered by Borrower, a purchaser at foreclosure, a Guarantor, or
any other Person prior to the Open Date, whether by reason of acceleration of
the Loan or otherwise (a “Prohibited Prepayment”), such tender shall be deemed
an attempt to circumvent the prohibition against prepayment set forth in Section
2.05(a) and, at Lender’s option, shall be an Event of Default.  If a Prohibited
Prepayment occurs and is accepted voluntarily or otherwise by Lender, then, in
addition to all other rights and remedies available to Lender upon an Event of
Default, a Prohibited Prepayment Fee (as defined below) shall be due to
compensate Lender for damages suffered as a result of the Prohibited Prepayment,
such amount shall be due in addition to the outstanding principal balance, all
accrued and unpaid interest and other outstanding amounts due under the Loan
Documents.  The “Prohibited Prepayment Fee” shall be a prepayment premium equal
to the greater of:

21


--------------------------------------------------------------------------------


(i)            one percent (1%) of the outstanding principal balance of Note, or

(ii)           the excess, if any, of (A) the present value (“PV”) of all
scheduled interest and principal payments due on each Payment Due Date in
respect of the Loan for the period from the date of such accepted Prohibited
Payment to the Maturity Date, including the principal amount of the Loan
scheduled to be due on the Maturity Date, discounted at an interest rate per
annum equal to the Index (defined below), based on a 360-day year of twelve
30-day months, over (B) the principal amount of the Loan outstanding immediately
before such accepted Prohibited Prepayment [i.e., (PV of all future payments) -
(principal balance at time of acceleration)].  The foregoing amount shall be
calculated by Lender and shall be conclusive and binding on Borrower (absent
manifest error).

For purposes hereof, “Index” means the average yield for “treasury constant
maturities” published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (“FRB Release”), for the second full week
preceding the date of acceleration of the Maturity Date for instruments having a
maturity coterminous with the remaining term of the Loan.  If the FRB Release is
no longer published, Lender shall select a comparable publication to determine
the Index.  If there is no Index for instruments having a maturity coterminous
with the remaining term of the Loan, then the weighted average yield to maturity
of the Indices with maturities next longer and shorter than such remaining
average life to maturity shall be used, calculated by averaging (and rounding
upward to the nearest whole multiple of 1/100 of 1% per annum, if the average is
not such a multiple) the yields of the relevant Indices (rounded, if necessary,
to the nearest 1/100 of 1% with any figure of 1/200 of 1% or above rounded
upward).

(d)           Prepayment as a Result of a Casualty or Condemnation.  Prepayments
arising from Lender’s application of insurance proceeds upon the occurrence of a
Casualty or the application of a condemnation award upon the occurrence of a
Condemnation may be made prior to the Open Date without being deemed a
Prohibited Prepayment and, whenever made, without payment of the Prohibited
Prepayment Fee.

(e)           Notice Irrevocable.  Notwithstanding any provision of this Loan
Agreement to the contrary, Borrower’s notice of Defeasance in accordance with
subsection 2.05(b) above shall be irrevocable, and the principal balance to be
prepaid shall be absolutely and unconditionally due and payable on the date
specified in such notice.


ARTICLE 3
CASH MANAGEMENT

Section 3.01           Lockbox.  Borrower shall direct all tenants to make
payments of rents due Borrower under the Leases to the Lockbox Account pursuant
to the Lockbox Agreement.

Section 3.02           Transfers to Cash Management Account; Trigger Event.  
Until the occurrence of a Trigger Event, amounts on deposit in the Lockbox
Account shall be transferred each Business Day to the Operating Account.  Upon
the occurrence of a Trigger Event, and until the occurrence of a Lockbox
Suspension, amounts on deposit in the Lockbox Account shall be

22


--------------------------------------------------------------------------------




transferred each Business Day to the Cash Management Account to be applied in
accordance with the terms and provisions of the Cash Management Agreement.


ARTICLE 4
ESCROW AND RESERVE REQUIREMENTS

Section 4.01           Creation and Maintenance of Escrows and Reserves.

(a)           Control of Reserve Accounts.  On the Closing Date, each of the
Reserve Accounts shall be established by Lender.  Each Reserve Account required
under this Loan Agreement shall be a custodial account established by Lender,
and, at Lender’s option, funds deposited into a Reserve Account may be
commingled with other money held by Lender or may be an Eligible Account.  Each
Reserve Account shall be under the sole dominion and control of Lender, and
Borrower shall not have any right to withdraw funds from a Reserve Account. 
Unless otherwise expressly provided in this Loan Agreement, Borrower shall not
be entitled to any earnings or interest on funds deposited in the Insurance
Premium Escrow Account.  The Reserve Accounts, other than the Insurance Premium
Escrow Account, shall be interest-bearing accounts, provided, however, that
interest paid or payable with respect to said accounts may not be based on the
highest rate of interest payable by Lender on deposits and shall not be
calculated based on any particular external interest rate or interest rate
index, nor shall any such interest reflect the interest rate utilized by Lender
to calculate interest payable on deposits held with respect to any particular
loan or borrower or class of loans or borrowers, and Lender shall have no
liability with respect to the amount of interest paid and/or loss of principal,
and the parties agree that with respect to each Reserve Account other than the
Insurance Premium Escrow Account, Earnout Reserve Account, and the Vacant Space
Reserve Account, Lender shall be entitled to retain an administrative fee equal
to the lesser of (i) one percent (1%) per annum on the amounts on deposit in the
Tax Escrow Account, Immediate Repair Escrow Account, Replacement Reserve
Account, TI/LC Reserve Account and TI/LC Designated Reserve Account, or (ii) the
amount of interest earned per annum on the amounts on deposit in the Tax Escrow
Account, Immediate Repair Escrow Account, Replacement Reserve Account, TI/LC
Reserve Account, and TI/LC Designated Reserve Account.  Upon the occurrence of
an Event of Default, Lender may, in addition to any and all other rights and
remedies available to Lender, apply any sums then present in any or all of the
Reserve Accounts to the payment of the Debt in any order as determined by Lender
in its sole discretion, provided that Lender shall not apply Reserve Accounts to
the prepayment of the principal amount of the Loan until acceleration of the
Loan.

(b)           Funds Dedicated to Particular Purpose.  Funds held in a Reserve
Account are not to be used to fund Reserve Items contemplated by a different
Reserve Account, and Borrower may not use and Lender shall have no obligation to
apply funds from one Reserve Account to pay for Reserve Items contemplated by
another Reserve Account.  For example, (i) funds held in the Immediate Repair
Escrow Account shall not be used to pay for Replacements, Tenant Improvements or
Leasing Commissions; (ii) funds held in the Replacement Reserve Account shall
not be used to pay for Immediate Repairs, Tenant Improvements or Leasing
Commissions; and (iii) funds held in the TI/LC Reserve Account shall not be used
to pay for Immediate Repairs or Replacements.

23


--------------------------------------------------------------------------------





(C)           RELEASE OF RESERVES UPON PAYMENT OF DEBT.  UPON PAYMENT IN FULL OF
THE LOAN, LENDER SHALL DISBURSE TO BORROWER ALL UNAPPLIED FUNDS HELD BY LENDER
IN THE RESERVE ACCOUNTS PURSUANT TO THIS LOAN AGREEMENT.


(D)           RELEASE OF INDIVIDUAL RESERVE ACCOUNT AFTER FULL PERFORMANCE OF
RESERVE ITEMS.  LENDER SHALL DISBURSE TO BORROWER ALL UNAPPLIED FUNDS REMAINING
IN THE IMMEDIATE REPAIR ESCROW ACCOUNT UPON RECEIPT OF EVIDENCE SATISFACTORY TO
LENDER THAT (I) BORROWER HAS COMPLETED, IN THE MANNER REQUIRED BY THIS LOAN
AGREEMENT, ALL RESERVE ITEMS TO BE FUNDED BY SUCH RESERVE ACCOUNT, AND (II) NO
LIENS EXIST AGAINST THE PROPERTY WITH RESPECT TO SUCH RESERVE ITEMS.  LENDER
SHALL NOT BE OBLIGATED TO MAKE ANY SUCH DISBURSEMENT WHEN AN EVENT OF DEFAULT
EXISTS, AND LENDER MAY DEDUCT FROM ANY SUCH DISBURSEMENT ALL OUTSTANDING AMOUNTS
THEN DUE AND UNPAID TO LENDER UNDER THE LOAN DOCUMENTS.


(E)           NO OBLIGATION OF LENDER.  NOTHING IN THIS LOAN AGREEMENT SHALL: 
(I) MAKE LENDER RESPONSIBLE FOR MAKING OR COMPLETING ANY RESERVE ITEM;
(II) REQUIRE LENDER TO ADVANCE, DISBURSE OR EXPEND FUNDS IN ADDITION TO FUNDS
THEN ON DEPOSIT IN THE RELATED RESERVE ACCOUNT TO MAKE OR COMPLETE ANY RESERVE
ITEM; OR (III) OBLIGATE LENDER TO DEMAND FROM BORROWER ADDITIONAL SUMS TO MAKE
OR COMPLETE ANY RESERVE ITEM.


(F)            NO WAIVER OF DEFAULT.  NO DISBURSEMENTS MADE FROM A RESERVE
ACCOUNT AT THE TIME WHEN A BORROWER DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND
IS THEN CONTINUING SHALL BE DEEMED A WAIVER OR CURE BY LENDER OF THAT DEFAULT OR
EVENT OF DEFAULT, NOR SHALL LENDER’S RIGHTS AND REMEDIES BE PREJUDICED IN ANY
MANNER THEREBY.


(G)           INSUFFICIENT AMOUNTS IN A RESERVE ACCOUNT.  NOTWITHSTANDING THAT
LENDER HAS THE RIGHT TO REQUIRE BORROWER TO PAY ANY DEFICIENCY IN A RESERVE
ACCOUNT IF LENDER DETERMINES THAT AMOUNTS IN A RESERVE ACCOUNT ARE INSUFFICIENT,
THE INSUFFICIENCY OF FUNDS IN A RESERVE ACCOUNT, OR LENDER’S APPLICATION OF
FUNDS IN A RESERVE ACCOUNT FOLLOWING AN EVENT OF DEFAULT OTHER THAN FOR FUNDING
OF THE RESERVE ITEMS, SHALL NOT RELIEVE BORROWER FROM ITS OBLIGATION TO PERFORM
IN FULL EACH OF ITS:  (I) OBLIGATIONS AND COVENANTS UNDER THIS LOAN AGREEMENT;
(II) AGREEMENTS OR COVENANTS WITH TENANTS UNDER THE LEASES; AND (III) AGREEMENTS
WITH LEASING AGENTS.

Section 4.02           Tax Escrow.


(A)           DEPOSITS TO THE TAX ESCROW ACCOUNT.  ON THE CLOSING DATE, BORROWER
HAS DEPOSITED SUCH AMOUNT AS IS NOTED ON THE CLOSING STATEMENT RELATING TO THE
CLOSING OF THE LOAN FOR TAXES TO THE TAX ESCROW ACCOUNT (WHICH IS THE AMOUNT
DETERMINED BY LENDER THAT IS NECESSARY TO PAY WHEN DUE BORROWER’S OBLIGATION FOR
TAXES UPON THE DUE DATES ESTABLISHED BY THE APPROPRIATE TAX OR ASSESSING
AUTHORITIES DURING THE NEXT ENSUING TWELVE (12) MONTHS, TAKING INTO
CONSIDERATION THE MONTHLY TAX DEPOSITS TO BE COLLECTED FROM THE FIRST PAYMENT
DUE DATE TO THE DUE DATE FOR PAYMENT OF TAXES).  THEREAFTER, BEGINNING ON THE
FIRST PAYMENT DUE DATE AND ON EACH PAYMENT DUE DATE THEREAFTER, BORROWER SHALL
DELIVER TO LENDER THE MONTHLY TAX DEPOSIT.


(B)           DISBURSEMENT FROM TAX ESCROW ACCOUNT.  PROVIDED AMOUNTS IN THE TAX
ESCROW ACCOUNT ARE SUFFICIENT TO PAY THE TAXES THEN DUE AND NO EVENT OF DEFAULT
EXISTS, LENDER SHALL PAY THE TAXES AS THEY BECOME DUE ON THEIR RESPECTIVE DUE
DATES ON BEHALF OF BORROWER BY

24


--------------------------------------------------------------------------------





APPLYING THE FUNDS HELD IN THE TAX ESCROW ACCOUNT TO THE PAYMENTS OF TAXES THEN
DUE.  IN MAKING ANY PAYMENT OF TAXES, LENDER MAY DO SO ACCORDING TO ANY BILL,
STATEMENT OR ESTIMATE OBTAINED FROM THE APPROPRIATE PUBLIC OFFICE WITH RESPECT
TO TAXES WITHOUT INQUIRY INTO THE ACCURACY OF SUCH BILL, STATEMENT OR ESTIMATE
OR INTO THE VALIDITY OF ANY TAX, ASSESSMENT, SALE, FORFEITURE, TAX LIEN OR TITLE
OR CLAIM THEREOF.


(C)           SURPLUS OR DEFICIENCY IN TAX ESCROW ACCOUNT.  IF AMOUNTS ON
DEPOSIT IN THE TAX ESCROW ACCOUNT COLLECTED FOR AN ANNUAL TAX PERIOD EXCEED THE
TAXES ACTUALLY PAID DURING SUCH TAX PERIOD, LENDER SHALL, IN ITS DISCRETION,
RETURN THE EXCESS TO BORROWER OR CREDIT THE EXCESS AGAINST THE PAYMENTS BORROWER
IS TO MAKE TO THE TAX ESCROW ACCOUNT FOR THE NEXT TAX PERIOD.  IF AMOUNTS ON
DEPOSIT IN THE TAX ESCROW ACCOUNT COLLECTED FOR AN ANNUAL TAX PERIOD ARE
INSUFFICIENT TO PAY THE TAXES ACTUALLY DUE DURING SUCH TAX PERIOD, LENDER SHALL
NOTIFY BORROWER OF THE DEFICIENCY AND, WITHIN TEN (10) DAYS THEREAFTER, BORROWER
SHALL DELIVER TO LENDER SUCH DEFICIENCY AMOUNT.  IF, HOWEVER, BORROWER RECEIVES
NOTICE OF ANY SUCH DEFICIENCY ON A DATE THAT IS WITHIN TEN (10) DAYS PRIOR TO
THE DATE THAT TAXES ARE DUE, BORROWER WILL DEPOSIT THE DEFICIENCY AMOUNT WITHIN
ONE (1) BUSINESS DAY AFTER ITS RECEIPT OF SUCH DEFICIENCY NOTICE.


(D)           CHANGES IN AMOUNT OF TAXES DUE; CHANGES IN THE MONTHLY TAX
DEPOSIT.  BORROWER SHALL NOTIFY LENDER IMMEDIATELY OF ANY CHANGES TO THE
AMOUNTS, SCHEDULES AND INSTRUCTIONS FOR PAYMENT OF ANY TAXES OF WHICH IT HAS OR
OBTAINS KNOWLEDGE AND AUTHORIZES LENDER OR ITS AGENT TO OBTAIN THE BILLS FOR
TAXES DIRECTLY FROM THE APPROPRIATE TAXING AUTHORITY.  IF THE AMOUNT DUE FOR
TAXES SHALL INCREASE AND LENDER REASONABLY DETERMINES THAT AMOUNTS ON DEPOSIT IN
THE TAX ESCROW ACCOUNT WILL NOT BE SUFFICIENT TO PAY TAXES DUE FOR AN ANNUAL TAX
PERIOD, LENDER SHALL NOTIFY BORROWER OF SUCH DETERMINATION AND OF THE INCREASE
NEEDED TO THE MONTHLY TAX DEPOSIT.  COMMENCING WITH THE PAYMENT DUE DATE
SPECIFIED IN SUCH NOTICE FROM LENDER, BORROWER SHALL MAKE DEPOSITS AT THE
INCREASED AMOUNT OF THE MONTHLY TAX DEPOSIT.

Section 4.03           Insurance Premium Escrow.

(a)           Deposits to Insurance Premium Escrow Account.  On the Closing
Date, Borrower has deposited from the proceeds of the Loan such amount as is
noted on the closing statement relating to the closing of the Loan to the
Insurance Premium Escrow Account (which is the amount determined by Lender that
is necessary to pay when due Borrower’s obligation for Insurance Premiums during
the next ensuing twelve (12) months, taking into consideration the Monthly
Insurance Deposits to be collected from the first Payment Due Date to the due
date for payment of such Insurance Premiums).  Thereafter, beginning on the
first Payment Due Date and on each Payment Due Date thereafter, Borrower shall
deliver to Lender the Monthly Insurance Deposit. Notwithstanding the foregoing,
Lender hereby agrees to waive the foregoing requirement of an Insurance Premium
Escrow Account so long as each of the following conditions is satisfied at all
times, as determined by Lender in its reasonable discretion:  (i) the Property
remains covered under a blanket insurance policy that satisfies all insurance
requirements hereunder, and all such insurance remains in full force and effect
without any reduction in coverage and no notice of termination or cancellation
has been issued; (ii) Borrower submits to Lender a certificate of insurance for
such blanket insurance policy prior to each expiration thereof; (iii) Borrower
submits to Lender paid insurance premium receipts or other documentation
evidencing timely payment of all Insurance Premiums prior to the due dates
thereof; and (iv) no Event of Default shall have occurred and be continuing.  In
the event that

25


--------------------------------------------------------------------------------




any of the foregoing conditions is not satisfied at any time, Lender may
immediately reinstate the requirement of monthly deposits to the Insurance
Premium Escrow Account.

(b)         Disbursement from Insurance Premium Escrow Account.  Provided
amounts in the Insurance Premium Escrow Account are sufficient to pay the
Insurance Premiums then due and no Event of Default exists, Lender shall pay the
Insurance Premiums as they become due on their respective due dates on behalf of
Borrower by applying funds held in the Insurance Premium Escrow Account to the
payments of Insurance Premiums then due.  In making any payment relating to
Insurance Premiums, Lender may do so according to any bill, statement or
estimate procured from the insurer without inquiry into the accuracy of such
bill, statement or estimate.

(c)          Surplus or Deficiency in Insurance Premium Escrow Account.  If
amounts on deposit in the Insurance Premium Escrow Account collected for an
annual period exceed the Insurance Premiums actually paid during such period,
Lender shall, in its discretion, return such excess to Borrower or credit such
excess against the payments Borrower is to make to the Insurance Premium Escrow
Account for the next annual period.  If amounts on deposit in the Insurance
Premium Escrow Account collected for an annual premium period are insufficient
to pay the Insurance Premiums actually due during such annual period Lender
shall notify Borrower of the deficiency and, within ten (10) days thereafter,
Borrower shall deliver to Lender such deficiency amount.  If, however, Borrower
receives notice of any such deficiency on a date that is within ten (10) days
prior to the date that Insurance Premiums are due, Borrower will deposit the
deficiency amount within one (1) business day after its receipt of such
deficiency notice.

(d)         Changes in Insurance Premium Amounts; Change in Monthly Deposit
Amount.  Borrower shall notify Lender immediately of any changes to the amounts,
schedules and instructions for payment of any Insurance Premiums of which it has
or obtains knowledge and authorizes Lender or its agent to obtain the bills for
the Insurance Premiums directly from the insurance provider or its agent.  If
the amount due for Insurance Premiums shall increase and Lender reasonably
determines that amounts on deposit in the Insurance Premium Escrow Account will
not be sufficient to pay the Insurance Premiums, Lender shall notify Borrower of
such determination and of the increase needed to the Monthly Insurance Deposit. 
Commencing with the Payment Due Date specified in such notice from Lender,
Borrower shall make deposits at the increased amount of the Monthly Insurance
Deposit.

Section 4.04           Immediate Repair Escrow Account.


(A)           IMMEDIATE REPAIR ESCROW GENERALLY.  AMOUNTS IN THE IMMEDIATE
REPAIR ESCROW ACCOUNT ARE TO BE USED FOR THE PURPOSE OF FUNDING THE IMMEDIATE
REPAIRS, WHICH BORROWER COVENANTS AND AGREES TO PERFORM IN ACCORDANCE WITH THE
TERMS OF THIS LOAN AGREEMENT ON OR BEFORE THE DATES SPECIFIED ON EXHIBIT C BUT
NOT LATER THAN 12 MONTHS FROM THE DATE HEREOF.


(B)           DEPOSIT TO THE IMMEDIATE REPAIR ESCROW ACCOUNT.  ON THE CLOSING
DATE, BORROWER SHALL DEPOSIT PROCEEDS FROM THE LOAN IN AN AMOUNT EQUAL TO
$9,375.00 WITH LENDER AS THE RESERVE FOR COMPLETION OF THE IMMEDIATE REPAIRS
(“IMMEDIATE REPAIR DEPOSIT”).

26


--------------------------------------------------------------------------------





(C)           DISBURSEMENTS FROM THE IMMEDIATE REPAIR ESCROW ACCOUNT.  LENDER
SHALL MAKE DISBURSEMENTS FROM THE IMMEDIATE REPAIR ESCROW ACCOUNT UPON
BORROWER’S PERFORMANCE, TO LENDER’S SATISFACTION, OF ALL CONDITIONS TO
DISBURSEMENT SET FORTH IN ARTICLE 5 OF THIS LOAN AGREEMENT.


(D)           REASSESSMENT OF REQUIRED DEPOSIT.  IF AT ANY TIME LENDER
REASONABLY DETERMINES THAT THE IMMEDIATE REPAIR DEPOSIT WILL NOT BE SUFFICIENT
TO PAY THE COST OF THE IMMEDIATE REPAIRS, LENDER MAY NOTIFY BORROWER OF SUCH
DETERMINATION AND OF THE AMOUNT ESTIMATED BY LENDER TO MAKE-UP SUCH DEFICIENCY
AS REASONABLY DETERMINED BY LENDER BASED UPON CHANGES IN CIRCUMSTANCES.  WITHIN
TEN (10) DAYS AFTER SUCH NOTICE FROM LENDER, BORROWER SHALL DELIVER THE
DEFICIENCY AMOUNT TO LENDER, AND LENDER SHALL DEPOSIT IN THE IMMEDIATE REPAIR
ESCROW ACCOUNT AND HOLD AND ADMINISTER SAME IN ACCORDANCE WITH THIS LOAN
AGREEMENT.

Section 4.05           Replacement Reserve Account.


(A)           REPLACEMENT RESERVE GENERALLY.  AMOUNTS IN THE REPLACEMENT RESERVE
ACCOUNT ARE TO BE USED FOR THE PURPOSE OF FUNDING THE REPLACEMENTS, WHICH
BORROWER COVENANTS AND AGREES TO PERFORM IN ACCORDANCE WITH THE TERMS OF THIS
LOAN AGREEMENT.


(B)           DEPOSITS TO THE REPLACEMENT RESERVE ACCOUNT.  ON THE CLOSING DATE,
BORROWER SHALL DEPOSIT PROCEEDS FROM THE LOAN IN AN AMOUNT EQUAL TO $0.00 WITH
LENDER AS AN INITIAL DEPOSIT TO THE REPLACEMENT RESERVE ACCOUNT. BEGINNING ON
THE FIRST PAYMENT DUE DATE AND ON EACH PAYMENT DUE DATE THEREAFTER, BORROWER
SHALL PAY $3,772.30 (“MONTHLY REPLACEMENT RESERVE DEPOSIT”) TO LENDER AS A
DEPOSIT TO THE REPLACEMENT RESERVE ACCOUNT.


(C)           DISBURSEMENTS FROM THE REPLACEMENT RESERVE ACCOUNT.  LENDER SHALL
MAKE DISBURSEMENTS FROM THE REPLACEMENT RESERVE ACCOUNT UPON BORROWER’S
PERFORMANCE, TO LENDER’S SATISFACTION, OF ALL CONDITIONS TO DISBURSEMENT SET
FORTH IN ARTICLE 5 HEREOF.


(D)           REASSESSMENT OF REQUIRED MONTHLY DEPOSITS.  LENDER MAY, FROM TIME
TO TIME BASED ON LENDER’S INSPECTIONS OF THE PROPERTY, BUT NO MORE OFTEN THAN
ONCE IN ANY TWELVE-MONTH PERIOD, REASSESS ITS ESTIMATE OF THE MONTHLY
REPLACEMENT RESERVE DEPOSIT AND MAY INCREASE SUCH AMOUNT ON NOT LESS THAN THIRTY
(30) DAYS WRITTEN NOTICE TO BORROWER IF LENDER DETERMINES THAT AN INCREASE IS
NECESSARY (I) TO FUND REPLACEMENTS NOT LISTED AS PART OF THE REPLACEMENTS (AND
NOT INTENDED TO BE COVERED BY THE IMMEDIATE REPAIR ESCROW ACCOUNT OR TI/LC
RESERVE ACCOUNT) WHICH ARE NECESSARY TO KEEP THE PROPERTY IN GOOD ORDER, REPAIR
AND MARKETABLE CONDITION, OR (II) TO FUND THE REPLACEMENT OF ANY MAJOR BUILDING
SYSTEMS OR COMPONENTS (E.G., ROOF, HVAC SYSTEM) NOT LISTED AS PART OF THE
REPLACEMENTS (AND NOT INTENDED TO BE COVERED BY THE IMMEDIATE REPAIR ESCROW
ACCOUNT OR TI/LC RESERVE ACCOUNT) WHICH WILL REACH THE END OF ITS USEFUL LIFE
WITHIN TWO (2) YEARS OF THE DATE OF LENDER’S INSPECTION.

Section 4.06           TI/LC Reserve Account.


(A)           TI/LC RESERVE GENERALLY.  AMOUNTS IN THE TI/LC RESERVE ACCOUNT ARE
TO BE USED FOR THE PURPOSE OF FUNDING THE COSTS OF TENANT IMPROVEMENTS AND
LEASING COMMISSIONS THAT ARE PAID OR PAYABLE BY BORROWER DURING THE TERM OF THE
LOAN.

27


--------------------------------------------------------------------------------





(B)           DEPOSITS TO THE TI/LC RESERVE ACCOUNT.  ON THE CLOSING DATE,
BORROWER SHALL DEPOSIT $0.00 WITH LENDER AS AN INITIAL DEPOSIT TO THE TI/LC
RESERVE ACCOUNT.  BEGINNING ON THE FIRST PAYMENT DUE DATE AND ON EACH PAYMENT
DUE DATE THEREAFTER, BORROWER SHALL PAY $24,708.58 (“MONTHLY TI/LC DEPOSIT”) TO
LENDER AS AN ADDITIONAL DEPOSIT TO THE TI/LC RESERVE ACCOUNT.  IN ADDITION, ANY
SUMS THAT ARE RECEIVED BY LENDER AS “ASSIGNED PROPERTY” UNDER THE ASSIGNMENT OF
LEASES AND RENTS SHALL BE DEPOSITED INTO THE TI/LC RESERVE ACCOUNT.


(C)           DISBURSEMENTS FROM THE TI/LC RESERVE ACCOUNT.  LENDER SHALL MAKE
DISBURSEMENT FROM THE TI/LC RESERVE ACCOUNT AS FOLLOWS:

(i)           Lender shall make disbursements from the TI/LC Reserve Account to
reimburse Borrower for Tenant Improvements required under any new Lease or any
modification, renewal or extension of an existing Lease paid or payable by
Borrower, in accordance with the disbursement procedures (including evidence of
lien-free performance) set forth in Article 5 hereof, provided that:  (A) the
Tenant Improvements are required under any new Lease or any modification,
renewal or extension of any existing Lease, provided that any such new Lease or
modification, renewal or extension of an existing Lease is entered into in
accordance with the terms and provisions of Section 9.06; (B) the cost of such
Tenant Improvements is market, reasonable and customary, (C) the Tenant
Improvements are fully performed in accordance with the standards set forth in
Article 5 hereof and have been accepted without condition by the related tenant;
(D) unless otherwise agreed to by Lender, the related tenant is occupying the
space benefited by the Tenant Improvements and has commenced paying rent; and
(E) if required by Lender, the related tenant shall have executed and delivered
a subordination, non-disturbance agreement and an estoppel certificate or both
all on such forms as is reasonably acceptable to Lender.


(II)          LENDER SHALL MAKE DISBURSEMENTS FROM THE TI/LC RESERVE ACCOUNT TO
REIMBURSE BORROWER FOR LEASING COMMISSIONS PAID OR PAYABLE BY BORROWER IN
ACCORDANCE WITH THE DISBURSEMENT PROCEDURES SET FORTH IN ARTICLE 5 HEREOF
PROVIDED THAT:  (A) SUCH LEASING COMMISSIONS AND “OVERRIDE” LEASING COMMISSIONS
ARE MARKET, REASONABLE AND CUSTOMARY FOR PROPERTIES SIMILAR TO THE PROPERTY AND
THE PORTION OF THE PROPERTY LEASED FOR WHICH A COMMISSION IS DUE, OR ARE IN
ACCORDANCE WITH THE PROPERTY MANAGEMENT CONTRACT (B) THE AMOUNT OF SUCH LEASING
COMMISSIONS AND “OVERRIDE” LEASING COMMISSIONS ARE DETERMINED PURSUANT TO ARMS
LENGTH TRANSACTIONS BETWEEN BORROWER AND EACH SUCH LEASING AGENT TO WHICH A
COMMISSION IS DUE; (C) THE LEASE HAS BEEN APPROVED BY LENDER IN ACCORDANCE WITH
THIS LOAN AGREEMENT OR, IF LENDER’S APPROVAL IS NOT REQUIRED, CONFORMS WITH ALL
REQUIREMENTS SET FORTH IN SECTION 9.06 OF THIS LOAN AGREEMENT AND (D) UNLESS
OTHERWISE AGREED BY LENDER, THE TENANT UNDER THE LEASE FOR WHICH SUCH LEASING
COMMISSION IS CLAIMED HAS TAKEN OCCUPANCY OF THE LEASED SPACE AND COMMENCED
PAYING RENT.

Section 4.07           TI/LC Designated Reserve Account.


(A)           TI/LC DESIGNATED RESERVE GENERALLY.  AMOUNTS IN THE TI/LC
DESIGNATED RESERVE ACCOUNT ARE TO BE USED FOR THE PURPOSE OF FUNDING THE COSTS
OF TENANT IMPROVEMENTS AND LEASING COMMISSIONS THAT ARE PAID OR PAYABLE BY
BORROWER DURING THE TERM OF THE LOAN.

28


--------------------------------------------------------------------------------





(B)           DEPOSITS TO THE TI/LC DESIGNATED RESERVE ACCOUNT.  IN ACCORDANCE
WITH THE CASH MANAGEMENT AGREEMENT, FOLLOWING A TRIGGER EVENT AND UNTIL THE
OCCURRENCE OF A LOCKBOX SUSPENSION, ALL EXCESS CASHFLOW FROM THE PROPERTY SHALL
BE DEPOSITED ON A MONTHLY BASIS INTO THE TI/LC DESIGNATED RESERVE ACCOUNT.

(c)           Disbursements from the TI/LC Designated Reserve Account.  The
deposits held in the TI/LC Designated Reserve Account shall be (i) subject to
the provisions regarding periodic disbursements set forth in Sections 4.06(c),
5.01, 5.02, 5.03 and 5.04 of this Loan Agreement, and (ii) fully disbursed to
Borrower upon the occurrence of the Full Disbursement Event as set forth in the
Cash Management Agreement.


SECTION 4.08           EARNOUT RESERVE ACCOUNT.


(A)           EARNOUT RESERVE.  BORROWER ACKNOWLEDGES THAT, BASED ON LENDER’S
DETERMINATION OF THE PROPERTY’S ECONOMIC PERFORMANCE, BORROWER QUALIFIES FOR A
LOAN IN THE AMOUNT OF $17,000,000.00 ON THE CLOSING DATE (THE “QUALIFIED LOAN
AMOUNT”).  LENDER HAS FUNDED THE MAXIMUM LOAN AMOUNT TO BORROWER BASED ON
BORROWER’S DELIVERY TO LENDER ON THE CLOSING DATE OF $1,000,000.00  AS A DEPOSIT
TO THE EARNOUT RESERVE ACCOUNT (“EARNOUT RESERVE DEPOSIT”).

(b)           Disbursement of Earnout Reserve Deposit.    If on or before the
expiration of the Earnout Period Borrower delivers to Lender evidence indicating
satisfaction in Lender’s discretion of the Earnout Criteria that supports the
entire Maximum Loan Amount, Lender shall disburse to Borrower the full amount of
the Earnout Reserve Deposit.  In addition, during the Earnout Period, no more
frequently than quarterly, Borrower may request partial disbursements of the
Earnout Reserve Deposit upon delivery to Lender of evidence indicating in
Lender’s discretion that the Earnout Criteria are satisfied, and that the cash
flow from the Property is sufficient to support a Loan amount in excess of the
Qualified Loan Amount.   The amount of each partial disbursement shall be the
difference between the largest Loan amount that Lender determines in its
discretion can satisfy the Earnout Criteria at the time of calculation, and the
Qualified Loan Amount.  For purposes of example only, if Lender calculates the
Debt Service Coverage Ratio and Loan to Value Ratio and determines that the Loan
amount that supports such calculations is $17,200,000.00, and all other Earnout
Criteria are satisfied,  then the partial disbursement to Borrower from the
Earnout Reserve Account shall be $200,000.00.


(C)           FAILURE TO ACHIEVE EARNOUT CRITERIA PRIOR TO EXPIRATION OF EARNOUT
PERIOD.  IF LENDER DETERMINES IN ITS DISCRETION THAT THE EARNOUT CRITERIA HAVE
NOT BEEN SATISFIED TO SUPPORT THE MAXIMUM LOAN AMOUNT PRIOR TO THE EXPIRATION OF
THE EARNOUT PERIOD, (I) LENDER SHALL HAVE NO OBLIGATION TO EXTEND THE EARNOUT
PERIOD OR PAY BORROWER THE UNDISBURSED PORTION OF THE EARNOUT RESERVE DEPOSIT,
(II)  LENDER SHALL, AT BORROWER’S REQUEST, EITHER (A) MAINTAIN THE EARNOUT
RESERVE ACCOUNT AS AN ADDITIONAL CASH COLLATERAL ACCOUNT WITH RESPECT TO THE
LOAN FOR THE TERM OF THE LOAN, OR (B) APPLY THE EARNOUT RESERVE DEPOSIT TOWARD
REDUCING THE OUTSTANDING PRINCIPAL BALANCE OF THE NOTE (IN WHICH EVENT LENDER
SHALL RESET THE SCHEDULE OF PAYMENTS OF PRINCIPAL AND INTEREST DUE UNDER THE
LOAN TO ACCOUNT FOR THE THEN OUTSTANDING PRINCIPAL BALANCE AND REMAINING TERM OF
THE LOAN).  IF LENDER APPLIES THE  EARNOUT RESERVE DEPOSIT AGAINST THE
OUTSTANDING PRINCIPAL BALANCE OF THE NOTE, ANY SUCH PREPAYMENT OF PRINCIPAL
SHALL BE DEEMED A

29


--------------------------------------------------------------------------------





PROHIBITED PREPAYMENT AND SHALL BE SUBJECT TO THE PROHIBITED PREPAYMENT FEE
HEREUNDER, WHICH SHALL BE PAYABLE BY BORROWER FROM FUNDS OTHER THAN THE EARNOUT
RESERVE DEPOSIT.


(D)           EVENT OF DEFAULT; NO WAIVER.  LENDER SHALL HAVE NO OBLIGATION TO
DISBURSE ANY PORTION OF THE EARNOUT RESERVE DEPOSIT AT ANY TIME DURING WHICH AN
EVENT OF DEFAULT EXISTS OR IF ANY EVENT OR CONDITION HAS OCCURRED AND IS
CONTINUING THAT WOULD BE AN EVENT OF DEFAULT IF NOTICE HAD BEEN GIVEN OR
APPLICABLE GRACE/CURE PERIODS HAD EXPIRED (OR BOTH).  NO DISBURSEMENT OF ANY
PORTION OF THE EARNOUT RESERVE DEPOSIT MADE BY LENDER AT THE TIME WHEN A DEFAULT
OR EVENT OF DEFAULT HAS OCCURRED AND IS THEN CONTINUING SHALL BE DEEMED A WAIVER
OR CURE BY LENDER OF THAT DEFAULT OR EVENT OF DEFAULT, NOR SHALL LENDER’S RIGHTS
AND REMEDIES BE PREJUDICED IN ANY MANNER THEREBY.  LENDER SHALL HAVE NO
OBLIGATION TO DISBURSE ANY PORTION OF THE EARNOUT RESERVE DEPOSIT AFTER THE
EARNOUT PERIOD.


(E)           ESCROW ACCOUNT REQUIREMENTS.  THE EARNOUT RESERVE ACCOUNT SHALL BE
A CUSTODIAL ACCOUNT ESTABLISHED BY LENDER, AND, AT LENDER’S OPTION, MAY BE
COMMINGLED WITH OTHER MONEY HELD BY LENDER.  THE EARNOUT RESERVE ACCOUNT SHALL
BE UNDER THE SOLE DOMINION AND CONTROL OF LENDER, AND BORROWER SHALL NOT HAVE
ANY RIGHT TO WITHDRAW FUNDS THEREFROM.

(f)            Letter of Credit.  In lieu of cash being deposited with Lender as
the Earnout Reserve Deposit pursuant to Section 4.08(a) hereof, Borrower may
elect (at any time during the term of the Loan) to replace the amount of the
Earnout Reserve Deposit with a Letter of Credit (as defined in Section 6.07
hereof) in the amount of the Earnout Reserve Deposit, less any amounts disbursed
pursuant to Section 4.08(b), and upon the delivery by Borrower of the Letter of
Credit in the amount of the Earnout Reserve Deposit, Lender shall release to
Borrower the cash then held in the Earnout Reserve Deposit.  In addition to the
draw rights described in Section 6.07, Lender may draw on the Letter of Credit
and apply proceeds in accordance with Section 4.08(c) above.  Lender shall
deliver the Letter of Credit to Borrower upon achievement of the Earnout
Criteria prior to the expiration of the Earnout Period in accordance with
Section 4.08(b).  If a Letter of Credit is delivered to Lender, in lieu of
receipt of partial disbursements of the Earnout Reserve Deposit described in
Section 4.08(b) above, Borrower may instead (no more frequently than on a
quarterly basis in accordance with the procedures set forth in Section 4.08(b)
above), replace the Letter of Credit with a Letter of Credit in an amount less
than $1,000,000.00, based upon Lender’s calculation of the difference between
the Qualified Loan Amount and the largest Loan amount that Lender determines in
its discretion can satisfy the Earnout Criteria at the time of calculation.  For
purposes of example only, if Lender calculates the Debt Service Coverage Ratio
and Loan to Value Ratio and determines that the Loan amount that supports such
calculations is $17,200,000.00, and all other Earnout Criteria is satisfied, 
then the Borrower may replace the Letter of Credit with a Letter of Credit in
the amount of $800,000, rather than $1,000,000.00.

Section 4.09           Vacant Space Reserve Account.

(a)           Deposits to the Vacant Space Reserve Account.  On the Closing
Date, Borrower shall deposit $266,500.00 with Lender as a deposit to the Vacant
Space Reserve Account (“Vacant Space Reserve Deposit”).

30


--------------------------------------------------------------------------------




(b)           Partial Disbursements of Vacant Space Reserve Deposit.  At
Borrower’s election, Lender shall make partial disbursements of the Vacant Space
Reserve Deposit to Borrower, not to exceed the amount of $22,208.33 in any
calendar month.  Such partial disbursements shall be made within ten (10)
Business Days after written request from Borrower, but shall not be made more
than one (1) time in any calendar month.  Prior to the first (1st) day of
September of each calendar year, Borrower or Guarantor shall make additional
deposits to the Vacant Space Reserve Account (which shall become part of the
“Vacant Space Reserve Deposit”) in amounts sufficient to restore the balance of
the Vacant Space Reserve Account to $266,500.00, or such lesser amount as may be
determined in accordance with Section 4.09 (c) (“Vacant Space Reserve Account
Threshold”).

(c)           Full Disbursement of Vacant Space Reserve Deposit.  Lender shall
disburse all funds held in the Vacant Space Reserve Account directly to
Borrower, within ten (10) Business Days after written request from Borrower, so
long as each of the following conditions and performance criteria have been
satisfied to Lender’s reasonable discretion (collectively, the “Vacant Space
Disbursement Conditions”):  (i) Borrower has delivered to Lender written
evidence, reasonably satisfactory to Lender, that Borrower has leased at least
13,000 square feet of the Vacant Space to one or more tenants for a term, at a
rental rate and upon other terms that are reasonably acceptable to Lender; (ii)
each tenant of the Vacant Space is in occupancy, open for business and paying
full rent under its respective Lease; (iii) Borrower has delivered to Lender
estoppel certificates executed by each tenant confirming the items described in
(i) and (ii) above and such other items reasonably requested by Lender; and (iv)
no Event of Default shall have occurred and be continuing hereunder.  In the
event that the Vacant Space Disbursement Conditions are satisfied with respect
to less than 13,000 square feet of the Vacant Space, then the Vacant Space
Reserve Account Threshold shall be reduced by $20.50 per square foot of the
Vacant Space for which the Vacant Space Disbursement Conditions have been
satisfied.


(D)           EVENT OF DEFAULT; NO WAIVER.  LENDER SHALL HAVE NO OBLIGATION TO
DISBURSE ANY PORTION OF THE FUNDS HELD IN THE VACANT SPACE RESERVE ACCOUNT AT
ANY TIME DURING WHICH AN EVENT OF DEFAULT EXISTS OR IF ANY EVENT OR CONDITION
HAS OCCURRED AND IS CONTINUING THAT WOULD BE AN EVENT OF DEFAULT IF NOTICE HAD
BEEN GIVEN OR APPLICABLE GRACE/CURE PERIODS HAD EXPIRED (OR BOTH).  NO
DISBURSEMENT OF ANY PORTION OF THE VACANT SPACE RESERVE DEPOSIT MADE BY LENDER
AT THE TIME WHEN A DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS THEN
CONTINUING SHALL BE DEEMED A WAIVER OR CURE BY LENDER OF THAT DEFAULT OR EVENT
OF DEFAULT, NOR SHALL LENDER’S RIGHTS AND REMEDIES BE PREJUDICED IN ANY MANNER
THEREBY.


ARTICLE 5


COMPLETION OF REPAIRS RELATED TO RESERVE ACCOUNTS;
CONDITIONS TO RELEASE OF FUNDS

Section 5.01           Conditions Precedent to Disbursements from Certain
Reserve Accounts.  The following provisions apply to each request for
disbursement from the Immediate Repair Escrow Account, the Replacement Reserve
Account, the Designated TI/LC Reserve Account, and the TI/LC Reserve Account:

31


--------------------------------------------------------------------------------



(A)                                  DISBURSEMENT ONLY FOR COMPLETED REPAIRS. 
DISBURSEMENTS SHALL BE LIMITED TO RESERVE ITEMS THAT ARE FULLY COMPLETED AND
PAID FOR IN FULL BY BORROWER, EXCEPT TO THE EXTENT PERMITTED UNDER
SECTION 5.01(B) OF THIS LOAN AGREEMENT, AND, IN THE CASE OF LEASING COMMISSIONS,
FULLY AND UNCONDITIONALLY EARNED AND PAID IN FULL BY BORROWER.  AT NO TIME SHALL
LENDER BE OBLIGATED TO PAY AMOUNTS TO BORROWER IN EXCESS OF THE CURRENT BALANCE
IN THE APPLICABLE RESERVE ACCOUNT AT THE TIME OF DISBURSEMENT.


(B)                                 PARTIAL COMPLETION.  LENDER SHALL DISBURSE
FUNDS FOR RESERVE ITEMS PRIOR TO COMPLETION THEREOF FOLLOWING BORROWER’S WRITTEN
REQUEST WHERE (I) THE CONTRACTOR PERFORMING SUCH WORK REQUIRES PERIODIC PAYMENTS
PURSUANT TO THE TERMS OF ITS WRITTEN CONTRACT WITH BORROWER AND LENDER HAS GIVEN
ITS PRIOR WRITTEN APPROVAL TO SUCH CONTRACT, AND (II) THE COST OF THE PORTION OF
THE RESERVE ITEM TO BE COMPLETED UNDER SUCH CONTRACT EXCEEDS $10,000.


(C)                                  DISBURSEMENT REQUEST; MAXIMUM FREQUENCY AND
AMOUNT.  BORROWER SHALL SUBMIT TO LENDER A DISBURSEMENT REQUEST TOGETHER WITH
SUCH ADDITIONAL INFORMATION AS LENDER MAY REASONABLY REQUEST IN CONNECTION WITH
THE DISBURSEMENT REQUEST AT LEAST TEN (10) BUSINESS DAYS PRIOR TO THE DATE ON
WHICH BORROWER REQUESTS LENDER TO MAKE A DISBURSEMENT FROM A RESERVE ACCOUNT. 
UNLESS OTHERWISE AGREED TO BY LENDER, BORROWER MAY NOT SUBMIT, AND LENDER SHALL
NOT BE REQUIRED TO MAKE, MORE THAN ONE (1) DISBURSEMENT FROM EACH RESERVE
ACCOUNT DURING ANY CALENDAR MONTH.  NO DISBURSEMENT REQUEST SHALL BE MADE FOR
LESS THAN $5,000.00 OR THE TOTAL COST OF THE RESERVE ITEMS, IF LESS.


(D)                                 NO EXISTING EVENT OF DEFAULT.  LENDER MAY
REFUSE TO MAKE ANY DISBURSEMENT IF AN EVENT OF DEFAULT EXISTS AS OF THE DATE ON
WHICH BORROWER SUBMITS THE DISBURSEMENT REQUEST OR ON THE DATE THE DISBURSEMENT
IS ACTUALLY TO BE MADE.


(E)                                  RESPONSIBLE OFFICER CERTIFICATE.  LENDER
MUST RECEIVE A CERTIFICATE, SIGNED BY A RESPONSIBLE OFFICER OF BORROWER (AND, AT
LENDER’S OPTION, ALSO SIGNED BY BORROWER’S PROJECT ARCHITECT OR ENGINEER, WHICH
MAY BE AN EMPLOYEE OF AN AFFILIATE OF BOROWER, IF THE COST OF A SINGLE RESERVE
ITEM OR THE AGGREGATE AMOUNT OF THE DISBURSEMENT REQUEST EXCEEDS $50,000), WHICH
CERTIFIES THAT:


(I)                                     ALL INFORMATION STATED IN THE
DISBURSEMENT REQUEST IS TRUE AND CORRECT IN ALL MATERIAL RESPECTS, EACH
ATTACHMENT TO THE DISBURSEMENT REQUEST IS CORRECT AND COMPLETE, AND IF THE
ATTACHMENT IS A COPY OF THE ORIGINAL, THAT IT IS A TRUE AND AN ACCURATE
REPRODUCTION OF THE ORIGINAL;


(II)                                  EACH OF THE RESERVE ITEMS TO BE FUNDED IN
CONNECTION WITH THE DISBURSEMENT REQUEST WAS PERFORMED IN A GOOD AND WORKMANLIKE
MANNER AND IN ACCORDANCE WITH ALL REQUIREMENTS OF LAW AND HAS BEEN PAID IN FULL
BY BORROWER;


(III)                               THE LEASING COMMISSION HAS BEEN FULLY AND
UNCONDITIONALLY EARNED AND PAID IN FULL BY BORROWER, IF THE RESERVE ITEM TO BE
FUNDED IS A LEASING COMMISSION;


(IV)                              SUBJECT TO SECTION 5.03, EACH PARTY THAT
SUPPLIED MATERIALS, LABOR OR SERVICES HAS BEEN PAID IN FULL (FOR THE PORTION FOR
WHICH DISBURSEMENT IS SOUGHT IN THE CASE OF DISBURSEMENTS AUTHORIZED IN
ACCORDANCE WITH SECTION 5.01(B) HEREOF); AND

32


--------------------------------------------------------------------------------





(V)                                 IN THE CASE OF DISBURSEMENTS AUTHORIZED IN
ACCORDANCE WITH SECTION 5.01(B) HEREOF, THE MATERIALS FOR WHICH THE REQUEST ARE
MADE ARE EITHER (A) ON-SITE AT THE PROPERTY AND PROPERLY SECURED OR HAVE BEEN
INSTALLED IN THE PROPERTY OR (B) MATERIALS THAT LENDER DETERMINES ARE NOT A
SIGNIFICANT PORTION OF THE COST OF THE WORK UPON WHICH DISBURSEMENT IS
REQUESTED.


(F)                                    INSPECTION TO CONFIRM COMPLETION.  PRIOR
TO MAKING ANY DISBURSEMENT WHICH EXCEEDS $50,000 IN THE AGGREGATE OR FOR A
SINGLE RESERVE ITEM, LENDER MAY REQUIRE AN INSPECTION OF THE PROPERTY (OF WHICH
BORROWER SHALL BE RESPONSIBLE FOR THE COSTS OF ANY SUCH INSPECTION, SO LONG AS
SUCH FEE DOES NOT EXCEED $1,000), PERFORMED AT BORROWER’S EXPENSE, TO VERIFY
COMPLETION THEREOF.


(G)                                 ABSENCE OF LIENS.  LENDER MAY REQUIRE THAT
BORROWER PROVIDE LENDER WITH ANY OR ALL OF THE FOLLOWING:  (I) A WRITTEN LIEN
WAIVER ACCEPTABLE TO LENDER FROM EACH PARTY TO BE PAID WHO IS TO RECEIVE PAYMENT
OF $50,000 OR MORE IN CONNECTION WITH THE DISBURSEMENT REQUEST; (II) A SEARCH OF
TITLE TO THE PROPERTY EFFECTIVE TO THE DATE OF THE DISBURSEMENT WHICH SHOWS NO
LIENS OTHER THAN THE PERMITTED ENCUMBRANCES; OR (III) AN ENDORSEMENT TO THE
TITLE INSURANCE POLICY WHICH UPDATES THE EFFECTIVE DATE OF SUCH POLICY TO THE
DATE OF THE DISBURSEMENT AND SHOWS NO LIENS OTHER THAN THE PERMITTED
ENCUMBRANCES.


(H)                                 PAYMENT OF LENDER’S EXPENSES.  BORROWER
SHALL PAY ALL REASONABLE EXPENSES INCURRED BY LENDER IN PROCESSING BORROWER’S
DISBURSEMENT REQUEST INCLUDING, WITHOUT LIMITATION, ANY INSPECTION COSTS
(WHETHER PERFORMED BY LENDER OR AN INDEPENDENT INSPECTOR SELECTED BY LENDER)
INCURRED IN ACCORDANCE WITH SECTION 5.01(F) AND REASONABLE LEGAL FEES AND
EXPENSES.


(I)                                     OTHER ITEMS LENDER DEEMS NECESSARY. 
LENDER SHALL HAVE RECEIVED SUCH OTHER EVIDENCE AS LENDER REASONABLY REQUESTS IN
CONNECTION WITH ITS CONFIRMATION THAT EACH RESERVE ITEM TO BE PAID IN CONNECTION
WITH THE DISBURSEMENT REQUEST HAS BEEN COMPLETED OR PERFORMED IN ACCORDANCE WITH
THE TERMS OF THIS LOAN AGREEMENT.

Section 5.02                                Waiver of Conditions to
Disbursement.  No waiver given by Lender of any condition precedent to
disbursement from a Reserve Account shall preclude Lender from requiring that
such condition be satisfied prior to making any other disbursement from a
Reserve Account.

Section 5.03                                Direct Payments to Suppliers and
Contractors.  Lender, at its option, may make disbursements directly to the
supplier or contractor to be paid in connection with the Disbursement Request. 
Borrower’s execution of this Loan Agreement constitutes an irrevocable direction
and authorization for Lender to make requested payments directly to the supplier
or contractor, notwithstanding any contrary instructions from Borrower or notice
from Borrower of a dispute with such supplier or contractor.  Each disbursement
so made by Lender shall satisfy Lender’s obligation under this Loan Agreement. 
If requested by Borrower any disbursement to any one supplier or contractor
which is in excess of $50,000 may be paid directly by Lender to such supplier or
contractor.

33


--------------------------------------------------------------------------------




Section 5.04                                Performance of Reserve Items.


(A)                                  PERFORMANCE OF RESERVE ITEMS.  BORROWER
AGREES TO COMMENCE EACH RESERVE ITEM BY ITS REQUIRED COMMENCEMENT DATE STATED ON
THE APPLICABLE EXHIBIT TO THIS LOAN AGREEMENT IDENTIFYING SUCH RESERVE ITEM AND
TO PURSUE COMPLETION DILIGENTLY OF EACH RESERVE ITEM ON OR BEFORE ITS COMPLETION
DATE STATED ON SUCH EXHIBIT AND, IN THE ABSENCE OF A COMMENCEMENT DATE OR
COMPLETION DATE BEING SPECIFIED, WHEN NECESSARY IN ORDER TO KEEP THE PROPERTY IN
GOOD ORDER AND REPAIR, IN A GOOD AND MARKETABLE CONDITION AND AS NECESSARY TO
KEEP ANY PORTION THEREOF FROM DETERIORATING, OR IN THE CASE OF TENANT
IMPROVEMENTS, WHEN REQUIRED UNDER THE LEASES.  BORROWER SHALL COMPLETE EACH
RESERVE ITEM IN A GOOD AND WORKMANLIKE MANNER, USING ONLY NEW MATERIALS OF THE
SAME OR BETTER QUALITY THAN THAT BEING REPLACED.  ALL RESERVE ITEMS SHALL BE
PERFORMED IN ACCORDANCE WITH, AND UPON COMPLETION SHALL COMPLY WITH, ALL
REQUIREMENTS OF LAW (INCLUDING WITHOUT LIMITATION OBTAINING AND MAINTAINING IN
EFFECT ALL NECESSARY PERMITS AND GOVERNMENTAL APPROVALS) AND ALL APPLICABLE
INSURANCE REQUIREMENTS.


(B)                                 CONTRACTS.  LENDER SHALL HAVE THE RIGHT, AT
ITS OPTION, TO APPROVE ALL CONTRACTS OR WORK ORDERS WITH MATERIALMEN, MECHANICS,
SUPPLIERS, SUBCONTRACTORS, CONTRACTORS OR OTHER PARTIES PROVIDING LABOR OR
MATERIALS IN CONNECTION WITH THE RESERVE ITEMS THAT PROVIDE FOR TOTAL PAYMENTS
OF $50,000 OR MORE TO THE PARTY PROVIDING SUCH LABOR OR MATERIALS.


(C)                                  ENTRY ONTO PROPERTY.  IN ORDER TO PERFORM
INSPECTIONS OR, FOLLOWING AN EVENT OF DEFAULT, TO COMPLETE RESERVE ITEMS WHICH
BORROWER HAS FAILED TO PERFORM, BORROWER HEREBY GRANTS LENDER AND ITS AGENTS THE
RIGHT, FROM TIME TO TIME, TO ENTER ONTO THE PROPERTY.


(D)                                 LENDER REMEDY FOR FAILURE TO PERFORM.  IN
ADDITION TO LENDER’S REMEDIES FOLLOWING AN EVENT OF DEFAULT, BORROWER
ACKNOWLEDGES THAT LENDER SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION) TO
COMPLETE OR PERFORM THE RESERVE ITEMS FOR WHICH AMOUNTS HAVE BEEN RESERVED UNDER
THIS LOAN AGREEMENT (OR PAY THE LEASING COMMISSIONS AS APPLICABLE) AND FOR SUCH
PURPOSE, BORROWER HEREBY APPOINTS LENDER ITS ATTORNEY-IN-FACT WITH FULL POWER OF
SUBSTITUTION (AND WHICH SHALL BE DEEMED TO BE COUPLED WITH AN INTEREST AND
IRREVOCABLE UNTIL THE LOAN IS PAID IN FULL AND THE SECURITY INSTRUMENT IS
DISCHARGED OF RECORD, WITH BORROWER HEREBY RATIFYING ALL THAT ITS SAID ATTORNEY
SHALL DO BY VIRTUE THEREOF):  (I) TO COMPLETE OR UNDERTAKE SUCH WORK IN THE NAME
OF BORROWER; (II) TO PROCEED UNDER EXISTING CONTRACTS OR TO TERMINATE EXISTING
CONTRACTS (EVEN WHERE A TERMINATION PENALTY MAY BE INCURRED) AND EMPLOY SUCH
CONTRACTORS, SUBCONTRACTORS, WATCHMAN, AGENTS, ARCHITECTS AND INSPECTORS AS
LENDER’ DETERMINES NECESSARY OR DESIRABLE FOR COMPLETION OF SUCH WORK; (III) TO
MAKE ANY ADDITIONS, CHANGES AND CORRECTIONS TO THE SCOPE OF THE WORK AS LENDER
DEEMS NECESSARY OR DESIRABLE FOR TIMELY COMPLETION; (IV) TO PAY, SETTLE OR
COMPROMISE ALL EXISTING BILLS AND CLAIMS WHICH ARE OR MAY BECOME LIENS AGAINST
THE PROPERTY OR AS MAY BE NECESSARY OR DESIRABLE FOR COMPLETION OF SUCH WORK;
(V) TO EXECUTE ALL APPLICATIONS AND CERTIFICATES IN THE NAME OF BORROWER WHICH
MAY BE REQUIRED TO OBTAIN PERMITS AND APPROVALS FOR SUCH WORK OR COMPLETION OF
SUCH WORK; (VI) TO PROSECUTE AND DEFEND ALL ACTIONS OR PROCEEDINGS IN CONNECTION
WITH THE REPAIR OR IMPROVEMENTS TO THE PROPERTY; AND (VII) TO DO ANY AND EVERY
ACT WHICH BORROWER MIGHT DO IN ITS OWN BEHALF TO FULFILL THE TERMS OF BORROWER’S
OBLIGATIONS UNDER THIS LOAN AGREEMENT.  AMOUNTS EXPENDED BY LENDER WHICH EXCEED
AMOUNTS HELD IN THE RESERVE ACCOUNTS SHALL BE ADDED TO THE MAXIMUM LOAN AMOUNT,
SHALL BE IMMEDIATELY DUE AND PAYABLE, AND SHALL BEAR INTEREST AT THE DEFAULT
RATE FROM THE DATE OF DISBURSEMENT UNTIL PAID IN FULL.

34


--------------------------------------------------------------------------------





ARTICLE 6
LOAN SECURITY AND RELATED OBLIGATIONS

Section 6.01                                Security Instrument and Assignment
of Rents and Leases.  Payment of the Loan and performance of the Obligations
shall be secured, inter alia, by the Security Instrument and the Assignment of
Leases and Rents.  Borrower shall execute at closing the Security Instrument and
the Assignment of Leases and Rents and abide by its obligations thereunder.

Section 6.02                                Assignment of Property Management
Contract.  Borrower and the Property Manager shall execute at closing the
Assignment of the Property Management Contract and Subordination of Management
Fees and to abide by their respective obligations thereunder.

Section 6.03                                Assignment of Operating Agreements. 
As security for payment of the Loan and performance by Borrower of all
Obligations, Borrower hereby transfers, sets over and assigns to Lender all of
Borrower’s right, title and interest in and to the Operating Agreements to
Lender for security purposes.

Section 6.04                                Pledge as Property; Grant of
Security Interest.  As security for payment of the Loan and performance by
Borrower of all Obligations, Borrower hereby pledges, assigns, sets over and
transfers to Lender, and grants to Lender a continuing security interest in and
to:  (a) each of the Reserve Accounts, the Lockbox Account and the Cash
Management Account, (b) all funds and monies from time to time deposited or held
in each of the Reserve Accounts, the Lockbox Account and the Cash Management
Account, and (c) all interest accrued, if any, with respect to the Reserve
Accounts, the Lockbox Account and the Cash Management Account; provided that
Lender shall make disbursements from each of the Reserve Accounts when, as and
to the extent required by this Loan Agreement and shall cause amounts on deposit
in the Lockbox Account and the Cash Management Account to be applied in
accordance with the terms and provisions of the Lockbox Agreement and the Cash
Management Agreement.  The parties agree that each of the Reserve Accounts, the
Lockbox Account and the Cash Management Account is a “deposit account” within
the meaning of Article 9 of the UCC and that this Loan Agreement also
constitutes a “security agreement” within the meaning of Article 9 of the UCC. 
Borrower shall not, without Lender’s prior written consent, further pledge,
assign, transfer or grant any security interest in any of the Reserve Accounts,
the Lockbox Account or the Cash Management Account nor permit any Lien to attach
thereto, except as may be created in favor of Lender in connection with the
Loan.

Section 6.05                                Environmental Indemnity Agreement. 
Borrower and each Guarantor will be required to execute at closing the
Environmental Indemnity and to abide by their obligations thereunder.

Section 6.06                                Guaranty of Borrower Sponsors.  Each
Guarantor will be required to execute at closing the Guaranty (Exceptions to
Nonrecourse Liability) and to abide by its obligations thereunder.

Section 6.07                                Letter of Credit.  Pursuant to, and
in accordance with, Section 4.08 herein, Borrower may elect to deliver to Lender
an irrevocable letter of credit (payable on sight draft) in an amount equal to
One Million Dollars ($1,000,000.00) or the amount then remaining as the

35


--------------------------------------------------------------------------------




Earnout Reserve Deposit (“Letter of Credit”), naming Lender as the sole
beneficiary thereof.  If Borrower elects to deposit such Letter of Credit, the
Letter of Credit shall:  (a) be perpetual or for a term of one year with
automatic renewals unless Lender receives written notice of non-renewal from the
issuing financial institution at least sixty (60) days prior to the expiration
of the then current Letter of Credit; (b) be issued by a domestic financial
institution that is not an Affiliate of Borrower and that has a long-term senior
debt rating by S&P of not less than “AA” or such other credit rating as is
acceptable to Lender; (c) permit full or partial draws without condition or
charge to the beneficiary of the Letter of Credit; (d) be freely transferable by
the beneficiary of the Letter of Credit (and each successor as beneficiary)
without restriction or charge to Lender and (e) otherwise be acceptable to
Lender in all respects.  Borrower shall cause the Letter of Credit to remain
valid and effective at all times while the Loan is outstanding, but subject to
release as provided in Section 4.08(b) herein. In addition to the rights of
Lender to draw on the Letter of Credit as set forth in Section 4.08(c), Lender
shall have the right to draw in full or in part upon the Letter of Credit,
without notice to Borrower:  (i) upon the occurrence of an Event of Default;
(ii) if Lender has not received, at least thirty (30) days prior to the date on
which the then outstanding Letter of Credit is scheduled to expire, a renewal or
replacement Letter of Credit that satisfies all requirements of this Section
6.07; (iii) upon a transfer of the Loan by Lender (within the meaning of Article
15 hereof) to another party (“Transferee”), Lender or its Transferee has not
received, for any reason, either an endorsement to any Letter of Credit by the
issuing financial institution evidencing Transferee as the new beneficiary
thereunder or a substitute Letter of Credit naming Transferee as beneficiary
thereunder; (iv) if Borrower fails to cooperate in any manner deemed appropriate
or advisable by Lender in order for Lender to obtain an endorsement or
substitute Letter of Credit; (v) if Borrower fails to pay any transfer fee due
in connection with transferring the Letter of Credit to the Transferee; or (vi)
if Lender has not received within ten (10) business days of the earlier of (A)
Lender’s notice to Borrower that the financial institution issuing the Letter of
Credit ceases to meet the rating requirement set forth in this Section 6.07, or
(B) Borrower’s receipt of actual knowledge that the financial institution
issuing the Letter of Credit ceases to meet the rating requirement set forth in
this Section 6.07, a replacement Letter of Credit that satisfies all
requirements of this Section 6.07.   If Lender draws upon the Letter of Credit,
the proceeds thereof shall be deposited into the Earnout Reserve Account, and
thereafter be subject to all provisions applicable to such Account. Lender shall
be entitled to charge Borrower a reasonable processing fee for administering and
reviewing any renewal, replacement or release of the Letter of Credit, which
Borrower is required to provide pursuant to this Loan Agreement.


ARTICLE 7
SINGLE PURPOSE ENTITY REQUIREMENTS

Section 7.01                                Commitment to be a Single Purpose
Entity.  Borrower represents, warrants and covenants to Lender as follows:


(A)                                  BORROWER IS A SINGLE PURPOSE ENTITY AND
WILL CONTINUE TO BE A SINGLE PURPOSE ENTITY AT ALL TIMES UNTIL THE LOAN HAS BEEN
PAID IN FULL.


(B)                                 INTENTIONALLY DELETED.

36


--------------------------------------------------------------------------------





(C)                                  THE ORGANIZATIONAL CHART ATTACHED TO THIS
LOAN AGREEMENT IS TRUE, COMPLETE AND CORRECT.


(D)                                 ALL OF THE FACTUAL ASSUMPTIONS MADE IN THE
NONCONSOLIDATION LEGAL OPINION DELIVERED BY BORROWER’S COUNSEL TO LENDER, OF
EVEN DATE HEREWITH, ARE TRUE AND CORRECT IN ALL RESPECTS.


(E)                                  THE “SINGLE PURPOSE ENTITY” PROVISIONS
INCLUDED IN THE ORGANIZATIONAL DOCUMENTS OF BORROWER SHALL NOT, WITHOUT LENDER’S
PRIOR WRITTEN CONSENT, BE AMENDED, RESCINDED OR OTHERWISE REVOKED UNTIL THE LOAN
HAS BEEN PAID IN FULL, EXCEPT WITH RESPECT TO ANY AMENDMENTS OR MODIFICATIONS
MADE SOLELY TO REFLECT TRANSFERS THAT ARE EFFECTED IN ACCORDANCE WITH THE TERMS
OF THIS AGREEMENT.


(F)                                    INTENTIONALLY DELETED.

Section 7.02                                Definition of Single Purpose Entity.


(A)                                  BORROWER CRITERIA.  WITH RESPECT TO
BORROWER, A “SINGLE PURPOSE ENTITY” MEANS A CORPORATION, LIMITED PARTNERSHIP OR
LIMITED LIABILITY COMPANY WHICH, AT ALL TIMES SINCE ITS FORMATION AND
THEREAFTER:


(I)                                     HAS NOT ENGAGED, AND SHALL NOT ENGAGE,
IN ANY BUSINESS OR ACTIVITY OTHER THAN WITH RESPECT TO BORROWER, THE
ACQUISITION, OWNERSHIP, OPERATION, AND DISPOSITION OF THE PROPERTY, AND
ACTIVITIES INCIDENTAL THERETO;


(II)                                  HAS NOT OWNED AND SHALL NOT, ACQUIRE OR
OWN, ANY ASSETS OTHER THAN WITH RESPECT TO BORROWER, THE PROPERTY AND SUCH
INCIDENTAL ASSETS OR PERSONAL PROPERTY AS MAY BE NECESSARY FOR THE OPERATION OF
THE PROPERTY;


(III)                               IF SUCH ENTITY IS (A) A LIMITED LIABILITY
COMPANY (OTHER THAN A SINGLE MEMBER LIMITED LIABILITY COMPANY WHICH SATISFIES
THE REQUIREMENTS OF CLAUSE (IV) BELOW), HAS HAD AND SHALL HAVE AT LEAST ONE
MEMBER THAT SATISFIES THE REQUIREMENTS OF SECTION 7.02(B) BELOW, AND (B) A
LIMITED PARTNERSHIP, ALL OF ITS GENERAL PARTNERS HAVE SATISFIED AND SHALL
SATISFY THE REQUIREMENTS OF SECTION 7.02(B) BELOW;


(IV)                              IF SUCH ENTITY IS A SINGLE MEMBER LIMITED
LIABILITY COMPANY, SUCH ENTITY SHALL BE FORMED AND ORGANIZED UNDER DELAWARE LAW
AND OTHERWISE COMPLY WITH ALL OTHER RATING AGENCY CRITERIA FOR SINGLE MEMBER
LIMITED LIABILITY COMPANIES (INCLUDING, WITHOUT LIMITATION, THE INCLUSION OF A
“SPRINGING MEMBER” AND DELIVERY OF DELAWARE SINGLE MEMBER LIABILITY COMPANY
OPINIONS REASONABLY ACCEPTABLE IN ALL RESPECTS TO LENDER AND TO THE RATING
AGENCIES);


(V)                                 INTENTIONALLY DELETED;


(VI)                              HAS AND SHALL PRESERVE ITS EXISTENCE AS AN
ENTITY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING (IF APPLICABLE)
UNDER THE LAWS OF THE JURISDICTION OF ITS FORMATION OR ORGANIZATION;

37


--------------------------------------------------------------------------------





(VII)                           HAS NOT AND SHALL NOT MERGE OR CONSOLIDATE WITH
ANY OTHER PERSON;


(VIII)                        HAS NOT TAKEN, AND SHALL NOT TAKE, ANY ACTION TO
DISSOLVE (UNLESS WITH LENDER’S CONSENT AND IMMEDIATELY RECONSTITUTED), WIND-UP,
TERMINATE OR LIQUIDATE IN WHOLE OR IN PART; TO SELL, TRANSFER OR OTHERWISE
DISPOSE OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS; TO CHANGE ITS LEGAL
STRUCTURE, TRANSFER, OR PERMIT THE DIRECT OR INDIRECT TRANSFER OF, ANY
PARTNERSHIP, MEMBERSHIP OR OTHER EQUITY INTERESTS, AS APPLICABLE, OTHER THAN
PERMITTED TRANSFERS; OR SEEK TO ACCOMPLISH ANY OF THE FOREGOING;


(IX)                                SHALL NOT, WITHOUT THE WRITTEN CONSENT OF
THE SOLE MEMBER:  (A) FILE OR CONSENT TO THE FILING OF ANY PETITION, EITHER
VOLUNTARY OR INVOLUNTARY, TO TAKE ADVANTAGE OF ANY APPLICABLE INSOLVENCY,
BANKRUPTCY, LIQUIDATION OR REORGANIZATION STATUTE; (B) SEEK OR CONSENT TO THE
APPOINTMENT OF A RECEIVER, LIQUIDATOR OR ANY SIMILAR OFFICIAL; OR (C) MAKE AN
ASSIGNMENT FOR THE BENEFIT OF CREDITORS;


(X)                                   SHALL NOT AMEND OR RESTATE ITS
ORGANIZATIONAL DOCUMENTS IF SUCH CHANGE WOULD ADVERSELY IMPACT THE REQUIREMENTS
SET FORTH IN THIS SECTION 7.02;


(XI)                                SHALL NOT OWN ANY SUBSIDIARY OR MAKE ANY
INVESTMENT IN, ANY OTHER PERSON;


(XII)                             SHALL NOT COMMINGLE ITS ASSETS WITH THE ASSETS
OF ANY OTHER PERSON;


(XIII)                          SHALL NOT INCUR ANY DEBT, SECURED OR UNSECURED,
DIRECT OR CONTINGENT (INCLUDING, WITHOUT LIMITATION, GUARANTEEING ANY
OBLIGATION), OTHER THAN (A) THE LOAN, (B) AMOUNTS PAYABLE FROM THE RESERVE
ACCOUNTS AND UNPAID MANAGEMENT FEES, (C) CUSTOMARY UNSECURED TRADE PAYABLES
INCURRED IN THE ORDINARY COURSE OF OWNING AND OPERATING THE PROPERTY PROVIDED
THE SAME ARE NOT EVIDENCED BY A PROMISSORY NOTE, DO NOT EXCEED, IN THE
AGGREGATE, AT ANY TIME A MAXIMUM AMOUNT OF TWO PERCENT (2%) OF THE OUTSTANDING
PRINCIPAL AMOUNT OF THE LOAN AND ARE PAID WITHIN SIXTY (60) DAYS OF THE DATE
INCURRED OR INVOICED (UNLESS DISPUTED IN GOOD FAITH WITH ADEQUATE RESERVES
ESTABLISHED THEREFOR), AND (C) SUCH OTHER LIABILITIES THAT ARE PERMITTED
PURSUANT TO THE LOAN DOCUMENTS;


(XIV)                         SHALL MAINTAIN ITS RECORDS, BOOKS OF ACCOUNT, BANK
ACCOUNTS, FINANCIAL STATEMENTS, ACCOUNTING RECORDS AND OTHER ENTITY DOCUMENTS
SEPARATE AND APART FROM THOSE OF ANY OTHER PERSON, EXCEPT TO THE EXTENT THAT IT
IS A DISREGARDED ENTITY OF SUCH PERSON FOR FEDERAL INCOME TAX PURPOSES;


(XV)                            OTHER THAN THE PROPERTY MANAGEMENT CONTRACT,
SHALL ONLY ENTER INTO ANY CONTRACT OR AGREEMENT WITH ANY GENERAL PARTNER,
MEMBER, SHAREHOLDER, PRINCIPAL OR AFFILIATE OF BORROWER OR GUARANTOR, OR ANY
GENERAL PARTNER, MEMBER, PRINCIPAL OR AFFILIATE THEREOF, UPON TERMS AND
CONDITIONS THAT ARE INTRINSICALLY FAIR AND SUBSTANTIALLY SIMILAR TO THOSE THAT
WOULD BE AVAILABLE ON AN ARMS-LENGTH BASIS WITH THIRD PARTIES;


(XVI)                         SHALL NOT MAINTAIN ITS ASSETS IN SUCH A MANNER
THAT IT WILL BE COSTLY OR DIFFICULT TO SEGREGATE, ASCERTAIN OR IDENTIFY ITS
INDIVIDUAL ASSETS FROM THOSE OF ANY OTHER PERSON;

38


--------------------------------------------------------------------------------





(XVII)                      SHALL NOT ASSUME OR GUARANTY THE DEBTS OF ANY OTHER
PERSON, HOLD ITSELF OUT TO BE RESPONSIBLE FOR THE DEBTS OF ANOTHER PERSON, OR
OTHERWISE PLEDGE ITS ASSETS FOR THE BENEFIT OF ANY OTHER PERSON OR HOLD OUT ITS
CREDIT AS BEING AVAILABLE TO SATISFY THE OBLIGATIONS OF ANY OTHER PERSON, EXCEPT
AS PERMITTED PURSUANT TO THE LOAN DOCUMENTS;


(XVIII)                   SHALL NOT MAKE ANY LOANS OR ADVANCES TO ANY OTHER
PERSON;


(XIX)                           SHALL FILE ITS OWN TAX RETURNS AS REQUIRED UNDER
FEDERAL AND STATE LAW IF SUCH BORROWER IS NOT A DISREGARDED ENTITY FOR FEDERAL
INCOME TAX PURPOSES;


(XX)                              SHALL HOLD ITSELF OUT TO THE PUBLIC AS A LEGAL
ENTITY SEPARATE AND DISTINCT FROM ANY OTHER PERSON AND CONDUCT ITS BUSINESS
SOLELY IN ITS OWN NAME SHALL CORRECT ANY KNOWN MISUNDERSTANDING REGARDING ITS
SEPARATE IDENTITY, SHALL CONDUCT BUSINESS IN ITS OWN NAME, AND SHALL NOT
IDENTIFY ITSELF OR ANY OF ITS AFFILIATES AS A DIVISION OR PART OF THE OTHER,
EXCEPT FOR SERVICES RENDERED BY PROPERTY MANAGER UNDER THE PROPERTY MANAGEMENT
CONTRACT, SO LONG AS PROPERTY MANAGER HOLDS ITSELF OUT AS AN AGENT OF THE
BORROWER;


(XXI)                           SHALL MAINTAIN ADEQUATE CAPITAL FOR THE NORMAL
OBLIGATIONS REASONABLY FORESEEABLE IN A BUSINESS OF ITS SIZE AND CHARACTER AND
IN LIGHT OF ITS CONTEMPLATED BUSINESS OPERATIONS;


(XXII)                        SHALL ALLOCATE SHARED EXPENSES (INCLUDING, WITHOUT
LIMITATION, SHARED OFFICE SPACE) AND TO USE SEPARATE STATIONERY, INVOICES AND
CHECKS; PROVIDED, HOWEVER, THAT PROPERTY MANAGER, ON BEHALF OF BORROWER, MAY
MAINTAIN AND USE INVOICES AND CHECKS BEARING PROPERTY MANAGER’S NAME;


(XXIII)                     SHALL PAY (OR CAUSE THE PROPERTY MANAGER TO PAY ON
BEHALF OF BORROWER FROM BORROWER’S FUNDS) ITS OWN LIABILITIES (INCLUDING,
WITHOUT LIMITATION, SALARIES OF ITS OWN EMPLOYEES) FROM ITS OWN FUNDS AND SHALL
MAINTAIN A SUFFICIENT NUMBER OF EMPLOYEES (IF ANY) IN LIGHT OF ITS CONTEMPLATED
BUSINESS OPERATIONS;


(XXIV)                    SHALL NOT ACQUIRE OBLIGATIONS OR SECURITIES OF ITS
PARTNERS, MEMBERS OR SHAREHOLDERS, AS APPLICABLE, OR ANY OTHER AFFILIATE;


(XXV)                       SHALL CONDUCT ITS BUSINESS SO THAT THE ASSUMPTIONS
MADE WITH RESPECT THERETO IN THE NON-CONSOLIDATION OPINION DELIVERED TO LENDER
IN CONNECTION WITH THE LOAN OR IN ANY UPDATE THEREOF OR ADDITIONAL
NON-CONSOLIDATION OPINION DELIVERED IN CONNECTION WITH THE LOAN SUBSEQUENT TO
THE CLOSING OF THE LOAN SHALL BE TRUE AND CORRECT IN ALL RESPECTS;


(XXVI)                    SHALL NOT PERMIT ANY AFFILIATE OR CONSTITUENT PARTY
INDEPENDENT ACCESS TO ITS BANK ACCOUNTS; AND


(XXVII)                 SHALL NOT PERMIT ITS ASSETS TO BE LISTED AS ASSETS ON
THE FINANCIAL STATEMENT OF ANY OTHER PERSON; PROVIDED, HOWEVER, THAT ITS ASSETS
MAY BE INCLUDED IN A CONSOLIDATED FINANCIAL STATEMENT OF ITS AFFILIATES,
PROVIDED THAT (A) APPROPRIATE NOTATION SHALL BE MADE ON SUCH CONSOLIDATED
FINANCIAL STATEMENTS TO INDICATE THE SEPARATENESS OF IT

39


--------------------------------------------------------------------------------





AND SUCH AFFILIATES AND TO INDICATE THAT ITS ASSETS AND CREDIT ARE NOT AVAILABLE
TO SATISFY THE DEBTS AND OTHER OBLIGATIONS OF SUCH AFFILIATES OR ANY OTHER
PERSON AND (B) SUCH ASSETS SHALL BE LISTED ON ITS OWN SEPARATE BALANCE SHEET.


(B)                                 APPROVED ORGANIZATIONAL DOCUMENTS.  LENDER
ACKNOWLEDGES THAT THE FORMS OF ORGANIZATIONAL DOCUMENTS OF SPONSOR BORROWER
APPROVED BY LENDER IN CONNECTION WITH THE FUNDING OF THE LOAN SATISFY THE
REQUIREMENTS OF THIS ARTICLE 7.


(C)                                  SPE EQUITY OWNER CRITERIA.  IF BORROWER
CEASES TO BE A SINGLE MEMBER DELAWARE LIMITED LIABILITY COMPANY AND MAINTAINS
MORE THAN ONE MEMBER, ONE OF THE MEMBER’S OF BORROWER SHALL BE AN “SPE EQUITY
OWNER,” WHICH SHALL BE A MEMBER OF BORROWER THAT IS A CORPORATION WHICH, AT ALL
TIMES SINCE ITS FORMATION AND THEREAFTER COMPLIES IN ITS OWN RIGHT WITH EACH OF
THE REQUIREMENTS CONTAINED IN SECTION 7.02(A)(IV) - (XXVII), EXCEPT THAT:


(I)                                     WITH RESPECT TO SECTION 7.02(A)(I) THE
SPE EQUITY OWNER SHALL NOT ENGAGE IN ANY BUSINESS OR ACTIVITY OTHER THAN BEING
THE SOLE MANAGING MEMBER OR GENERAL PARTNER, AS THE CASE MAY BE, OF THE BORROWER
AND OWNING ITS EQUITY INTEREST IN BORROWER;


(II)                                  WITH RESPECT TO SECTION 7.02(A)(II), THE
SPE EQUITY OWNER HAS NOT AND SHALL NOT ACQUIRE OR OWN ANY ASSETS OTHER THAN ITS
EQUITY INTEREST IN BORROWER; AND


(III)                               WITH RESPECT TO SECTION 7.02(A)(XIII) THE
SPE EQUITY OWNER HAS NOT AND SHALL NOT INCUR ANY DEBT, SECURED OR UNSECURED,
DIRECT OR CONTINGENT (INCLUDING, WITHOUT LIMITATION, GUARANTEEING ANY
OBLIGATION), OTHER THAN CERTAIN ADMINISTRATIVE EXPENSES AND LIABILITIES SOLELY
IN CONNECTION WITH THE OPERATIONS OF THE PROPERTY AS THE MEMBER OR GENERAL
PARTNER OF BORROWER, WHICH IN NO EVENT SHALL REMAIN PAYABLE FOR A PERIOD IN
EXCESS OF 60 DAYS.


ARTICLE 8
REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Lender that, as of the Closing Date:

Section 8.01                                Organization; Legal Status. 
Borrower is duly organized, validly existing and in good standing under the laws
of its state of formation; and (a) is duly qualified to transact business and is
in good standing in the state where the Property is located; and (b) has all
necessary approvals, governmental and otherwise, and full power and authority to
own, operate and lease the Property and otherwise carry on its business as now
conducted and proposed to be conducted.  Borrower’s correct legal name is set
forth on the first page of this Loan Agreement.  Borrower is a “registered
organization” within the meaning of the UCC and Borrower’s organization
identification number issued by its state of organization is correctly stated on
the signature page to this Loan Agreement.

Section 8.02                                Power; Authorization; Enforceable
Obligations.  Borrower has full power, authority and legal right to execute,
deliver and perform its obligations under the Loan Documents.  Borrower has
taken all necessary action to authorize the borrowing of the Loan on the terms
and conditions of this Loan Agreement and the other Loan Documents, and Borrower
has taken all necessary action to authorize the execution, delivery and
performance of its

40


--------------------------------------------------------------------------------




obligations under the Loan Documents.  The officer or representative of Borrower
signing the Loan Documents has been duly authorized and empowered to do so.  The
Loan Documents constitute legal, valid and binding obligations of Borrower,
enforceable against Borrower in accordance with their terms, except to the
extent enforceability may be limited under applicable bankruptcy and insolvency
laws and similar laws affecting creditors’ rights generally and to general
principles of equity.

Section 8.03                                No Legal Conflicts.  The borrowing
of the Loan and Borrower’s execution, delivery and performance of its
obligations under the Loan Documents will not:  (a) violate, conflict with,
result in a default (following notice and/or expiration of the related
grace/cure period without cure or both, as applicable) under any agreement or
other instrument to which Borrower is a party or by which the Property may be
bound or affected, or any Requirements of Law (including, without limitation,
usury laws); (b) result in the creation or imposition of any Lien whatsoever
upon any of its assets, except the Liens created by the Loan Documents; nor
(c) require any authorization or consent from, or any filing with, any
Governmental Authority (except for the recordation of the Security Instrument in
the appropriate land records in the state where the Property is located and UCC
filings relating to the security interest created hereby and by the Security
Instrument which are necessary to perfect Lender’s security interest in the
Property).

Section 8.04                                No Litigation.  No action, suit or
proceeding, or investigation, judicial, administrative or otherwise (including,
without limitation, any reorganization, bankruptcy, insolvency or similar
proceeding) currently is pending or, to the best of Borrower’s knowledge,
threatened or contemplated against or affecting Borrower, any Guarantor or the
Property that has not been disclosed by Borrower in writing to Lender and which,
if adversely determined, could reasonably be expected to have a Material Adverse
Effect.

Section 8.05                                Business Purpose of Loan.  Borrower
will use the proceeds of the Loan solely for the purpose of carrying on a
business or commercial enterprise and not for personal, family or household
purposes.

Section 8.06                                Warranty of Title.  Such Borrower
has good, marketable and insurable fee simple title of record to the Property,
free and clear of all Liens whatsoever except for the Permitted Encumbrances. 
The Security Instrument and Assignment of Leases and Rents, when properly
recorded in the appropriate recording office, together with the UCC financing
statements required to be filed in connection therewith, will create (a) a
valid, first priority, perfected lien on that portion of the Property
constituting interests in real property, subject only to Permitted Encumbrances;
and (b) to the extent that perfection may be effected by filing of financing
statements under the Uniform Commercial Code, perfected security interests in
and to, and perfected assignments as collateral of, all Personal Property
(including, without limitation, the Leases to the extent that a security
interests in the Leases is subject to Article 9 of the UCC), all in accordance
with the terms thereof, in each case subject only to any Permitted
Encumbrances.  None of the Permitted Encumbrances, individually or in the
aggregate:  (a) materially interfere with the benefits of the security intended
to be provided by the Security Instrument, (b) materially and adversely affect
the value of the Property, or (c) materially and adversely impair the use and
operations of the Property.  Such Borrower owns or has rights in all collateral
given as security for the Loan, free and clear of any and all Liens except for
the Liens

41


--------------------------------------------------------------------------------




created in favor of Lender in connection with the Loan.  Such Borrower shall
forever warrant, defend and preserve the title and the validity and priority of
the Liens created in favor of Lender in connection with the Loan and shall
forever warrant and defend the same to Lender against the claims of all persons
whomsoever, subject to the Permitted Encumbrances.

Section 8.07                                Condition of the Property.  To the
best of such Borrower’s knowledge, the Improvements are structurally sound, in
good repair (other than those Immediate Repairs set forth herein) and free of
defects in materials and workmanship and have been constructed and installed in
substantial compliance with the plans and specifications relating thereto.  All
major building systems located within the Improvements (including, without
limitation, the heating and air conditioning systems, the electrical systems,
plumbing systems, and all liquid and solid waste disposal, septic and sewer
systems) are in good working order and condition and in compliance with all
Requirements of Law.  The Property is free from damage caused by fire or other
casualty.

Section 8.08                                No Condemnation.  No Condemnation
proceeding has been commenced or, to the best of Borrower’s knowledge, is
contemplated with respect to all or any portion of the Property or for the
relocation of roadways providing access to the Property.

Section 8.09                                Requirements of Law.  The Property
and its present and contemplated use and occupancy are in compliance, in all
material respects, with all Requirements of Law.

Section 8.10                                Operating Permits.  To the best of
Borrower’s knowledge, all material licenses, permits, registrations,
certificates and other approvals, governmental and otherwise (including, without
limitation, zoning, building code, land use and environmental), necessary for
the use, occupancy and operation of the Property and the conduct of its business
thereat, have been obtained and are in full force and effect as of the date
hereof.  To the best of such Borrower’s knowledge, no event or condition
currently exists which could result in the revocation, suspension, or forfeiture
thereof.

Section 8.11                                Separate Tax Lot.  The Property is
assessed for real estate tax purposes as one or more wholly independent tax lot
or lots, separate from any adjoining land or improvements not constituting a
part of the Property.

Section 8.12                                Flood Zone.  Except as otherwise
disclosed on the survey of the Property provided to Lender in connection with
the Loan, no portion of the Improvements is located in an area identified by the
Federal Emergency Management Agency or any successor thereto, as an area having
special flood hazards.

Section 8.13                                Adequate Utilities.  To the best of
such Borrower’s knowledge, the Property is adequately served by all utilities
required for the current or contemplated use thereof.  All water and sewer
systems are provided to the Property by public utilities, and the Property has
accepted or is equipped to accept such utility services.

Section 8.14                                Public Access.  To the best of such
Borrower’s knowledge, all public roads and streets necessary for access to the
Property for the current or contemplated use thereof have been completed, are
serviceable and all-weather, and are physically and legally open for use by the
public.

42


--------------------------------------------------------------------------------


Section 8.15                                Boundaries.  To the best of such
Borrower’s knowledge and except as may be disclosed in the survey issued by
Harry R. Feldman, Inc., dated June 1, 2001, last revised July 26, 2006,
designated as Job No. 10148, and delivered to Lender in connection with this
Loan, (i) all of the Improvements lie wholly within the boundaries and building
restriction lines of the Property, and no easements or other encumbrances
affecting the Property (including, without limitation, the Permitted
Encumbrances) encroach upon any of the Improvements.  No improvements on
adjacent properties encroach upon the Property.

Section 8.16                                Mechanic Liens.  No mechanics’,
materialmen’s or similar liens or claims have been filed or threatened in
writing to be filed for work, labor or materials affecting the Property which
are or may be Liens prior, equal or subordinate to the Security Instrument.

Section 8.17                                Assessments.  No unpaid assessments
for public improvements or assessments otherwise affecting the Property
currently exist or, to the best of Borrower’s knowledge, are pending, nor are
improvements contemplated to the Property that may result in any such
assessments.

Section 8.18                                Insurance.  All insurance policies
(or copies thereof) required pursuant to Section 9.03 of this Loan Agreement
have been obtained and delivered to Lender, with all Insurance Premiums prepaid
thereunder, reflecting the insurance coverages, amounts and other requirements
set forth in this Loan Agreement.  To the best of Borrower’s knowledge, no
claims have been made under any of such insurance policies, and no party,
including Borrower, has done, by act or omission, anything which would impair
the coverage of any of such insurance policies.

Section 8.19                                Leases.  With respect to the
Leases:  (a) the Rent Roll dated as of the Closing Date is true, complete and
correct in all material respects and the Property is not subject to Leases other
than the Leases identified on such Rent Roll; (b) Borrower has delivered to
Lender complete and accurate copies of all Leases and no verbal or written
agreements exist which terminate, modify or supplement the Leases, except as
otherwise disclosed to Lender in writing and acknowledged by Lender; (c) each
Lease is in full force and effect and there are no defaults thereunder by either
party; (d) each Lease, by its terms, is subordinate to the lien of the Security
Instrument or the subject of a separate subordination agreement subordinating
the Lease to the lien of the Security Instrument; (e) Borrower is the sole owner
of the entire lessor’s interest in the Leases and has not assigned, pledged or
otherwise transferred the Rents reserved in the Leases (except to Lender); (f)
all of the Leases are bona fide, arms-length agreements with tenants unrelated
to Borrower; (g) none of the Rents have been collected for more than one (1)
month in advance (and for such purpose, a security deposit shall not be deemed
rent collected in advance); (h) all security deposits reflected on the Rent Roll
have been collected and are being held by Borrower in the full amount reported
on the Rent Roll; (i) all work to be performed by Borrower under each Lease has
been performed as required and has been accepted unconditionally by the
applicable tenant; (j) no offsets or defenses exist in favor of any tenant to
the payment of any portion of the Rents and Borrower has no monetary obligation
to any tenant under any Lease; (k) all payments due from tenants under the
Leases are current; (l) no tenant under any Lease is in default thereunder, or
is a debtor in any bankruptcy, reorganization, insolvency or similar proceeding,
or has demonstrated a history of payment problems which suggest financial
difficulty; (m) no Lease contains an option to purchase, right of first refusal
to

43


--------------------------------------------------------------------------------




purchase, or any other similar provision; and (n) no brokerage commissions,
finders fees or similar payment obligations are due and unpaid by Borrower or
any Affiliate of Borrower regarding any Lease which have not been disclosed in
writing to Lender and for which adequate amounts have not been set aside in the
TI/LC Reserve Account.

Section 8.20                                Management Agreement.  No change in
the Property Manager or Property Management Contract has occurred since the date
of the most recent information submitted to Lender with respect thereto, other
than has been disclosed in writing to Lender.

Section 8.21                                Financial Condition.  Borrower
currently is solvent and has received reasonably equivalent value for its
granting of the Liens in favor of Lender in connection with the Loan.  No change
has occurred in the financial condition of Borrower, Guarantor, or any of their
respective constituent equity owners, general partners or managing members,
which would have a Material Adverse Effect since the date of the most recent
financial statements submitted to Lender with respect to each such party, other
than has been disclosed in writing to Lender.

Section 8.22                                Taxes.  Borrower has filed all
federal, state, county, municipal, and city income tax returns required to have
been filed by them and have paid all taxes and related liabilities which have
become due pursuant to such returns or pursuant to any assessments received by
them.  Borrower does not know of any basis for any additional assessment in
respect of any such taxes and related liabilities for prior years.

Section 8.23                                No Foreign Person.  Borrower is not
a “foreign person” within the meaning of §1445(f)(3) of the Tax Code.

Section 8.24                                Federal Regulations.  Borrower is
not engaged nor will it engage, principally, or as one of its important
activities, in the business of extending credit for the purpose of “purchasing”
or “carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U.

Section 8.25                                Investment Company Act; Other
Regulations.  Borrower is not an “investment company” or a company “controlled”
by an “investment company” within the meaning of the Investment Company Act of
1940 and the regulations issued thereunder, each as amended.  Borrower is not
subject to regulations under any federal or state statute or regulation which
limits its ability to incur indebtedness.

Section 8.26                                ERISA.  (a) Borrower is not and will
not be an “employee benefit plan,” as defined in §3(3) of ERISA, subject to
Title I of ERISA, (b) none of the assets of Borrower constitute or will
constitute “plan assets” of one or more such plans within the meaning of
29 C.F.R. §2510.3-101, (c) Borrower is not and will not be a “governmental plan”
within the meaning of §3(3) of ERISA, and (d) transactions by or with Borrower
are not and will not be subject to state statutes regulating investment of, and
fiduciary obligations with respect to, governmental plans.

Section 8.27                                No Illegal Activity as Source of
Funds.  No portion of the Property has been or will be purchased, improved,
equipped or furnished with proceeds of any illegal activity.

44


--------------------------------------------------------------------------------




Section 8.28                                Compliance with Anti-Terrorism,
Embargo, Sanctions and Anti-Money Laundering Laws.  Borrower, each Guarantor,
the Property Manager, and to the best of Borrower’s knowledge, after having made
reasonable inquiry (a) each Person owning an interest of 20% or more in
Borrower, a Guarantor, or the Property Manager (if the Property Manager is an
Affiliate of Borrower) and (b) each tenant at the Property:  (i) is not
currently identified on OFAC List, and (ii) is not a Person with whom a citizen
of the United States is prohibited to engage in transactions by any trade
embargo, economic sanction, or other prohibition of United States law,
regulation, or Executive Order of the President of the United States, including,
without limitation, any Anti-Terrorism Laws.  Borrower agrees to confirm this
representation and warranty in writing on an annual basis if requested by Lender
to do so.

Section 8.29                                Brokers and Financial Advisors. 
Borrower has not dealt with any financial advisor, broker, underwriter,
placement agent or finder in connection with the transaction contemplated by
this Loan Agreement who may be owed a commission or other compensation which
Borrower will not have paid in full as of the Closing Date.

Section 8.30                                Complete Disclosure; No Change in
Facts or Circumstances.  To the best of Borrower’s knowledge, Borrower has
disclosed to Lender all material facts and has not failed to disclose any
material fact that could cause any representation or warranty made herein to be
materially inaccurate, incomplete or misleading.  To the best of Borrower’s
knowledge, all information provided in or supplied with the application for
Loan, or in satisfaction of the terms thereof, remains true, complete and
correct in all material respects, and no adverse change in any condition or fact
has occurred that would make any of such information materially inaccurate,
incomplete or misleading.

Section 8.31                                Survival.  The representations and
warranties contained in this Article 8 survive for so long as the Loan remains
payable and any Obligation remains to be performed.


ARTICLE 9
BORROWER COVENANTS

Section 9.01                                Payment of Debt and Performance of
Obligations.  Borrower shall fully and punctually pay the Loan and perform the
Obligations when and as required by the Loan Documents.  Borrower may not prepay
the Loan except in strict accordance with this Loan Agreement.

Section 9.02                                Payment of Taxes and Other Lienable
Charges.


(A)                                  PAYMENT OBLIGATION.  BORROWER SHALL
PROMPTLY AND FULLY PAY BY THEIR DUE DATE ALL TAXES AND OTHER CHARGES NOW OR
HEREAFTER ASSESSED OR CHARGED AGAINST THE PROPERTY AS THEY BECOME DUE AND
PAYABLE.  BORROWER SHALL PROMPTLY CAUSE TO BE PAID AND DISCHARGED ANY LIEN WHICH
MAY BE OR BECOME A LIEN AGAINST THE PROPERTY (INCLUDING, WITHOUT LIMITATION,
MECHANIC’S OR MATERIALMAN’S LIENS).  EXCEPT TO THE EXTENT SUMS SUFFICIENT TO PAY
TAXES OR OTHER CHARGES HAVE BEEN DEPOSITED WITH LENDER IN ACCORDANCE WITH THIS
LOAN AGREEMENT, BORROWER SHALL FURNISH TO LENDER, UPON REQUEST, EVIDENCE
SATISFACTORY TO LENDER THAT ALL TAXES AND OTHER CHARGES HAVE BEEN PAID AND ARE
NOT DELINQUENT.

45


--------------------------------------------------------------------------------





(B)                                 RIGHT TO CONTEST.  AFTER PRIOR WRITTEN
NOTICE TO LENDER, BORROWER, AT ITS OWN EXPENSE, MAY CONTEST BY APPROPRIATE LEGAL
PROCEEDING, PROMPTLY INITIATED AND CONDUCTED IN GOOD FAITH WITH DUE DILIGENCE,
THE AMOUNT OR VALIDITY OR APPLICATION IN WHOLE OR IN PART OF ANY OF THE TAXES OR
OTHER CHARGES, PROVIDED THAT:  (I) NO EVENT OF DEFAULT EXISTS; (II) SUCH
PROCEEDING SUSPENDS THE COLLECTION OF SUCH TAXES OR OTHER CHARGES AND THE
PROPERTY WILL NOT BE IN DANGER OF BEING SOLD FOR SUCH UNPAID TAXES OR OTHER
CHARGES, OR BORROWER HAS PAID ALL OF SUCH TAXES OR OTHER CHARGES UNDER PROTEST;
(III) SUCH PROCEEDING IS PERMITTED UNDER AND IS CONDUCTED IN ACCORDANCE WITH THE
PROVISIONS OF ANY OTHER INSTRUMENT TO WHICH BORROWER OR THE PROPERTY IS SUBJECT
AND DOES NOT CONSTITUTE A DEFAULT THEREUNDER; (IV) IF BORROWER HAS NOT PAID THE
DISPUTED AMOUNTS IN FULL UNDER PROTEST, BORROWER SHALL DEPOSIT WITH LENDER CASH
(OR OTHER SECURITY AS MAY BE APPROVED, IN WRITING, BY LENDER) IN AN AMOUNT
LENDER DEEMS SUFFICIENT TO INSURE THE PAYMENT OF ANY SUCH TAXES OR OTHER CHARGES
TOGETHER WITH INTEREST AND PENALTIES THEREON, IF ANY, PROVIDED THAT AFTER A
SECURITIZATION, ONE HUNDRED TWENTY-FIVE PERCENT (125%) OF THE CONTESTED AMOUNT
(PLUS ANTICIPATED PENALTY AND INTEREST) SHALL BE DEPOSITED WITH LENDER;
(V) BORROWER FURNISHES TO LENDER ALL OTHER ITEMS REASONABLY REQUESTED BY LENDER;
AND (VI) UPON A FINAL DETERMINATION THEREOF, BORROWER PROMPTLY PAYS THE AMOUNT
OF ANY SUCH TAXES OR OTHER CHARGES, TOGETHER WITH ALL COSTS, INTEREST AND
PENALTIES WHICH MAY BE PAYABLE IN CONNECTION THEREWITH, AND BORROWER SHALL BE
PERMITTED TO USE THE AMOUNT SO DEPOSITED WITH LENDER TO MAKE SUCH PAYMENT, AND
TO THE EXTENT ANY OF SUCH FUNDS REMAIN WITH LENDER FOLLOWING SUCH PAYMENT, IF NO
EVENT OF DEFAULT SHALL HAVE OCCURRED, LENDER SHALL DISBURSE ALL REMAINING FUNDS
TO BORROWER.  LENDER MAY PAY OVER ANY SECURITY HELD BY LENDER PURSUANT TO THIS
SECTION TO THE CLAIMANT ENTITLED THERETO AT ANY TIME WHEN, IN LENDER’S JUDGMENT,
THE ENTITLEMENT OF SUCH CLAIMANT IS ESTABLISHED, AND, TO THE EXTENT THE SECURITY
POSTED BY BORROWER WITH LENDER IS INSUFFICIENT TO PAY THE FULL AMOUNT DUE
(INCLUDING, WITHOUT LIMITATION, ANY PENALTIES OR INTEREST THEREON), BORROWER
SHALL BE LIABLE FOR THE DEFICIENCY.  IF LENDER PAYS THE DEFICIENCY (WHICH LENDER
SHALL NOT BE OBLIGATED TO DO), THE AMOUNT PAID BY LENDER SHALL BE ADDED TO
PRINCIPAL, SHALL BEAR INTEREST AT THE DEFAULT RATE UNTIL PAID IN FULL AND
PAYMENT OF SUCH AMOUNTS SHALL BE SECURED BY THE SECURITY INSTRUMENT AND OTHER
COLLATERAL GIVEN TO SECURE THE LOAN.

Section 9.03                                Insurance.


(A)                                  INSURANCE REQUIRED DURING THE LOAN TERM. 
BORROWER, AT BORROWER’S EXPENSE, SHALL OBTAIN AND MAINTAIN DURING THE TERM OF
THE LOAN SUCH INSURANCE COVERAGE (INCLUDING, WITHOUT LIMITATION, TYPE, MINIMUM
COVERAGE AMOUNT, MAXIMUM DEDUCTIBLE AND ACCEPTABLE EXCLUSIONS) FOR BORROWER AND
THE PROPERTY, AS SET FORTH IN SECTIONS 9.03(A)(I) THROUGH (A)(IX) BELOW, AND
WITH RESPECT TO ANY ADDITIONAL INSURANCE COVERAGE, IN ACCORDANCE WITH SECTION
9.03(A)(IX) FOR INSURABLE HAZARDS OR CASUALTIES COMMONLY INSURED AGAINST IN THE
CASE OF PROPERTY SIMILARLY SITUATED AS THE PROPERTY, AS LENDER DEEMS REASONABLY
NECESSARY CONSIDERING, AMONG OTHER THINGS, THE LOCATION AND OCCUPANCY OF THE
PROPERTY AND ALL USES OF THE PROPERTY.  LENDER RESERVES THE RIGHT TO
PERIODICALLY REVIEW THE INSURANCE COVERAGE LENDER HAS REQUIRED (TYPES, MINIMUM
COVERAGE AMOUNTS AND MAXIMUM DEDUCTIBLES) AND TO INCREASE OR OTHERWISE CHANGE
THE REQUIRED COVERAGE SHOULD LENDER DEEM AN INCREASE OR CHANGE TO BE REASONABLY
NECESSARY UNDER THEN EXISTING CIRCUMSTANCES.  WITHOUT LIMITING LENDER’S RIGHTS
HEREUNDER IN ANY RESPECT, IT SHALL BE DEEMED REASONABLE FOR LENDER TO REQUIRE NO
LESS COVERAGE THAN THE COVERAGE IN PLACE ON THE CLOSING DATE.  SUBJECT TO THE
FOREGOING, LENDER SHALL REQUIRE THE FOLLOWING INSURANCE COVERAGE TO BE EFFECTIVE
DURING THE TERM OF THE LOAN, COVERAGE AMOUNTS AND DEDUCTIBLES TO BE ACCEPTABLE
TO LENDER:

46


--------------------------------------------------------------------------------





(I)                                     PROPERTY INSURANCE.  CASUALTY INSURANCE
MUST BE MAINTAINED FOR THE IMPROVEMENTS AND ALL PERSONAL PROPERTY INSURING
AGAINST ANY PERIL NOW OR HEREAFTER INCLUDED WITHIN THE CLASSIFICATION “ALL RISKS
OF PHYSICAL LOSS” AND IN AN AMOUNT AT ALL TIMES SUFFICIENT TO PREVENT BORROWER
OR LENDER FROM BECOMING A CO-INSURER WITHIN THE TERMS OF THE APPLICABLE POLICIES
BUT IN ANY EVENT AT ALL TIMES EQUAL TO THE FULL REPLACEMENT COST (AS REASONABLY
DETERMINED AND ADJUSTED FROM TIME TO TIME BY LENDER) OF THE IMPROVEMENTS AND
PERSONAL PROPERTY (WITHOUT TAKING INTO ACCOUNT ANY DEPRECIATION AND EXCLUSIVE OF
EXCAVATIONS, FOOTINGS AND FOUNDATIONS, LANDSCAPING AND PAVING), WITHOUT ANY
EXCLUSIONS FOR WINDSTORMS.  IN ALL CASES WHERE (A) THE OUTSTANDING PRINCIPAL
BALANCE ON THE NOTE EXCEEDS $5 MILLION, OR (B) ANY PART OF THE IMPROVEMENTS
CONSTITUTES A LEGAL NON-CONFORMING USE UNDER THE REQUIREMENTS OF LAW, SUCH
INSURANCE MUST INCLUDE “ORDINANCE OF LAW COVERAGE,” WITH “TIME ELEMENT,” “LOSS
TO THE UNDAMAGED PORTION OF THE BUILDING,” “DEMOLITION COST” AND “INCREASED COST
OF CONSTRUCTION” ENDORSEMENTS, IN THE AMOUNT OF COVERAGE REQUESTED BY LENDER. 
THE POLICY MUST NAME LENDER AS AN INSURED MORTGAGEE UNDER A STANDARD MORTGAGEE
CLAUSE.  THE DEDUCTIBLE SHALL NOT EXCEED $25,000.00.


(II)                                  INSURANCE AGAINST ACTS OF TERRORISM.  THE
INSURANCE COVERAGE PROVIDED UNDER SECTION 9.03(A) IN EFFECT AS OF THE CLOSING
DATE AND DURING THE LOAN TERM MUST ALSO INSURE AGAINST LOSS OR DAMAGE RESULTING
FROM ACTS OF TERRORISM OR COMPARABLE COVERAGE ACCEPTABLE TO LENDER IN ITS
DISCRETION WITH A DEDUCTIBLE THAT DOES NOT EXCEED $25,000, PROVIDED SUCH
COVERAGE IS COMMERCIALLY AVAILABLE FOR PROPERTIES SIMILAR TO THE PROPERTY AND
LOCATED IN OR AROUND THE REGION IN WHICH THE PROPERTY IS LOCATED.


(III)                               BOILER AND MACHINERY INSURANCE.  BROAD FORM
BOILER AND MACHINERY INSURANCE (WITHOUT EXCLUSION FOR EXPLOSION) AND SYSTEMS
BREAKDOWN COVERAGE MUST BE MAINTAINED, COVERING ALL STEAM BOILERS, PIPES,
TURBINES, ENGINES OR OTHER PRESSURE VESSELS, ELECTRICAL MACHINERY, HVAC
EQUIPMENT, REFRIGERATION EQUIPMENT AND OTHER SIMILAR MECHANICAL EQUIPMENT
LOCATED IN, ON OR ABOUT THE PROPERTY IN SUCH AMOUNT PER ACCIDENT EQUAL TO THE
FULL REPLACEMENT COST THEREOF (AS REASONABLY DETERMINED AND ADJUSTED FROM TIME
TO TIME BY LENDER) AND ALSO PROVIDING COVERAGE AGAINST LOSS OF OCCUPANCY OR USE
ARISING FROM ANY BREAKDOWN THEREOF.  THE POLICY MUST NAME LENDER AS AN INSURED
UNDER A STANDARD JOINT LOSS CLAUSE AND PROVIDE THAT ALL PROCEEDS ARE TO BE PAID
TO LENDER.


(IV)                              FLOOD INSURANCE.  FLOOD INSURANCE MUST BE
MAINTAINED IF ANY PORTION OF THE IMPROVEMENTS IS LOCATED IN AN AREA IDENTIFIED
BY THE FEDERAL EMERGENCY MANAGEMENT AGENCY OR ANY SUCCESSOR THERETO AS A
100-YEAR FLOOD ZONE OR SPECIAL HAZARD AREA.  THE REQUIRED COVERAGE AMOUNT SHALL
BE EQUAL TO THE FULL REPLACEMENT COST OF THE IMPROVEMENTS AND PERSONAL PROPERTY
(WITHOUT TAKING INTO ACCOUNT ANY DEPRECIATION AND EXCLUSIVE OF EXCAVATIONS,
FOOTINGS AND FOUNDATIONS, LANDSCAPING AND PAVING).  SUCH COVERAGE MAY NEED TO BE
PURCHASED THROUGH EXCESS CARRIERS IF THE REQUIRED COVERAGE EXCEEDS THE MAXIMUM
INSURANCE AVAILABLE FOR THE PROPERTY UNDER THE THEN-CURRENT GUIDELINES PUBLISHED
BY THE FEDERAL EMERGENCY MANAGEMENT AGENCY OR ANY SUCCESSOR THERETO.  THE POLICY
MUST NAME LENDER AS AN INSURED MORTGAGEE UNDER A STANDARD MORTGAGEE CLAUSE.

47


--------------------------------------------------------------------------------





(V)                                 BUSINESS INTERRUPTION.  BUSINESS
INTERRUPTION INSURANCE MUST BE MAINTAINED IN AN AMOUNT SUFFICIENT TO PROVIDE THE
LOST RENTAL INCOME FOR THE PROPERTY FOR A PERIOD OF NOT LESS THAN 1 YEAR FROM
THE DATE OF CASUALTY, WITH A 6 MONTH EXTENDED PERIOD OF INDEMNITY.  FOR PURPOSES
OF THIS COVERAGE, “RENTAL INCOME” MEANS THE SUM OF (A) THE TOTAL, THEN
ASCERTAINABLE RENTS PAYABLE UNDER THE LEASES AND (B) THE TOTAL ASCERTAINABLE
AMOUNT OF ALL OTHER PAYMENTS TO BE RECEIVED BY BORROWER FROM THIRD PARTIES WHICH
ARE THE LEGAL OBLIGATION OF THE TENANTS, REDUCED TO THE EXTENT SUCH AMOUNTS
WOULD NOT BE RECEIVED BECAUSE OF OPERATING EXPENSES NOT INCURRED DURING THE
PERIOD THAT ANY PORTION OF THE PROPERTY CANNOT BE OCCUPIED AS A RESULT OF THE
CASUALTY.  THE POLICY MUST NAME LENDER AS A LOSS PAYEE AND PROVIDE THAT ALL
PROCEEDS ARE TO BE PAID TO LENDER.


(VI)                              LIABILITY INSURANCE.  COMMERCIAL GENERAL
LIABILITY INSURANCE COVERAGE MUST BE MAINTAINED, COVERING BODILY INJURY OR DEATH
AND PROPERTY DAMAGE, INCLUDING ALL LEGAL LIABILITY TO THE EXTENT INSURABLE AND
ALL COURT COSTS, LEGAL FEES AND EXPENSES, ARISING OUT OF, OR CONNECTED WITH, THE
POSSESSION, USE, LEASING, OPERATION, MAINTENANCE OR CONDITION OF THE PROPERTY IN
SUCH AMOUNTS GENERALLY REQUIRED BY INSTITUTIONAL LENDERS FOR PROPERTIES
COMPARABLE TO THE PROPERTY BUT IN NO EVENT FOR A COMBINED SINGLE LIMIT OF LESS
THAN $2 MILLION AND $1 MILLION PER OCCURRENCE.  THE REQUIRED COVERAGE MUST
PROVIDE FOR CLAIMS TO BE MADE ON AN OCCURRENCE BASIS.  THE POLICY MUST NAME
LENDER AS AN ADDITIONAL INSURED.  THE INSURANCE COVERAGE REQUIRED UNDER THIS
SUBSECTION (VI) MAY BE SATISFIED BY A LAYERING OF COMMERCIAL GENERAL LIABILITY,
UMBRELLA AND EXCESS LIABILITY POLICIES, BUT IN NO EVENT WILL THE COMMERCIAL
GENERAL LIABILITY POLICY BE WRITTEN FOR AN AMOUNT LESS THAN $1,000,000 PER
OCCURRENCES AND $2,000,000 AGGREGATE FOR BODILY INJURY AND PROPERTY DAMAGE
LIABILITY.  LENDER MAY REQUIRE UMBRELLA COVERAGE WHICH WILL BE EVALUATED ON A
CASE BY CASE BASIS BUT IN NO EVENT SHALL THE AMOUNT OF UMBRELLA COVERAGE BE LESS
THAN $5,000,000.00.


(VII)                           WORKERS’ COMPENSATION INSURANCE.  WORKERS’
COMPENSATION INSURANCE MUST BE MAINTAINED WITH RESPECT TO ALL EMPLOYEES EMPLOYED
AT THE PROPERTY, IN COMPLIANCE WITH THE LAWS OF THE STATE IN WHICH THE PROPERTY
IS LOCATED.


(VIII)                        EARTHQUAKE INSURANCE.  IF THE PROPERTY IS LOCATED
IN AN AREA IN WHICH THE PROBABLE MAXIMUM LOSS OF THE PROPERTY IS 20% OR GREATER,
AS DETERMINED BY LENDER IN ITS REASONABLE DISCRETION, EARTHQUAKE INSURANCE MUST
BE MAINTAINED IN FORM, AMOUNT AND WITH DEDUCTIBLES SATISFACTORY TO LENDER.


(IX)                                OTHER COVERAGE.  WITHOUT LIMITING LENDER’S
RIGHTS UNDER THIS SECTION 9.03(A), LENDER MAY ALSO REQUIRE BORROWER TO MAINTAIN
BUILDER’S RISK INSURANCE DURING ANY PERIOD OF CONSTRUCTION, RENOVATION OR
ALTERATION OF THE IMPROVEMENTS, MOTOR VEHICLES LIABILITY INSURANCE IN CONNECTION
WITH ALL OWNED OR NON-OWNED MOTOR VEHICLES USED IN CONNECTION WITH THE
MANAGEMENT OR MAINTENANCE OF THE PROPERTY, “DRAM SHOP,” OR SIMILAR COVERAGE IF
ALCOHOLIC BEVERAGES ARE SOLD AT THE PROPERTY, FIDELITY BOND COVERAGE FOR
EMPLOYEES HANDLING RENTS AND OTHER INCOME FROM THE PROPERTY, ENVIRONMENTAL
INSURANCE AND OTHER INSURANCE WITH RESPECT TO THE PROPERTY OR ON ANY
REPLACEMENTS OR SUBSTITUTIONS THEREOF OR ADDITIONS THERETO AGAINST OTHER
INSURABLE HAZARDS OR CASUALTIES WHICH AT THE TIME ARE COMMONLY INSURED AGAINST
IN THE CASE OF PROPERTY SIMILARLY SITUATED,

48


--------------------------------------------------------------------------------





DUE REGARD BEING GIVEN TO THE HEIGHT AND TYPE OF BUILDINGS, THEIR CONSTRUCTION,
LOCATION, USE AND OCCUPANCY.


(B)                                 QUALIFIED INSURERS; LENDER’S CONSENT.  ALL
INSURANCE MUST BE ISSUED UNDER VALID AND ENFORCEABLE POLICIES OF INSURANCE
ACCEPTABLE TO LENDER AND ISSUED BY ONE OR MORE DOMESTIC PRIMARY INSURERS
AUTHORIZED TO ISSUE INSURANCE IN THE STATE IN WHICH THE PROPERTY IS LOCATED. 
EACH INSURER MUST HAVE A MINIMUM CLAIMS PAYING ABILITY RATING OF “A” OR BETTER
FROM S&P OR AN A.M. BEST RATING OF A-IX OR BETTER.  LENDER’S APPROVAL OF
INSURANCE COVERAGE AT ANY TIME IS NOT A REPRESENTATION OR WARRANTY CONCERNING
THE SUFFICIENCY OF ANY COVERAGE OR THE SOLVENCY OF ANY INSURER, AND LENDER SHALL
NOT BE RESPONSIBLE FOR, NOR INCUR ANY LIABILITY FOR, THE INSOLVENCY OF THE
INSURER OR OTHER FAILURE OF THE INSURER TO PERFORM.


(C)                                  POLICY REQUIREMENTS.  ALL POLICIES MUST BE
FOR A TERM OF NOT LESS THAN A YEAR AND NAME LENDER AS A BENEFICIARY OF SUCH
COVERAGE AS PROVIDED IN THIS SECTION 9.03 OR OTHERWISE IDENTIFIED BY LENDER. 
EACH POLICY MUST ALSO CONTAIN:  (I) AN ENDORSEMENT OR PROVISION THAT PERMITS
RECOVERY BY LENDER NOTWITHSTANDING THE NEGLIGENT OR WILLFUL ACTS OR OMISSION OF
BORROWER; (II) A WAIVER OF SUBROGATION ENDORSEMENT AS TO LENDER TO THE EXTENT
AVAILABLE AT COMMERCIALLY REASONABLE RATES; (III) A PROVISION THAT PROHIBITS
CANCELLATION OR TERMINATION BEFORE THE EXPIRATION DATE, DENIAL OF COVERAGE UPON
RENEWAL, OR MATERIAL MODIFICATION WITHOUT AT LEAST THIRTY (30) DAYS PRIOR
WRITTEN NOTICE TO LENDER IN EACH INSTANCE; AND (IV) EFFECTIVE WAIVERS BY THE
INSURER OF ALL CLAIMS FOR INSURANCE PREMIUMS AGAINST LENDER.  IF THE REQUIRED
INSURANCE COVERAGE IS TO BE PROVIDED UNDER A BLANKET POLICY COVERING THE
PROPERTY AND OTHER PROPERTIES AND ASSETS NOT PART OF THE PROPERTY, SUCH BLANKET
POLICY MUST SPECIFY THE PORTION OF THE TOTAL COVERAGE THAT IS ALLOCATED TO THE
PROPERTY AND ANY SUBLIMIT IN SUCH BLANKET POLICY WHICH IS APPLICABLE TO THE
PROPERTY AND SHALL OTHERWISE COMPLY IN ALL RESPECTS WITH THE REQUIREMENTS OF
THIS SECTION 9.03.


(D)                                 EVIDENCE OF INSURANCE.

Borrower must deliver to Lender on or before the Closing Date either (i) the
original of each insurance policy required hereunder, (ii) a copy of each
original policy certified by the insurance agent to be a true, correct and
complete copy of the original; (iii) the insurance binder (Acord Form 25
provided by the insurance carrier) (as well as proof of payment of the first
years premium); (iv) a certificate of insurance (Acord Form 27 or Acord Form 28
provided by the insurance agent or, where such Acord forms are not available, a
certificate of insurance that confirms the same rights as are confirmed by form
Acord Form 27 or Acord Form 28), (v) an original letter from the insurance
carrier on the primary layer, signed by an officer of such carrier, attaching
the form of insurance policy pursuant to which coverage will be provided (and,
if applicable, an original letter from each insurance carrier on the excess
layers, signed by an officer of each such carrier, agreeing that it is bound to
the form of insurance policy delivered by the primary carrier (i.e., agreeing to
“follow form” to the primary carrier); and (A) each such letter must set forth
the date by which the policy will be delivered to the Lender, which must not be
more than sixty (60) days following closing and (B) include as attachments all
mortgagee/loss payee/additional insured endorsements.  Evidence of the required
coverage for the first year of the Loan (as well as proof of payment of the
first year’s premium) must be delivered to Lender on or before the Closing Date
and thereafter not less than thirty (30) days prior to the expiration date of
each policy.

49


--------------------------------------------------------------------------------




(e)                                  Lender’s Right to Obtain Insurance for
Borrower.  If Borrower fails to deliver to Lender the evidence of insurance
coverage required by this Loan Agreement and does not cure such deficiency
within ten (10) days after Lender’s notice of nondelivery, an Event of Default
shall be deemed to have occurred (without further cure period or notice) and
Lender may procure such insurance at Borrower’s expense, without prejudice to
Lender’s rights upon an Event of Default.  All amounts advanced by Lender to
procure the required insurance shall be added to principal, secured by the
Security Instrument and bear interest at the Default Rate.  Lender shall not be
responsible for, nor incur any liability for the insolvency of the insurer or
other failure of the insurer to perform, even though Lender has caused the
insurance to be placed with the insurer after Borrower’s failure to furnish such
insurance.


(F)                                    ADDITIONAL INSURANCE.  BORROWER SHALL NOT
OBTAIN INSURANCE FOR THE PROPERTY IN ADDITION TO THAT REQUIRED BY LENDER WITHOUT
LENDER’S PRIOR WRITTEN CONSENT, WHICH CONSENT WILL NOT BE UNREASONABLY WITHHELD
PROVIDED THAT (I) LENDER IS NAMED INSURED ON SUCH INSURANCE, (II) LENDER
RECEIVES EVIDENCE OF SUCH INSURANCE AS REQUIRED BY SUBSECTION (D) ABOVE, AND
(III) SUCH INSURANCE COMPLIES WITH ALL OF THE APPLICABLE REQUIREMENTS SET FORTH
IN THIS LOAN AGREEMENT.

Section 9.04                                Obligations upon Condemnation or
Casualty.  If the Property, or any portion thereof, shall be damaged or
destroyed by a Casualty or become subject to any Condemnation, the following
shall apply:


(A)                                  GENERALLY.  BORROWER SHALL PROMPTLY NOTIFY
LENDER, IN WRITING, OF ANY ACTUAL OR THREATENED CONDEMNATION OR OF ANY CASUALTY
THAT DAMAGES OR RENDERS UNUSABLE THE PROPERTY OR ANY PART THEREOF AND, EXCEPT AS
OTHERWISE PROVIDED BELOW, SHALL PROMPTLY AND DILIGENTLY PURSUE BORROWER’S CLAIM
FOR A CONDEMNATION AWARD OR INSURANCE PROCEEDS, AS APPLICABLE.  BORROWER SHALL
NOT MAKE ANY AGREEMENT IN LIEU OF CONDEMNATION OR ACCEPT ANY CONDEMNATION AWARD
WITHOUT LENDER’S PRIOR WRITTEN CONSENT, UNLESS SUCH CLAIM IS IN AN AMOUNT OF
$100,000 OR LESS.  BORROWER SHALL NOT ACCEPT ANY SETTLEMENT OF INSURANCE
PROCEEDS WITH RESPECT TO A CASUALTY WITHOUT LENDER’S PRIOR WRITTEN CONSENT,
UNLESS SUCH PROCEEDS ARE IN AN AMOUNT OF $100,000 OR LESS.  IF REQUESTED BY
LENDER, BORROWER AGREES TO PROVIDE COPIES TO LENDER OF ALL NOTICES OR FILINGS
MADE OR RECEIVED BY BORROWER IN CONNECTION WITH THE CASUALTY OR CONDEMNATION OR
WITH RESPECT TO COLLECTION OF THE INSURANCE PROCEEDS OR CONDEMNATION AWARD, AS
APPLICABLE.  NOTWITHSTANDING THAT A CASUALTY OR CONDEMNATION HAS OCCURRED, OR
THAT RIGHTS TO A CONDEMNATION AWARD OR INSURANCE PROCEEDS ARE PENDING, BORROWER
SHALL CONTINUE TO PAY THE LOAN AT THE TIME AND IN THE MANNER PROVIDED IN THIS
LOAN AGREEMENT.


(B)                                 LENDER RIGHT TO PURSUE CLAIM.  BORROWER
HEREBY GRANTS LENDER THE AUTHORITY, AT LENDER’S OPTION, EITHER:  (I) TO SETTLE
AND ADJUST ANY CLAIM ARISING WITH RESPECT TO THE CASUALTY OR CONDEMNATION
WITHOUT BORROWER’S CONSENT, OR (II) TO ALLOW BORROWER TO SETTLE AND ADJUST SUCH
CLAIM; PROVIDED THAT, IN EITHER CASE, THE INSURANCE PROCEEDS OR CONDEMNATION
AWARD, AS APPLICABLE, IS PAID DIRECTLY TO LENDER.  BORROWER HEREBY APPOINTS
LENDER ITS ATTORNEY-IN-FACT WITH FULL POWER OF SUBSTITUTION (AND WHICH SHALL BE
DEEMED TO BE COUPLED WITH AN INTEREST AND IRREVOCABLE UNTIL THE LOAN IS PAID AND
THE SECURITY INSTRUMENT IS DISCHARGED OF RECORD, WITH BORROWER HEREBY RATIFYING
ALL THAT ITS SAID ATTORNEY SHALL DO BY VIRTUE THEREOF) TO ENDORSE ANY
AGREEMENTS, INSTRUMENTS OR DRAFTS RECEIVED IN CONNECTION WITH A CASUALTY OR
CONDEMNATION.  IF ANY PORTION OF THE INSURANCE PROCEEDS OR CONDEMNATION AWARD,
AS APPLICABLE, SHOULD BE PAID

50


--------------------------------------------------------------------------------





DIRECTLY TO BORROWER, BORROWER SHALL BE DEEMED TO HOLD SUCH AMOUNTS IN TRUST FOR
LENDER AND SHALL PROMPTLY REMIT SUCH AMOUNTS TO LENDER.  IF THE PROPERTY IS
SOLD, THROUGH FORECLOSURE OR OTHERWISE, PRIOR TO THE RECEIPT OF THE CONDEMNATION
AWARD, LENDER SHALL HAVE THE RIGHT, WHETHER OR NOT A DEFICIENCY JUDGMENT ON THE
NOTE SHALL HAVE BEEN SOUGHT, RECOVERED OR DENIED, TO RECEIVE THE PROCEEDS OF
SUCH SALE IN AN AMOUNT SUFFICIENT TO PAY THE LOAN IN FULL.  ALL EXPENSES
INCURRED BY LENDER IN THE SETTLEMENT AND COLLECTION OF AMOUNTS PAID WITH RESPECT
TO A CASUALTY OR CONDEMNATION (INCLUDING, WITHOUT LIMITATION, REASONABLE LEGAL
FEES AND EXPENSES) SHALL BE DEDUCTED AND REIMBURSED TO LENDER FROM THE INSURANCE
PROCEEDS OR CONDEMNATION AWARD, AS APPLICABLE, PRIOR TO ANY OTHER APPLICATION
THEREOF.  THE INSURANCE PROCEEDS OR CONDEMNATION AWARD PAID OR PAYABLE ON
ACCOUNT OF A CASUALTY OR CONDEMNATION, AS APPLICABLE (INCLUDING ALL BUSINESS
INTERRUPTION INSURANCE PROCEEDS PAID AS A RESULT OF SUCH CASUALTY OR
CONDEMNATION), LESS EXPENSES TO BE REIMBURSED TO LENDER HEREUNDER, IS REFERRED
TO HEREIN AS THE “RESTORATION PROCEEDS.”


(C)                                  APPLICATION OF RESTORATION PROCEEDS;
RESTORATION OBLIGATIONS.  EXCEPT AS SPECIFICALLY HEREAFTER PROVIDED IN
SUBSECTION (D) BELOW, LENDER MAY, IN ITS SOLE DISCRETION, EITHER (I) APPLY THE
RESTORATION PROCEEDS TO PAYMENT OF THE LOAN, WHETHER OR NOT THEN DUE AND
PAYABLE, OR (II) HOLD AND RELEASE THE RESTORATION PROCEEDS TO BORROWER (A) FOR
THE COSTS OF RESTORATION UNDERTAKEN BY BORROWER IN ACCORDANCE WITH THIS LOAN
AGREEMENT AND (B) TO COVER ANY SHORTFALL IN OPERATING INCOME AS A RESULT OF SUCH
CASUALTY OR CONDEMNATION THAT IS NECESSARY TO PAY IN FULL THE DEBT SERVICE
PAYMENTS DUE FROM BORROWER ON EACH PAYMENT DUE DATE AND OTHER OPERATING EXPENSES
FALLING DUE DURING THE PERIOD UNTIL RESTORATION IS COMPLETED; PROVIDED, HOWEVER,
THAT LENDER SHALL HAVE NO OBLIGATION TO RELEASE RESTORATION PROCEEDS TO FUND
AMOUNTS CONTEMPLATED BY CLAUSE (B) UNLESS (1) LENDER IS SATISFIED THAT
RESTORATION PROCEEDS ARE SUFFICIENT TO PAY IN FULL THE ESTIMATED COST TO
COMPLETE RESTORATION AND (2) ALL OPERATING EXPENSES TO BE FUNDED WITH
RESTORATION PROCEEDS ARE APPROVED BY LENDER.  IF LENDER APPLIES RESTORATION
PROCEEDS TO PAYMENT OF THE LOAN AND THE LOAN IS STILL OUTSTANDING, (I) INTEREST
WILL CONTINUE TO ACCRUE AND BE DUE ON THE UNPAID PRINCIPAL AT THE APPLICABLE
INTEREST RATE, (II) THE PRINCIPAL AND INTEREST PAYMENTS SHALL BE RECAST BY
LENDER TO REFLECT THE REDUCED BALANCE OF THE PRINCIPAL INDEBTEDNESS OF THE LOAN,
AND (III) NO PROHIBITED PREPAYMENT FEE SHALL BE DUE IN CONNECTION WITH SUCH
APPLICATION.  IF LENDER MAKES THE RESTORATION PROCEEDS AVAILABLE TO BORROWER FOR
RESTORATION, BORROWER SHALL DILIGENTLY PURSUE RESTORATION SO AS TO RESTORE THE
PROPERTY TO AT LEAST EQUAL VALUE AND SUBSTANTIALLY THE SAME CHARACTER AS EXISTED
IMMEDIATELY PRIOR TO SUCH CASUALTY OR CONDEMNATION.  ALL PLANS AND
SPECIFICATIONS FOR THE RESTORATION AND ALL CONTRACTORS, SUBCONTRACTORS AND
MATERIALMEN TO BE ENGAGED IN THE RESTORATION, AS WELL AS THE CONTRACTS UNDER
WHICH THEY HAVE BEEN ENGAGED, SHALL BE SUBJECT TO LENDER’S PRIOR REVIEW AND
APPROVAL, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD SO LONG AS THE PLANS
AND SPECIFICATIONS ARE NOT MATERIALLY DIFFERENT FROM THE ORIGINAL STRUCTURE,
EXCEPT AS NECESSARY TO COMPLY WITH THEN-CURRENT REQUIREMENTS OF LAW.  LENDER MAY
ENGAGE, AT BORROWER’S EXPENSE, AN INDEPENDENT ENGINEER OR INSPECTOR TO ASSIST
LENDER IN ITS REVIEW OF THE APPROVALS REQUESTED OF LENDER IN CONNECTION WITH THE
RESTORATION AND TO PERIODICALLY INSPECT THE RESTORATION IN PROGRESS AND UPON
SUBSTANTIAL COMPLETION.


(D)                                 CONDITION TO RELEASE OF RESTORATION PROCEEDS
FOR RESTORATION.  LENDER AGREES TO MAKE THE RESTORATION PROCEEDS AVAILABLE TO
BORROWER FOR RESTORATION AS LONG AS:

51


--------------------------------------------------------------------------------



(I)                                     THE RESTORATION PROCEEDS RECOVERED ARE
LESS THAN THE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN.


(II)                                  NO EVENT OF DEFAULT EXISTS.


(III)                               BORROWER DEMONSTRATES TO LENDER’S
SATISFACTION THAT THE RESTORATION PROCEEDS ARE SUFFICIENT TO PAY IN FULL THE
ESTIMATED COST TO COMPLETE RESTORATION AND ANY SHORTFALLS IN OPERATING INCOME AS
A RESULT OF SUCH CASUALTY OR CONDEMNATION THAT ARE ANTICIPATED UNTIL RESTORATION
IS SUBSTANTIALLY COMPLETED, OR, IF THE RESTORATION PROCEEDS ARE DETERMINED BY
LENDER TO BE INSUFFICIENT TO PAY SUCH COSTS IN FULL, BORROWER DEPOSITS WITH
LENDER, IN CASH OR BY A CASH EQUIVALENT ACCEPTABLE TO LENDER, THE ADDITIONAL
AMOUNT ESTIMATED BY LENDER TO BE NECESSARY TO PAY THE FULL COST OF RESTORATION
(“RESTORATION DEFICIENCY DEPOSIT”).


(IV)                              THE CASUALTY OR CONDEMNATION HAS NOT OCCURRED
IN THE EIGHTEEN (18) MONTHS PRIOR TO THE MATURITY DATE.


(V)                                 RESTORATION CAN BE COMPLETED NOT LATER THAN
THE EARLIER OF (A) TWELVE (12) MONTHS FROM THE DATE THE CASUALTY OR CONDEMNATION
OCCURRED, (B) THE EARLIEST DATE BY WHICH COMPLETION IS REQUIRED UNDER ANY MAJOR
LEASE, (C) THE EARLIEST DATE BY WHICH COMPLETION IS REQUIRED UNDER THE
REQUIREMENTS OF LAW TO PRESERVE THE RIGHT TO REBUILD THE IMPROVEMENTS AS THEY
EXISTED PRIOR TO THE CASUALTY OR CONDEMNATION OR (D) THE EXPIRATION OF
BORROWER’S BUSINESS INTERRUPTION INSURANCE.


(VI)                              IF A CONDEMNATION HAS OCCURRED, LESS THAN 10%
OF THE LAND IS TAKEN AND THE LAND TAKEN IS ALONG THE PERIMETER OR PERIPHERY OF
THE LAND, AND NO PORTION OF THE IMPROVEMENTS ARE TAKEN.


(VII)                           IF A CASUALTY HAS OCCURRED, LESS THAN 25% OF THE
TOTAL FLOOR AREA OF THE IMPROVEMENTS IS DAMAGED OR RENDERED UNUSABLE BY THE
CASUALTY AND BORROWER DEMONSTRATES TO LENDER’S SATISFACTION THAT A REASONABLE
MEANS OF ACCESS EXISTS TO THE PROPERTY AND WITHIN THE IMPROVEMENTS UNAFFECTED BY
THE CASUALTY.


(VIII)                        BORROWER DEMONSTRATES TO LENDER’S SATISFACTION
THAT THE TENANTS UNDER MAJOR LEASES WILL CONTINUE OCCUPANCY OF THE PROPERTY
WITHOUT RENT ABATEMENT FOLLOWING RESTORATION AND THAT, UPON COMPLETION OF
RESTORATION, THE NET CASH FLOW OF THE PROPERTY WILL BE RESTORED TO A LEVEL
SUFFICIENT TO COVER ALL OPERATING EXPENSES OF THE PROPERTY, INCLUDING, WITHOUT
LIMITATION, SUPPORTING A DEBT SERVICE COVERAGE RATIO AT LEAST EQUAL TO, OR
GREATER THAN, THE GREATER OF (A) THE DEBT SERVICE COVERAGE RATIO EXISTING AS OF
THE CLOSING DATE, OR (B) THE DEBT SERVICE COVERAGE RATIO WHICH EXISTED AS OF THE
DATE IMMEDIATELY PRECEDING SUCH CASUALTY OR CONDEMNATION.


(IX)                                THE PROPERTY AND ITS USE AFTER COMPLETION OF
RESTORATION WILL BE IN COMPLIANCE WITH, AND PERMITTED UNDER, ALL REQUIREMENTS OF
LAW.

(e)                                  Disbursement Procedure; Holdback.  If the
Restoration Proceeds will be made available by Lender to Borrower for
Restoration and the estimated cost of Restoration approved by Lender (together
with all other amounts then held by Borrower pursuant to this

52


--------------------------------------------------------------------------------




subsection (e)) is less than $250,000, Lender shall disburse the entire amount
of the Restoration Proceeds to Borrower, and Borrower hereby covenants and
agrees to use the Restoration Proceeds solely for Restoration performed in
accordance with this Loan Agreement.  If, however, the estimated cost of
Restoration approved by Lender (together with all other amounts then held by
Borrower pursuant to this subsection (e)) is more than $250,000, Lender shall
retain the Restoration Proceeds in an interest bearing Reserve Account,
provided, however, that interest paid or payable with respect to such Reserve
Account held by or on behalf of Lender may not be based on the highest rate of
interest payable by Lender on deposits and shall not be calculated based on any
particular external interest rate or interest rate index, nor shall any such
interest reflect the interest rate utilized by Lender to calculate interest
payable on deposits held with respect to any particular loan or borrower or
class of loans or borrowers, and Lender shall have no liability with respect to
the amount of interest paid and/or loss of principal, and the parties agree that
Lender shall be entitled to retain an administrative fee equal to one percent
(1%) per annum on the amounts on deposit in such interest-bearing Reserve
Account.  If the Restoration Proceeds are retained by Lender and deposited into
such Account, periodic disbursements from such Reserve Account shall be made to
Borrower as follows:


(I)                                     DISBURSEMENTS FOR RESTORATION.


(A)                              LENDER WILL DISBURSE RESTORATION PROCEEDS FOR
THE COSTS OF RESTORATION TO, OR AS DIRECTED BY, BORROWER FROM TIME TO TIME
DURING THE COURSE OF THE RESTORATION, UPON RECEIPT OF EVIDENCE REASONABLY
SATISFACTORY TO LENDER THAT (1) ALL MATERIALS INSTALLED AND WORK AND LABOR
PERFORMED IN CONNECTION WITH THE RESTORATION HAVE BEEN PAID IN FULL (EXCEPT TO
THE EXTENT THAT THEY ARE TO BE PAID OUT OF THE REQUESTED DISBURSEMENT), AND (2)
THERE EXIST NO NOTICES OF PENDENCY, STOP ORDERS, MECHANIC’S OR MATERIALMAN’S
LIENS OR NOTICES OF INTENTION TO FILE SAME, OR ANY OTHER LIENS OF ANY NATURE
WHATSOEVER ON THE PROPERTY ARISING OUT OF THE RESTORATION WHICH HAVE NOT EITHER
BEEN FULLY BONDED AND DISCHARGED OF RECORD OR, IN THE ALTERNATIVE, FULLY INSURED
TO LENDER’S REASONABLE SATISFACTION BY THE TITLE COMPANY INSURING THE LIEN OF
THE SECURITY INSTRUMENT.

(B)                                LENDER MAY LIMIT DISBURSEMENTS TO NOT MORE
THAN ONE (1) PER MONTH.

(C)                                LENDER MAY HOLD-BACK FROM EACH REQUESTED
DISBURSEMENT AN AMOUNT EQUAL TO THE GREATER OF (1) TEN PERCENT (10%) OF THE
REQUESTED DISBURSEMENT OR (2) THE AMOUNT WHICH BORROWER IS PERMITTED TO WITHHOLD
UNDER ITS CONTRACT WITH THE CONTRACTOR OR SUPPLIER TO BE PAID WITH THE PROCEEDS
OF SUCH DISBURSEMENT (EITHER A “RESTORATION HOLDBACK”).  AMOUNTS HELD AS THE
RESTORATION HOLDBACK SHALL BE DISBURSED ONCE:  (1) LENDER RECEIVES SATISFACTORY
EVIDENCE THAT RESTORATION HAS BEEN FULLY COMPLETED IN ACCORDANCE WITH ALL
REQUIREMENTS OF LAW; (2) LENDER RECEIVES SATISFACTORY EVIDENCE THAT ALL
RESTORATION COSTS HAVE BEEN PAID IN FULL OR WILL BE FULLY PAID FROM THE
REMAINING RESTORATION PROCEEDS AND THE RESTORATION HOLDBACK; AND (3) LENDER
RECEIVES, AT LENDER’S OPTION, A SEARCH OF TITLE TO THE PROPERTY, EFFECTIVE AS OF
THE DATE ON WHICH THE RESTORATION HOLDBACK IS TO BE DISBURSED, SHOWING NO LIENS
OTHER THAN THE PERMITTED ENCUMBRANCES OR AN ENDORSEMENT TO ITS TITLE INSURANCE
POLICY WHICH

53


--------------------------------------------------------------------------------




UPDATES THE EFFECTIVE DATE OF SUCH POLICY TO THE DATE ON WHICH THE RESTORATION
HOLDBACK IS TO BE DISBURSED AND WHICH SHOWS NO LIENS SINCE THE DATE OF
RECORDATION OF THE SECURITY INSTRUMENT (OTHER THAN THE PERMITTED ENCUMBRANCES).

(D)                               NOTWITHSTANDING SUBSECTION (C) ABOVE, LENDER
MAY RELEASE FROM THE RESTORATION HOLDBACK PAYMENTS TO A CONTRACTOR OR SUPPLIER
IF:  (1) LENDER RECEIVES SATISFACTORY EVIDENCE THAT SUCH CONTRACTOR HAS
SATISFACTORILY COMPLETED ITS CONTRACT WITH BORROWER; (2) SUCH CONTRACTOR OR
SUPPLIER DELIVERS TO LENDER AN ACCEPTABLE WRITTEN WAIVER OF ITS MECHANIC’S LIEN,
IN RECORDABLE FORM; AND (3) BORROWER PROVIDES WRITTEN CONSENT FROM THE SURETY
COMPANY, IF ANY, WHICH HAS ISSUED A PAYMENT OR PERFORMANCE BOND WITH RESPECT TO
SUCH CONTRACTOR OR SUPPLIER.


(II)                                  DISBURSEMENTS FOR SHORTFALLS IN OPERATING
INCOME.  PROVIDED THAT LENDER DETERMINES THAT THE RESTORATION PROCEEDS ARE
SUFFICIENT TO PAY IN FULL THE ESTIMATED COST TO COMPLETE RESTORATION, LENDER
WILL DISBURSE RESTORATION PROCEEDS NOT RESERVED FOR RESTORATION TO PAY THE
SHORTFALL IN OPERATING INCOME NECESSARY TO PAY (A) FIRST, THE DEBT SERVICE
PAYMENTS DUE FROM BORROWER ON EACH PAYMENT DUE DATE FALLING DUE FROM THE DATE OF
THE CASUALTY OR CONDEMNATION THROUGH THE DATE ON WHICH RESTORATION IS
SUBSTANTIALLY COMPLETED AND (B) THEN, ANY OPERATING EXPENSES APPROVED BY
LENDER.  LENDER MAY REQUIRE SATISFACTORY EVIDENCE THAT OPERATING EXPENSES TO BE
PAID HAVE BEEN INCURRED AND MAY ISSUE PAYMENTS DIRECTLY TO THE PERSON ENTITLED
TO THE PAYMENT CLAIMED AS AN OPERATING EXPENSE.


(III)                               RESTORATION PROCEEDS DEEMED INSUFFICIENT. 
IF, IN LENDER’S JUDGMENT, AT ANY TIME DURING RESTORATION, THE UNDISBURSED
PORTION OF THE RESTORATION PROCEEDS, TOGETHER WITH THE REMAINING PORTION OF
RESTORATION PROCEEDS RELEASED TO BORROWER PURSUANT TO THIS SECTION 9.04(E), 
SHALL NOT BE SUFFICIENT TO PAY THE COSTS REMAINING FOR RESTORATION TO BE
COMPLETED OR TO PAY ANY SHORTFALL IN OPERATING INCOME NEEDED TO PAY IN FULL
BORROWER’S DEBT SERVICE PAYMENTS ON THE LOAN AND OPERATING EXPENSES ANTICIPATED
TO BE INCURRED DURING THE PERIOD OF RESTORATION, NO FURTHER DISBURSEMENT OF THE
RESTORATION PROCEEDS WILL BE MADE UNTIL SUCH FUNDS, IN CASH OR BY A CASH
EQUIVALENT ACCEPTABLE TO LENDER (ALSO CALLED A “RESTORATION DEFICIENCY
DEPOSIT”), ARE DEPOSITED (I) BY BORROWER, WITHIN TEN (10) DAYS AFTER LENDER’S
NOTICE OF SUCH DEFICIENCY, OR (II) IN LENDER’S REASONABLE DISCRETION, FOLLOWING
BORROWER’S WRITTEN REQUEST, BY WITHDRAWING CERTAIN FUNDS THEN HELD BY LENDER IN
THE TI/LC RESERVE ACCOUNT OR THE REPLACEMENT RESERVE ACCOUNT AND APPLYING SUCH
FUNDS TO THE RESTORATION DEFICIENCY DEPOSIT.  AMOUNTS HELD BY LENDER AS THE
RESTORATION DEFICIENCY DEPOSIT SHALL BE DISBURSED IN ACCORDANCE WITH THIS
SECTION 9.04.

(iv)                              Consequence of Event of Default.  Lender shall
not be obligated to disburse Restoration Proceeds or amounts from the
Restoration Holdback when an Event of Default exists, and upon the occurrence of
an Event of Default and acceleration of the Loan, any undisbursed portion of the
Restoration Proceeds (including the Restoration Deficiency Deposit and the
Restoration Holdback) may, at Lender’s option, be applied against the Loan, in
such order and manner as Lender determines.

54


--------------------------------------------------------------------------------




(v)                                 Surplus Restoration Proceeds After
Restoration Completion.  Any Restoration Proceeds remaining after full payment
of Restoration costs and unpaid expenses due to Lender for which Lender is
permitted reimbursement under this Section 9.04 shall be released to Borrower
provided no Event of Default exists, and Borrower delivers evidence satisfactory
to Lender that (i) Restoration has been fully completed in accordance with all
Requirements of Law and (ii) the Property is free and clear of all Liens which
may be asserted with respect to the Restoration.

Section 9.05                                Inspections and Right of Entry. 
Lender and its agents may enter the Property upon prior notice to Borrower
(notice to be given unless an Event of Default or an emergency exists, as
determined by Lender in good faith) to inspect the Property and Borrower’s books
and records relating to the Property.  In making such entry and inspection,
Lender agrees to use reasonable efforts to minimize disturbance to Borrower and
tenants of the Property.  Lender and its agents shall have access, at all
reasonable times, to the Property, including, without limitation, all contracts,
plans and specifications, permits, licenses and approvals required or obtained
in connection with the Property.

Section 9.06                                Leases and Rents.


(A)                                  RIGHT TO ENTER INTO NEW LEASES.  BORROWER
MAY ENTER INTO NEW LEASES FOR SPACE AT THE PROPERTY AND RENEW OR EXTEND EXISTING
LEASES WITHOUT LENDER’S PRIOR WRITTEN CONSENT PROVIDED THAT EACH SUCH LEASE: 
(I) IS NOT A MAJOR LEASE, IS DOCUMENTED USING, AND DOES NOT MATERIALLY DEVIATE
FROM, THE STANDARD LEASE FORM (EXCEPT AS SET FORTH IN THE IMMEDIATELY SUCCEEDING
PARAGRAPH); (II) PROVIDES FOR RENTAL RATES AND TERMS CONSISTENT WITH SOUND AND
CUSTOMARY LEASING AND MANAGEMENT PRACTICES FOR SIMILAR PROPERTIES IN THE
GEOGRAPHIC AREA IN WHICH THE PROPERTY IS LOCATED (UNLESS IN THE CASE OF A
RENEWAL OR EXTENSION, THE RENT PAYABLE DURING SUCH RENEWAL TERM, OR A FORMULA OR
OTHER METHOD TO COMPUTE SUCH RENT, HAS BEEN SPECIFIED IN THE ORIGINAL LEASE);
(III) IS AN ARMS-LENGTH TRANSACTION WITH A TENANT THAT IS NOT AN AFFILIATE OF
BORROWER; (IV) WILL NOT HAVE A MATERIAL ADVERSE EFFECT ON THE VALUE OF THE
PROPERTY TAKEN AS A WHOLE; AND (V) IS SUBORDINATE TO THE SECURITY INSTRUMENT
(OTHER THAN WITH RESPECT TO RESIDENTIAL LEASES).  ALL PROPOSED LEASES THAT DO
NOT SATISFY THE REQUIREMENTS SET FORTH IN THIS SECTION REQUIRE LENDER’S PRIOR
WRITTEN APPROVAL AT BORROWER’S EXPENSE (INCLUDING REASONABLE LEGAL FEES AND
EXPENSES).  BORROWER SHALL PROMPTLY DELIVER TO LENDER A COPY OF EACH LEASE
(OTHER THAN A RESIDENTIAL LEASE) ENTERED INTO AFTER THE CLOSING DATE.  LENDER’S
ACCEPTANCE OF BORROWER’S COPY OF ANY LEASE SHALL NOT BE DEEMED A WAIVER OF THE
REQUIREMENTS OF THIS SECTION IF THE LEASE IS NOT IN COMPLIANCE HEREWITH.


NOTWITHSTANDING THIS SECTION 9.06(A)(I) TO THE CONTRARY, BORROWER MAY USE A
NEGOTIATED MODIFIED STANDARD FORM LEASE THAT DIFFERS FROM THE STANDARD FORM
LEASE WITHOUT LENDER’S PRIOR WRITTEN APPROVAL SO LONG AS (I) SUCH LEASE IS FROM
A REGIONAL OR NATIONAL TENANT OPERATING MULTIPLE HIGH QUALITY RETAIL STORES,
(II) THE MODIFICATIONS TO SUCH LEASE ARE COMMERCIALLY REASONABLE (BASED UPON AN
ANALYSIS OF THE RENTAL TERMS OF PROPERTIES OF SIMILAR SIZE AND TYPE IN THE SAME
GEOGRAPHIC AREA AS THE PROPERTY) AND HAVE NO MATERIAL ADVERSE EFFECT UPON
LENDER, AND (III) BORROWER DELIVERS A COPY OF SUCH LEASE TO LENDER WITHIN THIRTY
DAYS UPON ITS RECEIPT THEREOF.


(B)                                 LEASING DECISIONS.  PROVIDED NO EVENT OF
DEFAULT EXISTS, SO LONG AS THE LEASE IS NOT A MAJOR LEASE (OR AS A RESULT OF ANY
OF THE FOLLOWING ACTIONS TO BE TAKEN WOULD

55


--------------------------------------------------------------------------------





BECOME A MAJOR LEASE) AND EXCEPT AS OTHERWISE PROVIDED IN THIS SUBSECTION,
BORROWER MAY, WITHOUT LENDER’S PRIOR WRITTEN CONSENT:  (I) AMEND OR SUPPLEMENT
ANY LEASE OR WAIVE ANY TERM THEREOF (INCLUDING, WITHOUT LIMITATION, SHORTENING
THE LEASE TERM, REDUCING RENTS, GRANTING RENT ABATEMENTS, OR ACCEPTING A
SURRENDER OF ALL OR ANY PORTION OF THE LEASED SPACE); (II) CANCEL OR TERMINATE
ANY LEASE; (III) CONSENT TO A TENANT’S ASSIGNMENT OF ITS LEASE OR SUBLEASING OF
SPACE; OR (IV) AMEND, SUPPLEMENT, WAIVE OR TERMINATE ANY LEASE GUARANTY;
PROVIDED THAT NONE OF THE FOREGOING ACTIONS (TAKING INTO ACCOUNT THE PLANNED
ALTERNATIVE USE OF THE AFFECTED SPACE IN THE CASE OF TERMINATION, RENT
REDUCTION, SURRENDER OF SPACE OR SHORTENING OF TERM) WILL HAVE A MATERIAL
ADVERSE EFFECT ON THE VALUE OF THE PROPERTY TAKEN AS A WHOLE AND SUCH LEASE, AS
AMENDED, SUPPLEMENTED OR WAIVED, IS OTHERWISE IN COMPLIANCE WITH THE
REQUIREMENTS OF SECTION 9.06(A) HEREOF.  TERMINATION OF A LEASE (OTHER THAN A
MAJOR LEASE) WITH A TENANT WHO IS IN DEFAULT BEYOND APPLICABLE NOTICE AND
GRACE/CURE PERIODS SHALL NOT BE CONSIDERED ACTION WHICH HAS A MATERIAL ADVERSE
EFFECT ON THE VALUE OF THE PROPERTY TAKEN AS A WHOLE.  ANY ACTION WITH RESPECT
TO ANY LEASE THAT DOES NOT SATISFY THE REQUIREMENTS SET FORTH IN THIS SECTION
REQUIRES LENDER’S PRIOR WRITTEN APPROVAL AT BORROWER’S EXPENSE (INCLUDING
REASONABLE LEGAL FEES).  BORROWER SHALL PROMPTLY DELIVER TO LENDER A COPY OF ALL
INSTRUMENTS DOCUMENTING THE ACTION TAKEN, TOGETHER WITH WRITTEN CERTIFICATION
FROM A RESPONSIBLE OFFICER THAT (X) THE COPIES DELIVERED ARE TRUE, COMPLETE AND
CORRECT COPIES OF THE MATERIALS REPRESENTED THEREBY AND (Y) BORROWER HAS
SATISFIED ALL CONDITIONS OF THIS SECTION.  LENDER’S ACCEPTANCE OF BORROWER’S
CERTIFICATION OR A COPY OF SUCH LEASE MATERIALS SHALL NOT BE DEEMED A WAIVER OF
THE REQUIREMENTS OF THIS SECTION IF THE ACTION TAKEN IS NOT IN COMPLIANCE
HEREWITH.


(C)                                  OBSERVANCE OF LESSOR OBLIGATIONS.  BORROWER
(I) SHALL OBSERVE AND PERFORM ALL OBLIGATIONS IMPOSED UPON THE LESSOR UNDER THE
LEASES AND SHALL NOT DO OR PERMIT TO BE DONE ANYTHING TO IMPAIR THE VALUE OF ANY
OF THE LEASES AS SECURITY FOR THE LOAN; (II) UPON LENDER’S REQUEST, SHALL
PROMPTLY SEND COPIES TO LENDER OF ALL NOTICES OF DEFAULT WHICH BORROWER SHALL
SEND OR RECEIVE (OR MAY HAVE SENT OR RECEIVED) UNDER ANY NON-RESIDENTIAL LEASE;
(III) SHALL ENFORCE IN A COMMERCIALLY REASONABLE MANNER ALL OF THE MATERIAL
TERMS, COVENANTS AND CONDITIONS CONTAINED IN THE LEASES TO BE OBSERVED OR
PERFORMED BY THE TENANT; (IV) SHALL NOT COLLECT ANY RENTS MORE THAN ONE (1)
MONTH IN ADVANCE (AND FOR THIS PURPOSE A SECURITY DEPOSIT SHALL NOT BE DEEMED
RENT COLLECTED IN ADVANCE); AND (V) SHALL NOT EXECUTE ANY ASSIGNMENT OR PLEDGE
OF THE LESSOR’S INTEREST IN ANY OF THE LEASES OR THE RENTS (OTHER THAN IN
CONNECTION WITH THE LOAN).

Section 9.07                                Use of Property.  Borrower shall not
allow changes in the use of the Property without Lender’s prior written
consent.  Borrower shall not initiate, join in, or consent to any change in any
private restrictive covenant or zoning or land use ordinance limiting or
defining the uses which may be made of the Property.  If use of all or any
portion of the Property is or shall become a nonconforming use, Borrower will
not cause or permit the nonconforming use to be discontinued or the
nonconforming portion of the Property to be abandoned without Lender’s prior
written consent.

Section 9.08                                Maintenance of Property.  Borrower
shall maintain the Property in a good and safe condition and repair.  No portion
of the Property shall be removed, demolished or materially altered (except for
normal repair or replacement) without Lender’s prior written consent.  Borrower
shall promptly repair or replace any portion of the Property which may become
damaged, worn or dilapidated.

56


--------------------------------------------------------------------------------




Section 9.09                                Waste.  Borrower shall not commit or
suffer any waste of the Property or do or permit to be done thereon anything
that may in any way impair the value of the Property or invalidate the insurance
coverage required hereunder to be maintained by Borrower.  Borrower will not,
without Lender’s prior written consent, permit any drilling or exploration for
or extraction, removal, or production of any minerals from the surface or the
subsurface of the Property, regardless of the depth thereof or the method of
mining or extraction thereof.

Section 9.10                                Compliance with Laws.


(A)                                  OBLIGATION TO PERFORM.  BORROWER SHALL
PROMPTLY AND FULLY COMPLY WITH ALL REQUIREMENTS OF LAW NOW OR HEREAFTER
AFFECTING THE PROPERTY.  BORROWER SHALL NOTIFY LENDER PROMPTLY OF BORROWER’S
KNOWLEDGE OR RECEIPT OF ANY NOTICE RELATED TO A VIOLATION OF ANY REQUIREMENTS OF
LAW OR OF THE COMMENCEMENT OF ANY PROCEEDINGS OR INVESTIGATIONS WHICH RELATE TO
COMPLIANCE WITH REQUIREMENTS OF LAW.  AT LENDER’S REQUEST, BORROWER SHALL
PROVIDE LENDER WITH COPIES OF ALL NOTICES, REPORTS OR OTHER DOCUMENTS RELATING
TO ANY LITIGATION OR GOVERNMENTAL INVESTIGATION RELATING TO BORROWER OR THE
PROPERTY.


(B)                                 RIGHT TO CONTEST.  AFTER PRIOR WRITTEN
NOTICE TO LENDER, BORROWER, AT ITS OWN EXPENSE, MAY CONTEST BY APPROPRIATE LEGAL
PROCEEDINGS, PROMPTLY INITIATED AND CONDUCTED IN GOOD FAITH AND WITH DUE
DILIGENCE, THE REQUIREMENTS OF LAW AFFECTING THE PROPERTY OR ALLEGED VIOLATION
THEREOF, PROVIDED THAT:  (I) NO EVENT OF DEFAULT EXISTS; (II) SUCH PROCEEDINGS
SHALL BE PERMITTED UNDER AND BE CONDUCTED IN ACCORDANCE WITH THE REQUIREMENTS OF
LAW; (III) THE PROPERTY WILL NOT BE IN DANGER OF BEING SOLD, FORFEITED,
TERMINATED, CANCELLED OR LOST; (IV) NON-COMPLIANCE WITH SUCH REQUIREMENT OF LAW
SHALL NOT IMPOSE ANY CIVIL, CRIMINAL OR ENVIRONMENTAL LIABILITY ON LENDER OR
BORROWER; (V) BORROWER DEPOSITS WITH LENDER CASH (OR OTHER SECURITY ACCEPTABLE
TO LENDER) IN SUCH AMOUNT AS LENDER DEEMS SUFFICIENT TO COVER LOSS OR DAMAGE
THAT MAY RESULT FROM BORROWER’S FAILURE TO PREVAIL IN SUCH CONTEST, PROVIDED
THAT AFTER A SECURITIZATION, ONE HUNDRED TWENTY-FIVE PERCENT (125%) OF THE
AMOUNT ESTIMATED BY LENDER IS DEPOSITED; (VI) BORROWER FURNISHES TO LENDER ALL
OTHER ITEMS REASONABLY REQUESTED BY LENDER; AND (VII) UPON A FINAL DETERMINATION
THEREOF, BORROWER PROMPTLY COMPLIES WITH THE OBLIGATIONS DETERMINED TO BE
APPLICABLE, AND BORROWER SHALL BE PERMITTED TO USE THE AMOUNT SO DEPOSITED WITH
LENDER TO MAKE SUCH PAYMENT, AND TO THE EXTENT ANY OF SUCH FUNDS REMAIN WITH
LENDER FOLLOWING SUCH PAYMENT, IF NO EVENT OF DEFAULT SHALL HAVE OCCURRED,
LENDER SHALL DISBURSE ALL REMAINING FUNDS TO BORROWER.

Section 9.11                                Financial Reports, Books and
Records.


(A)                                  DELIVERY OF FINANCIAL STATEMENTS.  BORROWER
SHALL, OR SHALL CAUSE PROPERTY MANAGER, TO KEEP ADEQUATE BOOKS AND RECORDS OF
ACCOUNT WITH RESPECT TO ITS FINANCIAL CONDITION AND THE OPERATION OF THE
PROPERTY, IN ACCORDANCE WITH CASH BASIS OR GAAP, CONSISTENTLY APPLIED (OR SUCH
OTHER METHOD WHICH IS REASONABLY ACCEPTABLE TO LENDER), AND SHALL FURNISH, OR
CAUSE TO BE FURNISHED, THE FOLLOWING TO LENDER, EACH PREPARED IN SUCH DETAIL AS
REASONABLY REQUIRED BY LENDER AND CERTIFIED BY A RESPONSIBLE OFFICER OR PROPERTY
MANAGER TO BE TRUE, COMPLETE AND CORRECT:

57


--------------------------------------------------------------------------------





(I)                                     AS SOON AS AVAILABLE, BUT IN ANY EVENT
WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH FISCAL QUARTER, A QUARTERLY
RENT ROLL PROVIDING THE REQUIRED INFORMATION AS OF THE END OF SUCH FISCAL
QUARTER;


(II)                                  AS SOON AS AVAILABLE, BUT IN ANY EVENT
WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH FISCAL QUARTER, A QUARTERLY
OPERATING STATEMENT FOR THE PROPERTY DETAILING THE OPERATING INCOME RECEIVED,
OPERATING EXPENSES INCURRED, THE COST OF ALL IMMEDIATE REPAIRS, REPLACEMENTS AND
TENANT IMPROVEMENTS AND LEASING COMMISSION PERFORMED OR PAID DURING SUCH
QUARTER, AND THE DEBT SERVICE COVERAGE RATIO AS OF THE END OF SUCH FISCAL
QUARTER;


(III)                               AS SOON AS AVAILABLE, BUT IN ANY EVENT
WITHIN NINETY (90) DAYS AFTER THE CLOSE OF BORROWER’S FISCAL YEAR, (A) AN ANNUAL
RENT ROLL, PRESENTED ON AN ANNUAL BASIS CONSISTENT WITH THE QUARTERLY RENT ROLLS
DESCRIBED ABOVE; (B) AN ANNUAL OPERATING STATEMENT FOR THE PROPERTY PRESENTED ON
AN ANNUAL BASIS CONSISTENT WITH THE QUARTERLY OPERATING STATEMENTS DESCRIBED
ABOVE; (C) AN ANNUAL BALANCE SHEET AND PROFIT AND LOSS STATEMENT FOR BORROWER;
AND (D) A STATEMENT OF CHANGE OF FINANCIAL POSITION OF BORROWER, SETTING FORTH
IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR;


(IV)                              AS SOON AS AVAILABLE, BUT IN ANY EVENT AT
LEAST THIRTY (30) DAYS PRIOR TO THE START OF EACH CALENDAR YEAR, AN ANNUAL
OPERATING BUDGET FOR THE PROPERTY PRESENTED ON A MONTHLY BASIS CONSISTENT WITH
THE INFORMATION REQUIRED IN THE QUARTERLY OPERATING STATEMENT DESCRIBED ABOVE
WHICH BUDGET SHALL BE DELIVERED TO LENDER, BUT SHALL NOT BE SUBJECT TO LENDER’S
PRIOR APPROVAL, UNLESS A TRIGGER EVENT SHALL HAVE OCCURRED (THE “APPROVED
BUDGET”);


(V)                                 UPON LENDER’S REQUEST, MONTHLY RENT ROLL AND
OPERATING STATEMENTS FOR THE PROPERTY; AND


(VI)                              SUCH OTHER FINANCIAL INFORMATION OR PROPERTY
MANAGEMENT INFORMATION (INCLUDING, WITHOUT LIMITATION, COPIES OF BORROWER’S
STATE AND FEDERAL TAX RETURNS, INFORMATION ON TENANTS UNDER LEASES TO THE EXTENT
SUCH INFORMATION IS AVAILABLE TO BORROWER, AND AN ACCOUNTING OF SECURITY
DEPOSITS) AS MAY REASONABLY BE REQUIRED BY LENDER FROM TIME TO TIME.


(B)                                 LENDER AUDIT RIGHTS.  LENDER AND ITS AGENTS
HAVE THE RIGHT, UPON PRIOR WRITTEN NOTICE TO BORROWER (NOTICE TO BE GIVEN UNLESS
AN EVENT OF DEFAULT EXISTS), TO EXAMINE THE RECORDS, BOOKS AND OTHER PAPERS
WHICH REFLECT UPON BORROWER’S FINANCIAL CONDITION OR PERTAIN TO THE INCOME,
EXPENSE AND MANAGEMENT OF THE PROPERTY AND TO MAKE COPIES AND ABSTRACTS FROM
SUCH MATERIALS.  LENDER ALSO SHALL HAVE THE RIGHT, FROM TIME TO TIME (BUT, IN
THE ABSENCE OF AN EVENT OF DEFAULT EXISTING, NOT MORE THAN ANNUALLY) AND UPON
PRIOR NOTICE TO BORROWER (NOTICE TO BE GIVEN UNLESS AN EVENT OF DEFAULT EXISTS),
TO HAVE AN INDEPENDENT AUDIT CONDUCTED OF ANY OF BORROWER’S FINANCIAL
INFORMATION.  LENDER SHALL PAY THE COST OF SUCH AUDIT UNLESS LENDER PERFORMED
THE AUDIT FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT, IN WHICH CASE (AND IN
ADDITION TO LENDER’S OTHER REMEDIES) BORROWER SHALL PAY THE COST INCURRED BY
LENDER WITH RESPECT TO SUCH AUDIT UPON LENDER’S DEMAND.  UPON BORROWER’S FAILURE
TO PAY SUCH AMOUNTS, AND IN ADDITION TO LENDER’S REMEDIES FOR BORROWER’S FAILURE
TO PERFORM, THE UNPAID AMOUNTS SHALL BE

58


--------------------------------------------------------------------------------





ADDED TO PRINCIPAL, SHALL BEAR INTEREST AT THE DEFAULT RATE UNTIL PAID IN FULL,
AND PAYMENT OF SUCH AMOUNTS SHALL BE SECURED BY THE SECURITY INSTRUMENT AND
OTHER COLLATERAL GIVEN TO SECURE THE LOAN.


(C)                                  FINANCIAL REPORTS FROM GUARANTORS AND SPE
EQUITY OWNER.  BORROWER SHALL CAUSE EACH GUARANTOR AND, AT LENDER’S REQUEST, THE
SPE EQUITY OWNER, TO PROVIDE TO LENDER (I) WITHIN NINETY (90) DAYS AFTER THE
CLOSE OF SUCH PARTY’S FISCAL YEAR, SUCH PARTY’S BALANCE SHEET AND PROFIT AND
LOSS STATEMENT (OR IF SUCH PARTY IS AN INDIVIDUAL, WITHIN NINETY (90) DAYS AFTER
THE CLOSE OF EACH CALENDAR YEAR, SUCH PARTY’S PERSONAL FINANCIAL STATEMENTS) IN
FORM REASONABLY SATISFACTORY TO LENDER AND CERTIFIED BY SUCH PARTY TO BE
ACCURATE AND COMPLETE; AND (II) SUCH ADDITIONAL FINANCIAL INFORMATION
(INCLUDING, WITHOUT LIMITATION, COPIES OF STATE AND FEDERAL TAX RETURNS) AS
LENDER MAY REASONABLY REQUIRE FROM TIME TO TIME AND IN SUCH DETAIL AS REASONABLY
REQUIRED BY LENDER.


(D)                                 REPORTING DEFAULT.  IF A REPORTING DEFAULT
OCCURS ON MORE THAN THREE (3) SEPARATE OCCASIONS WHILE THE LOAN IS OUTSTANDING,
IT SHALL BE AN IMMEDIATE EVENT OF DEFAULT.

Section 9.12                                Performance of Other Agreements. 
Borrower shall observe and perform in a timely manner each and every obligation
to be observed or performed by Borrower pursuant to the terms of any agreement
or recorded instrument affecting or pertaining to the Property or used in
connection with the operation of the Property (including, without limitation,
the Operating Agreements.  Without limiting the foregoing, Borrower shall
(a) give prompt notice to Lender of any notice received by Borrower with respect
to any of the Operating Agreements which alleges a default or nonperformance by
Borrower thereunder, together with a complete copy of any such notice;
(b) enforce, short of termination, performance of the Operating Agreements to be
performed or observed, and (c) not terminate or amend, or waive compliance with,
any of the Operating Agreements without Lender’s prior written consent, except
as may be (i) permitted pursuant to the respective terms thereof or (ii) absent
the existence of an Event of Default, done in the ordinary course of business. 
If the absence of an Operating Agreement that has terminated will have a
Material Adverse Effect on the value of the Property, Borrower agrees to enter
into a new Operating Agreement in replacement of the terminated Operating
Agreement, containing terms and conditions no less favorable to Borrower than
the terminated Operating Agreement.  Borrower shall notify Lender if Borrower
does not replace the terminated Operating Agreement.

Section 9.13                                Existence; Change of Name; Location
as a Registered Organization.  Borrower shall continuously maintain (a) its
existence and shall not dissolve or permit its dissolution unless approved by
Lender and immediately reconstituted, and (b) its rights and franchises to do
business in the state where the Property is located.  Borrower shall not change
Borrower’s name, legal entity, or its location as a registered organization
within the meaning of the UCC, without notifying Lender of such change in
writing at least thirty (30) days prior to its effective date.  The notification
requirements set forth in this Section are in addition to, and not in limitation
of, the requirements of Article 7.  Borrower shall pay all costs and expenses
incurred by Lender (including, without limitation, reasonable legal fees) in
connection with any change described herein.

59


--------------------------------------------------------------------------------




Section 9.14                                Property Management.


(A)                                  BORROWER SHALL CAUSE THE PROPERTY MANAGER
TO MANAGE (OR CAUSE TO BE MANAGED) THE PROPERTY IN A COMMERCIALLY REASONABLE
MANNER.  BORROWER SHALL NOT REMOVE OR REPLACE THE PROPERTY MANAGER (WHICH, WITH
RESPECT TO A PROPERTY MANAGER WHICH IS AN AFFILIATE OF BORROWER, SHALL BE DEEMED
TO OCCUR UPON A CHANGE OF CONTROL OF THE PROPERTY MANAGER) OR MODIFY OR WAIVE
ANY MATERIAL TERMS OF THE PROPERTY MANAGEMENT CONTRACT WITHOUT LENDER’S PRIOR
WRITTEN CONSENT AND, IF REQUESTED BY LENDER, A RATING CONFIRMATION.  UPON
REPLACEMENT OF THE PROPERTY MANAGER OR SUB-PROPERTY MANAGER, BORROWER SHALL, AND
SHALL CAUSE THE NEW MANAGER OF THE PROPERTY TO (OR NEW SUB-PROPERTY MANAGER OF
THE PROPERTY, AS APPLICABLE), EXECUTE AN ASSIGNMENT OF PROPERTY MANAGEMENT
CONTRACT IN FORM AND SUBSTANCE SIMILAR TO THE ASSIGNMENT OF PROPERTY MANAGEMENT
CONTRACT EXECUTED BY THE PROPERTY MANAGER, PROVIDED HOWEVER, A REPLACEMENT
SUB-PROPERTY MANAGER WILL NOT BE REQUIRED TO EXECUTE AN ASSIGNMENT OF PROPERTY
MANAGEMENT CONTRACT SO LONG AS THE SUB-PROPERTY MANAGEMENT AGREEMENT PROVIDES
THAT (I) BORROWER IS NOT LIABLE FOR THE PAYMENT OF THE MANAGEMENT FEES UNDER THE
SUB-PROPERTY MANAGEMENT AGREEMENT, AND SUCH PAYMENT IS PAYABLE SOLELY FROM THE
PROPERTY MANAGER, AND (II) SUB-PROPERTY MANAGER WAIVES ANY RIGHT TO PLACE A LIEN
ON THE PROPERTY FOLLOWING A DEFAULT UNDER THE SUB-PROPERTY MANAGEMENT
AGREEMENT.  BORROWER SHALL COMPLY WITH ALL OBLIGATIONS OF BORROWER UNDER THE
ASSIGNMENT OF PROPERTY MANAGEMENT CONTRACT.  THE PROPERTY MANAGEMENT FEE AND ALL
OTHER FEES PAYABLE UNDER THE PROPERTY MANAGEMENT CONTRACT SHALL NOT EXCEED THOSE
SET FORTH IN THE PROPERTY MANAGEMENT CONTRACT.


(B)                                 TERMINATION OF PROPERTY MANAGER.  (I) IF
LENDER, IN ITS REASONABLE DISCRETION, DETERMINES THAT THE PROPERTY IS NOT BEING
PROPERLY MANAGED IN ACCORDANCE WITH MANAGEMENT PRACTICES CUSTOMARILY EMPLOYED
FOR PROPERTIES SIMILAR TO THE PROPERTY, LENDER MAY DELIVER WRITTEN NOTICE TO
BORROWER AND PROPERTY MANAGER, WHICH NOTICE SHALL SPECIFY IN REASONABLE DETAIL
THE GROUNDS FOR LENDER’S DETERMINATION.  IF LENDER REASONABLY DETERMINES THAT
THE CONDITIONS SPECIFIED IN LENDER’S NOTICE ARE NOT REMEDIED TO LENDER’S
REASONABLE SATISFACTION BY BORROWER OR PROPERTY MANAGER WITHIN THIRTY (30) DAYS
FROM RECEIPT OF SUCH NOTICE OR IF BORROWER OR PROPERTY MANAGER HAVE FAILED TO
DILIGENTLY UNDERTAKE CORRECTING SUCH CONDITIONS WITHIN SUCH THIRTY (30) DAY
PERIOD, LENDER MAY DIRECT BORROWER, AT BORROWER’S OPTION, TO EITHER (A)
TERMINATE THE PROPERTY MANAGEMENT CONTRACT AND REPLACE PROPERTY MANAGER WITH A
MANAGEMENT COMPANY ACCEPTABLE TO LENDER OR (B) CAUSE THE PROPERTY MANAGER TO
TERMINATE THE SUB-PROPERTY MANAGEMENT AGREEMENT AND TO REPLACE SUCH SUB-PROPERTY
MANAGER WITH A MANAGEMENT COMPANY ACCEPTABLE TO LENDER.


(II)                                  IF (A) A DEFAULT HAS OCCURRED UNDER THE
PROPERTY MANAGEMENT CONTRACT AND HAS CONTINUED BEYOND ANY APPLICABLE NOTICE
AND/OR GRACE PERIOD, (B) PROPERTY MANAGER BECOMES INSOLVENT, OR (C) AN EVENT OF
DEFAULT HAS OCCURRED, BORROWER SHALL, AT THE REQUEST OF LENDER, TERMINATE THE
PROPERTY MANAGEMENT CONTACT AND REQUIRE PROPERTY MANAGER TO TRANSFER ITS
RESPONSIBILITIES FOR THE MANAGEMENT OF THE PROPERTY TO A MANAGEMENT COMPANY
SELECTED BY BORROWER AND REASONABLY ACCEPTABLE TO LENDER.

Section 9.15                                ERISA.  Borrower shall not engage in
any transaction which would cause any obligation or action taken or to be taken
hereunder by Borrower (or the exercise by Lender of any of its rights under any
of the Loan Documents) to be a non-exempt (under a statutory or administrative
class exemption) prohibited transaction under ERISA.  Borrower agrees to deliver

60


--------------------------------------------------------------------------------




to Lender such certifications or other evidence throughout the term of the Loan
as requested by Lender in its sole discretion to confirm compliance with
Borrower’s obligations under this Section 9.15 or to confirm that Borrower’s
representations and warranties regarding ERISA remain true.

Section 9.16                                Compliance with Anti-Terrorism,
Embargo, Sanctions and Anti-Money Laundering Laws.  Borrower shall comply with
all Requirements of Law relating to money laundering, anti-terrorism, trade
embargos and economic sanctions, now or hereafter in effect, including, without
limitation, Anti-Terrorism Laws.  Without limiting the foregoing, Borrower shall
not take any action, or permit any action to be taken, that would cause
Borrower’s representations and warranties in Section 8.28 of this Loan Agreement
to become untrue or inaccurate at any time during the term of the Loan. 
Borrower shall notify Lender promptly of Borrower’s actual knowledge that the
representations and warranties in Section 8.28 of this Loan Agreement may no
longer be accurate or that any other violation of the foregoing Requirements of
Law has occurred or is being investigated by Governmental Authorities.  In
connection with such an event, Borrower shall comply with all Requirements of
Law and directives of Governmental Authorities and, at Lender’s request, provide
to Lender copies of all notices, reports and other communications exchanged
with, or received from, Governmental Authorities relating to such event. 
Borrower shall also reimburse Lender for any expense incurred by Lender in
evaluating the effect of such an event on the Loan and Lender’s interest in the
collateral for the Loan, in obtaining any necessary license from Governmental
Authorities as may be necessary for Lender to enforce its rights under the Loan
Documents, and in complying with all Requirements of Law applicable to Lender as
the result of the existence of such an event and for any penalties or fines
imposed upon Lender as a result thereof.

Section 9.17                                Deposit of Additional Collateral. 
Within ten days of Lender’s request following Lender’s determination that (i)
Guarantor has failed to satisfy the Net Worth Test or the Liquidity Test and
(ii) the Loan to Value Ratio exceeds 75%, Borrower shall deposit the Additional
Collateral with Lender.


ARTICLE 10
NO TRANSFERS OR ENCUMBRANCES; DUE ON SALE

Section 10.01                          Prohibition Against Transfers.  Borrower
shall not permit any Transfer to be undertaken or cause any Transfer to occur,
other than a Permitted Transfer.  Any Transfer made in violation of this Loan
Agreement shall be void.


SECTION 10.02                          LENDER APPROVAL.  LENDER’S DECISION TO
APPROVE ANY TRANSFER PROPOSED BY BORROWER SHALL BE MADE IN LENDER’S SOLE
DISCRETION AND LENDER SHALL NOT BE OBLIGATED TO APPROVE ANY TRANSFER. 
NOTWITHSTANDING THE FOREGOING, LENDER WILL NOT UNREASONABLY WITHHOLD ITS CONSENT
FOUR TIMES DURING THE TERM OF THE LOAN TO A TRANSFER OR SALE (BUT NOT A PLEDGE,
MORTGAGE, ASSIGNMENT, ENCUMBRANCE OR OTHER TRANSFER AS SECURITY FOR AN
OBLIGATION) OF THE PROPERTY AND BORROWER’S OBLIGATIONS UNDER THE LOAN DOCUMENTS,
PROVIDED BORROWER SATISFIES ALL OF THE CONDITIONS SET FORTH IN THIS SECTION
10.02.  BORROWER AGREES TO SUPPLY ALL INFORMATION LENDER MAY REQUEST TO EVALUATE
A TRANSFER, INCLUDING, WITHOUT LIMITATION, INFORMATION REGARDING THE PROPOSED
TRANSFEREE’S OWNERSHIP STRUCTURE, FINANCIAL CONDITION AND MANAGEMENT EXPERIENCE
FOR COMPARABLE PROPERTIES.  BORROWER ACKNOWLEDGES THAT LENDER MAY IMPOSE
CONDITIONS TO ITS APPROVAL OF A

61


--------------------------------------------------------------------------------





TRANSFER, INCLUDING, WITHOUT LIMITATION, (I) NO EVENT OF DEFAULT, OR AN EVENT
WHICH WITH THE GIVING OF NOTICE OR LAPSE OF TIME OR BOTH COULD BECOME AN EVENT
OF DEFAULT, HAS OCCURRED AND IS CONTINUING, (II) APPROVAL OF THE PROPOSED
TRANSFEREE’S OWNERSHIP STRUCTURE, FINANCIAL CONDITION AND MANAGEMENT EXPERIENCE
FOR COMPARABLE PROPERTIES, (III) PAYMENT OF AN ASSUMPTION FEE EQUAL TO ONE HALF
OF ONE PERCENT (.5%) OF THE OUTSTANDING PRINCIPAL BALANCE OF THE LOAN FOR THE
FIRST SUCH TRANSFER, AND ONE PERCENT (1%) OF THE OUTSTANDING PRINCIPAL BALANCE
OF THE LOAN FOR EACH SUCH TRANSFER THEREAFTER, (IV) ADDING GUARANTORS OR
CHANGING THE SCOPE OF THE GUARANTY, (V) ASSUMPTION IN WRITING (ACCEPTABLE TO
LENDER IN ITS SOLE DISCRETION) BY THE TRANSFEREE AND A GUARANTOR (WHICH
GUARANTOR MUST BE ACCEPTABLE TO LENDER IN ITS SOLE DISCRETION ) OF ALL
OBLIGATIONS OF THE TRANSFEROR AND THE GUARANTOR UNDER THE LOAN DOCUMENTS AND
EXECUTION AND DELIVERY OF SUCH OTHER DOCUMENTATION AS MAY BE REQUIRED BY LENDER
AND THE RATING AGENCIES, (VI) DELIVERY OF A NEW SUBSTANTIVE CONSOLIDATION
OPINION, A TAX OPINION AND OTHER APPLICABLE OPINIONS AS REQUIRED BY LENDER AND
THE RATING AGENCIES, (VII) ADJUSTING AMOUNTS REQUIRED FOR THE RESERVE ACCOUNTS,
AND (VIII) OBTAINING RATING CONFIRMATIONS IF A SECURITIZATION HAS OCCURRED. 
BORROWER AGREES TO PAY ALL OF LENDER’S EXPENSES INCURRED IN CONNECTION WITH
REVIEWING AND DOCUMENTING A TRANSFER (INCLUDING, WITHOUT LIMITATION, THE COSTS
OF OBTAINING RATING CONFIRMATIONS IF REQUIRED), WHICH AMOUNTS MUST BE PAID BY
BORROWER WHETHER OR NOT THE PROPOSED TRANSFER IS APPROVED.  UPON BORROWER’S
FAILURE TO PAY SUCH AMOUNTS, AND IN ADDITION TO LENDER’S REMEDIES FOR BORROWER’S
FAILURE TO PERFORM, THE UNPAID AMOUNTS SHALL BE ADDED TO PRINCIPAL, SHALL BEAR
INTEREST AT THE DEFAULT RATE UNTIL PAID IN FULL, AND PAYMENT OF SUCH AMOUNTS
SHALL BE SECURED BY THE SECURITY INSTRUMENT AND OTHER COLLATERAL GIVEN TO SECURE
THE LOAN.    UPON THE OCCURRENCE OF AN ASSUMPTION OF THE LOAN BY AN ACCEPTABLE
TRANSFEREE SATISFYING ALL THE TERMS SET FORTH IN THIS SUBSECTION, BORROWER AND
GUARANTOR WILL BE RELEASED AS OF THE DATE OF THE RECORDATION OF THE ASSUMPTION
AGREEMENT (WHICH SHALL BE EXECUTED BY LENDER, BORROWER, GUARANTOR AND SUCH
TRANSFEREE AND ITS REPLACEMENT GUARANTOR) WITH RESPECT TO OBLIGATIONS UNDER THE
LOAN DOCUMENTS ARISING ON OR AFTER THE DATE OF SUCH ASSUMPTION.


SECTION 10.03                          INTENTIONALLY DELETED.

Section 10.04                          Other Releases of the Mortgaged
Property.  Lender may release other portions of the Property for such
consideration and upon such conditions as Lender may require without, as to the
remainder of the Property, in any way impairing or affecting the Lien or
priority of the Security Instrument or improving the position of any subordinate
lienholder with respect thereto, except to the extent that the obligations
hereunder shall have been reduced by the actual monetary consideration, if any,
received by Lender for such release, and Lender may accept by assignment, pledge
or otherwise any other property in place thereof as Lender may require without
being accountable for so doing to any other lienholder.  Notwithstanding
anything to the contrary herein, Borrower shall have no right to request and
Lender shall have no obligation to grant its consent to any release pursuant
this Section 10.04.

Section 10.05                          Anti-Terrorism Compliance; Substantive
Consolidation Opinion.  Notwithstanding anything to the contrary contained in
this Section 10, (a) no transfer (whether or not such transfer shall constitute
a Transfer) shall be made to any Person on the OFAC list or shall result in any
failure of Borrower to comply with Anti-Terrorism Laws and (b) in the event any
transfer (whether or not such transfer shall constitute a Transfer) results in
any Person owning in excess of forty-nine percent (49%) of the ownership
interest in Borrower or any SPE Equity Owner (other than a Person who already
owned more than 49% of such interests),

62


--------------------------------------------------------------------------------


Borrower shall, prior to such transfer, deliver a new substantive
non-consolidation opinion letter with respect to the new equity owners which is
acceptable in all respects to Lender and to the Rating Agencies if a
Securitization has occurred.


ARTICLE 11
EVENTS OF DEFAULT; REMEDIES

Section 11.01         Events of Default.  The occurrence of any one or more of
the following events shall, at Lender’s option, constitute an “Event of Default”
hereunder:


(A)           IF ANY INTEREST ONLY PAYMENT OR PAYMENT OF PRINCIPAL AND INTEREST
IS NOT PAID IN FULL (I) ON OR BEFORE THE EARLIER TO OCCUR OF (Y) THE FIFTH (5TH)
CALENDAR DAY AFTER THE PAYMENT DUE DATE ON WHICH SUCH PAYMENT IS DUE AND (Z) THE
SIXTH (6TH) CALENDAR DAY OF THE MONTH IN WHICH SUCH PAYMENT DUE DATE OCCURS, OR
(II) IF THE PAYMENT DUE DATE IS CHANGED IN ACCORDANCE WITH SECTION 2.02 (B)
ABOVE, ON THE CALENDAR DAY OF THE MONTH DETERMINED BY LENDER IN ITS SOLE
DISCRETION.


(B)           IF ANY MONTHLY PAYMENT REQUIRED TO BE MADE TO A RESERVE ACCOUNT IS
NOT PAID IN FULL (I) ON OR BEFORE THE EARLIER TO OCCUR OF (Y) THE FIFTH (5TH)
CALENDAR DAY AFTER THE PAYMENT DUE DATE ON WHICH SUCH PAYMENT IS DUE AND (Z) THE
SIXTH (6TH) CALENDAR DAY OF THE MONTH IN WHICH SUCH PAYMENT DUE DATE OCCURS, OR
(II) IF THE PAYMENT DUE DATE IS CHANGED IN ACCORDANCE WITH SECTION 2.02 (B)
ABOVE, ON THE CALENDAR DAY OF THE MONTH DETERMINED BY LENDER IN ITS SOLE
DISCRETION.


(C)           IF UNPAID PRINCIPAL, ACCRUED BUT UNPAID INTEREST AND ALL OTHER
AMOUNTS OUTSTANDING UNDER THE LOAN DOCUMENTS ARE NOT PAID IN FULL ON OR BEFORE
THE MATURITY DATE;


(D)           IF AN “EVENT OF DEFAULT” AS THAT TERM IS DEFINED UNDER ANY OTHER
LOAN DOCUMENT HAS OCCURRED;


(E)           IF ANY REPRESENTATION OR WARRANTY MADE BY BORROWER, SPE EQUITY
OWNER OR ANY GUARANTOR HEREIN, IN THE GUARANTY, IN THE ENVIRONMENTAL INDEMNITY
OR IN ANY OTHER LOAN DOCUMENT, OR IN ANY CERTIFICATE, REPORT, FINANCIAL
STATEMENT OR OTHER INSTRUMENT OR DOCUMENT FURNISHED TO LENDER IN CONNECTION
HEREWITH OR HEREAFTER, OR IN CONNECTION WITH ANY REQUEST FOR CONSENT BY LENDER
MADE DURING THE TERM OF THE LOAN SHALL HAVE BEEN FALSE OR MISLEADING IN ANY
MATERIAL RESPECT AS OF THE DATE MADE;


(F)            IF BORROWER, SPE EQUITY OWNER OR ANY GUARANTOR SHALL (I) MAKE AN
ASSIGNMENT FOR THE BENEFIT OF CREDITORS; (II) GENERALLY NOT BE PAYING ITS DEBTS
AS THEY BECOME DUE; OR (III) ADMIT IN WRITING ITS INABILITY TO PAY ITS DEBTS AS
THEY BECOME DUE;


(G)           IF (I) BORROWER, SPE EQUITY OWNER OR ANY GUARANTOR SHALL COMMENCE
ANY CASE, PROCEEDING OR OTHER ACTION UNDER ANY EXISTING OR FUTURE LAW OF ANY
JURISDICTION, DOMESTIC OR FOREIGN, RELATING TO BANKRUPTCY, INSOLVENCY,
REORGANIZATION, CONSERVATORSHIP OR RELIEF OF DEBTORS (A) SEEKING TO HAVE AN
ORDER FOR RELIEF ENTERED WITH RESPECT TO IT, OR SEEKING TO ADJUDICATE IT A
BANKRUPT OR INSOLVENT, OR SEEKING REORGANIZATION, ARRANGEMENT, ADJUSTMENT,
WINDING-UP, LIQUIDATION, DISSOLUTION, COMPOSITION OR OTHER RELIEF WITH RESPECT
TO IT OR ITS DEBTS, OR (B) SEEKING APPOINTMENT OF A RECEIVER, TRUSTEE,
CUSTODIAN, CONSERVATOR OR OTHER SIMILAR OFFICIAL FOR IT OR FOR ALL

63


--------------------------------------------------------------------------------





OR ANY SUBSTANTIAL PART OF ITS ASSETS; OR (II) THERE SHALL BE COMMENCED AGAINST
BORROWER, SPE EQUITY OWNER OR ANY GUARANTOR ANY CASE, PROCEEDING OR OTHER ACTION
OF A NATURE REFERRED TO IN CLAUSE (I) ABOVE BY ANY PARTY OTHER THAN LENDER WHICH
(A) RESULTS IN THE ENTRY OF AN ORDER FOR RELIEF OR ANY SUCH ADJUDICATION OR
APPOINTMENT, OR (B) REMAINS UNDISMISSED, UNDISCHARGED OR UNBONDED FOR A PERIOD
OF NINETY (90) DAYS; OR (III) THERE SHALL BE COMMENCED AGAINST BORROWER, SPE
EQUITY OWNER OR ANY GUARANTOR ANY CASE, PROCEEDING OR OTHER ACTION SEEKING
ISSUANCE OF A WARRANT OF ATTACHMENT, EXECUTION, DISTRAINT OR SIMILAR PROCESS
AGAINST ALL OR ANY SUBSTANTIAL PART OF ITS ASSETS WHICH RESULTS IN THE ENTRY OF
ANY ORDER FOR ANY SUCH RELIEF WHICH SHALL NOT HAVE BEEN VACATED, DISCHARGED, OR
STAYED OR BONDED PENDING APPEAL WITHIN NINETY (90) DAYS FROM THE ENTRY THEREOF;
OR (IV) BORROWER, SPE EQUITY OWNER OR ANY GUARANTOR SHALL TAKE ANY ACTION IN
FURTHERANCE OF, OR INDICATING ITS CONSENT TO, APPROVAL OF, OR ACQUIESCENCE IN,
ANY OF THE ACTS SET FORTH IN CLAUSE (I), (II), OR (III) ABOVE;


(H)           ANY JUDGMENT FOR MONETARY DAMAGES IS ENTERED AGAINST BORROWER, SPE
EQUITY OWNER OR ANY GUARANTOR WHICH, IN LENDER’S REASONABLE SOLE JUDGMENT, HAS A
MATERIAL ADVERSE EFFECT OR IS NOT COVERED TO LENDER’S SATISFACTION BY
COLLECTIBLE INSURANCE PROCEEDS;


(I)            IF BORROWER OR SPE EQUITY OWNER VIOLATES OR FAILS TO COMPLY WITH
ANY PROVISION OF ARTICLE 7 OF THIS LOAN AGREEMENT (CAPTIONED:  SINGLE PURPOSE
ENTITY REQUIREMENTS);


(J)            IF BORROWER VIOLATES OR FAILS TO COMPLY WITH ANY OF THE
PROVISIONS OF SECTION 9.03 (CAPTIONED:  INSURANCE), SECTION 9.06 (CAPTIONED: 
LEASES AND RENTS), SECTION 9.13 (CAPTIONED:  EXISTENCE, CHANGE OF NAME OR
LOCATION AS A REGISTERED ORGANIZATION), OR SECTION 9.14 (CAPTIONED:  PROPERTY
MANAGEMENT);


(K)           IF A TRANSFER, OTHER THAN A PERMITTED TRANSFER, OCCURS WITHOUT
LENDER’S PRIOR WRITTEN CONSENT OR IN VIOLATION OF THE TERMS OF LENDER’S CONSENT;


(L)            IF BORROWER ABANDONS OR CEASES WORK ON ANY IMMEDIATE REPAIR,
REPLACEMENT OR TENANT IMPROVEMENT FOR A PERIOD OF MORE THAN TWENTY (20) DAYS,
UNLESS SUCH CESSATION RESULTS FROM CAUSES BEYOND THE REASONABLE CONTROL OF
BORROWER AND BORROWER IS DILIGENTLY PURSUING REINSTITUTION OF SUCH WORK;


(M)          IF A LIEN OTHER THAN A PERMITTED ENCUMBRANCE IS FILED AGAINST THE
PROPERTY, UNLESS SUCH LIEN IS PROMPTLY CONTESTED IN GOOD FAITH BY BORROWER AS
PERMITTED IN ACCORDANCE WITH SECTION 9.02(B);


(N)           IF ANY OF THE ASSUMPTIONS CONTAINED IN THE NON-CONSOLIDATION
OPINION DELIVERED TO LENDER IN CONNECTION WITH THE LOAN, OR IN ANY UPDATE
THEREOF OR ADDITIONAL NON-CONSOLIDATION OPINION DELIVERED SUBSEQUENT TO THE
CLOSING OF THE LOAN, IS OR SHALL BECOME UNTRUE IN ANY MATERIAL RESPECT;


(Q)           IF BORROWER FAILS TO PAY THE PROHIBITED PREPAYMENT FEE WHEN
REQUIRED;


(R)            EXCEPT FOR THE SPECIFIC DEFAULTS SET FORTH IN THIS SECTION 11.01,
IF ANY OTHER DEFAULT OCCURS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT WHICH IS
NOT CURED (I) IN THE CASE OF ANY DEFAULT WHICH CAN BE CURED BY THE PAYMENT OF A
SUM OF MONEY, WITHIN FIVE (5) DAYS AFTER WRITTEN NOTICE FROM LENDER TO BORROWER,
OR (II) IN THE CASE OF ANY OTHER DEFAULT, WITHIN THIRTY (30)

64


--------------------------------------------------------------------------------





DAYS AFTER WRITTEN NOTICE FROM LENDER TO BORROWER; PROVIDED THAT IF A DEFAULT
UNDER CLAUSE (II) CANNOT REASONABLY BE CURED WITHIN SUCH THIRTY (30) DAY PERIOD
AND BORROWER HAS RESPONSIBLY COMMENCED TO CURE SUCH DEFAULT PROMPTLY UPON NOTICE
THEREOF FROM LENDER AND THEREAFTER DILIGENTLY PROCEEDS TO CURE SAME, SUCH THIRTY
(30) DAY PERIOD SHALL BE EXTENDED FOR SO LONG AS IT SHALL REQUIRE BORROWER, IN
THE EXERCISE OF DUE DILIGENCE, TO CURE SUCH DEFAULT, BUT IN NO EVENT SHALL THE
ENTIRE CURE PERIOD BE MORE THAN SIXTY (60) DAYS; OR

(s)           If  (i) Guarantor fails to satisfy the Net Worth Test or Liquidity
Test, (ii) the Loan to Value Ratio is greater than 75%, and (iii) Borrower shall
have failed to deposit the Additional Collateral with Lender within ten calendar
days of Lender’s request.

Section 11.02         Remedies.  If an Event of Default occurs, Lender may, at
its option, and without prior notice or demand, do and hereby is authorized and
empowered by Borrower so to do, any or all of the following:


(A)           ACCELERATION.  LENDER MAY DECLARE THE ENTIRE UNPAID PRINCIPAL
BALANCE OF THE LOAN TO BE IMMEDIATELY DUE AND PAYABLE.  IF SUCH ACCELERATION
TAKES PLACE PRIOR TO THE OPEN DATE, AN AMOUNT EQUAL TO THE PROHIBITED PREPAYMENT
FEE SHALL BE ADDED TO BALANCE OF THE DEBT.


(B)           RECOVERY OF UNPAID SUMS.  LENDER MAY, FROM TIME TO TIME, TAKE
LEGAL ACTION TO RECOVER ANY SUMS AS THE SAME BECOME DUE, WITHOUT REGARD TO
WHETHER OR NOT THE LOAN SHALL BE ACCELERATED AND WITHOUT PREJUDICE TO LENDER’S
RIGHT THEREAFTER TO ACCELERATE THE LOAN OR EXERCISE ANY OTHER REMEDY, IF SUCH
SUMS REMAIN UNCOLLECTED.


(C)           FORECLOSURE.  LENDER MAY INSTITUTE PROCEEDINGS, JUDICIAL OR
OTHERWISE, FOR THE COMPLETE OR PARTIAL FORECLOSURE OF THE SECURITY INSTRUMENT OR
THE COMPLETE OR PARTIAL SALE OF THE PROPERTY UNDER POWER OF SALE OR UNDER ANY
APPLICABLE PROVISION OF LAW.  IN CONNECTION WITH ANY SUCH PROCEEDING, LENDER MAY
SELL THE PROPERTY AS AN ENTIRETY OR IN PARCELS OR UNITS AND AT SUCH TIMES AND
PLACE (AT ONE OR MORE SALES) AND UPON SUCH TERMS AS IT MAY DEEM EXPEDIENT UNLESS
PROHIBITED BY LAW FROM SO ACTING.


(D)           RECEIVER.  LENDER MAY APPLY FOR THE APPOINTMENT OF A RECEIVER,
TRUSTEE, LIQUIDATOR OR CONSERVATOR OF THE PROPERTY, WITHOUT REGARD FOR THE
ADEQUACY OF THE SECURITY FOR THE DEBT OR A SHOWING OF INSOLVENCY, FRAUD OR
MISMANAGEMENT ON THE PART OF BORROWER.  ANY RECEIVER OR OTHER PARTY SO APPOINTED
HAS ALL POWERS PERMITTED BY LAW WHICH MAY BE NECESSARY OR USUAL IN SUCH CASES
FOR THE PROTECTION, POSSESSION, CONTROL, MANAGEMENT AND OPERATION OF THE
PROPERTY.  BORROWER HEREBY CONSENTS, TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, TO THE APPOINTMENT OF A RECEIVER OR TRUSTEE OF THE PROPERTY UPON LENDER’S
REQUEST IF AN EVENT OF DEFAULT HAS OCCURRED.  AT LENDER’S OPTION, SUCH RECEIVER
OR TRUSTEE SHALL SERVE WITHOUT ANY REQUIREMENT OF POSTING A BOND.


(E)           RECOVERY OF POSSESSION.  LENDER MAY ENTER INTO OR UPON THE
PROPERTY, EITHER PERSONALLY OR BY ITS AGENTS, AND DISPOSSESS AND EXCLUDE
BORROWER AND ITS AGENTS AND SERVANTS THEREFROM (WITHOUT LIABILITY FOR TRESPASS,
DAMAGES OR OTHERWISE), AND TAKE POSSESSION OF ALL BOOKS, RECORDS AND ACCOUNTS
RELATING TO THE PROPERTY, AND BORROWER AGREES TO SURRENDER POSSESSION OF THE
PROPERTY AND ALL OTHER PROPERTY, INCLUDING WITHOUT LIMITATION, ALL DOCUMENTS,
BOOKS, RECORDS AND ACCOUNTS RELATING TO THE PROPERTY, TO LENDER UPON DEMAND.  AS
A

65


--------------------------------------------------------------------------------





MORTGAGEE-IN-POSSESSION OF THE PROPERTY, LENDER SHALL HAVE ALL RIGHTS AND
REMEDIES PERMITTED BY LAW OR IN EQUITY TO A MORTGAGEE-IN-POSSESSION, INCLUDING,
WITHOUT LIMITATION, THE RIGHT TO CHARGE BORROWER THE FAIR AND REASONABLE RENTAL
VALUE FOR BORROWER’S USE AND OCCUPATION OF ANY PART OF THE PROPERTY THAT MAY BE
OCCUPIED OR USED BY BORROWER AND THE RIGHT TO EXERCISE ALL RIGHTS AND POWERS OF
BORROWER WITH RESPECT TO THE PROPERTY, WHETHER IN THE NAME OF BORROWER OR
OTHERWISE (INCLUDING, WITHOUT LIMITATION, THE RIGHT TO MAKE, CANCEL, ENFORCE OR
MODIFY LEASES, OBTAIN AND EVICT TENANTS, AND DEMAND, SUE FOR, COLLECT AND
RECEIVE ALL RENTS OF THE PROPERTY).


(F)            UCC REMEDIES.  LENDER MAY EXERCISE WITH RESPECT TO THE PROPERTY,
EACH RIGHT, POWER OR REMEDY GRANTED TO A SECURED PARTY UNDER THE UCC, INCLUDING,
WITHOUT LIMITATION, (I) THE RIGHT TO TAKE POSSESSION OF THE PROPERTY AND TO TAKE
SUCH OTHER MEASURES AS LENDER DEEMS NECESSARY FOR THE CARE, PROTECTION AND
PRESERVATION OF THE PROPERTY, AND (II) THE RIGHT TO REQUIRE THAT BORROWER, AT
ITS EXPENSE, ASSEMBLE THE PROPERTY AND MAKE IT AVAILABLE TO LENDER AT A
CONVENIENT PLACE ACCEPTABLE TO LENDER.  ANY NOTICE OF SALE, DISPOSITION OR OTHER
INTENDED ACTION BY LENDER WITH RESPECT TO THE PROPERTY SENT TO BORROWER IN
ACCORDANCE WITH THE PROVISIONS HEREOF AT LEAST TEN (10) DAYS PRIOR TO SUCH
ACTION, SHALL CONSTITUTE REASONABLE NOTICE TO BORROWER.  LENDER SHALL NOT HAVE
ANY OBLIGATION TO CLEAN-UP OR OTHERWISE PREPARE THE PROPERTY FOR SALE.


(G)           APPLY FUNDS IN RESERVE ACCOUNTS.  LENDER MAY APPLY ANY FUNDS THEN
DEPOSITED IN ANY OR ALL OF THE RESERVE ACCOUNTS AND OR OTHERWISE HELD IN ESCROW
OR RESERVE BY LENDER UNDER THE LOAN DOCUMENTS (INCLUDING WITHOUT LIMITATION
RESTORATION PROCEEDS) AS A CREDIT ON THE LOAN, IN SUCH PRIORITY AND PROPORTION
AS LENDER DEEMS APPROPRIATE; PROVIDED THAT LENDER SHALL NOT APPLY RESERVE
ACCOUNTS TO THE PREPAYMENT OF PRINCIPAL UNLESS IT HAS ACCELERATED THE LOAN.


(H)           INSURANCE POLICIES.  LENDER MAY SURRENDER ANY OR ALL INSURANCE
POLICIES MAINTAINED AS REQUIRED BY THIS LOAN AGREEMENT, COLLECT THE UNEARNED
INSURANCE PREMIUMS AND APPLY SUCH SUMS AS A CREDIT ON THE LOAN, IN SUCH PRIORITY
AND PROPORTION AS LENDER DEEMS APPROPRIATE.  BORROWER HEREBY APPOINTS LENDER ITS
ATTORNEY-IN-FACT WITH FULL POWER OF SUBSTITUTION (AND WHICH SHALL BE DEEMED TO
BE COUPLED WITH AN INTEREST AND IRREVOCABLE UNTIL THE LOAN IS PAID AND THE
SECURITY INSTRUMENT IS DISCHARGED OF RECORD, WITH BORROWER HEREBY RATIFYING ALL
THAT ITS SAID ATTORNEY SHALL DO BY VIRTUE THEREOF) TO SURRENDER SUCH INSURANCE
POLICIES AND COLLECT SUCH INSURANCE PREMIUMS.


(I)            INTENTIONALLY DELETED.


(J)            PROTECTION OF LENDER’S SECURITY AND RIGHT TO CURE.  LENDER MAY,
WITHOUT RELEASING BORROWER FROM ANY OBLIGATION HEREUNDER OR WAIVING THE EVENT OF
DEFAULT, PERFORM THE OBLIGATION WHICH BORROWER FAILED TO PERFORM IN SUCH MANNER
AND TO SUCH EXTENT AS LENDER DEEMS NECESSARY TO PROTECT AND PRESERVE THE
PROPERTY AND LENDER’S INTEREST THEREIN, INCLUDING WITHOUT LIMITATION
(I) APPEARING IN, DEFENDING OR BRINGING ANY ACTION OR PROCEEDING WITH RESPECT TO
THE PROPERTY, IN BORROWER’S NAME OR OTHERWISE; (II) MAKING REPAIRS TO THE
PROPERTY OR COMPLETING IMPROVEMENTS OR REPAIRS IN PROGRESS; (III) HIRING AND
PAYING LEGAL COUNSEL, ACCOUNTANTS, INSPECTORS OR CONSULTANTS; AND (IV) PAYING
AMOUNTS WHICH BORROWER FAILED TO PAY.  AMOUNTS DISBURSED BY LENDER SHALL BE
ADDED TO THE LOAN, SHALL BE IMMEDIATELY DUE AND PAYABLE, AND SHALL BEAR INTEREST
AT THE DEFAULT RATE FROM THE DATE OF DISBURSEMENT UNTIL PAID IN FULL.

66


--------------------------------------------------------------------------------





(K)           VIOLATION OF LAWS.  IF THE PROPERTY IS NOT IN COMPLIANCE WITH ALL
REQUIREMENTS OF LAWS, LENDER MAY IMPOSE ADDITIONAL REQUIREMENTS UPON BORROWER IN
CONNECTION WITH SUCH EVENT OF DEFAULT INCLUDING, WITHOUT LIMITATION, MONETARY
RESERVES OR FINANCIAL EQUIVALENTS.

Section 11.03         Cumulative Remedies; No Waiver; Other Security.  Lender’s
remedies under this Loan Agreement are cumulative (whether set forth in this
Article 11 or in any other section of this Loan Agreement) with those in the
other Loan Documents and otherwise permitted by law or in equity and may be
exercised independently, concurrently or successively in Lender’s sole
discretion and as often as occasion therefor shall arise.  Lender’s delay or
failure to accelerate the Loan or exercise any other remedy upon the occurrence
of an Event of Default shall not be deemed a waiver of such right as remedy.  No
partial exercise by Lender of any right or remedy will preclude further exercise
thereof.  Notice or demand given to Borrower in any instance will not entitle
Borrower to notice or demand in similar or other circumstances (except where
notice is expressly required by this Loan Agreement or the other Loan Documents
to be given) nor constitute Lender’s waiver of its right to take any future
action in any circumstance without notice or demand.  Lender may release
security for the Loan, may release any party liable therefor, may grant
extensions, renewals or forbearances with respect thereto, may accept a partial
or past due payment or grant other indulgences, or may apply any other security
held by it to payment of the Loan, in each case without prejudice to its rights
under the Loan Documents and without such action being deemed an accord and
satisfaction or a reinstatement of the Loan.  Lender will not be deemed as a
consequence of its delay or failure to act, or any forbearance granted, to have
waived or be estopped from exercising any of its rights or remedies.

Section 11.04         Enforcement Costs.  Borrower shall pay, on written demand
by Lender all costs incurred by Lender in (a) collecting any amount payable
under the Loan Documents, or (b) enforcing its rights under the Loan Documents,
in each case whether or not legal proceedings are commenced or whether legal
action is pursued to final judgment.  Such fees and expenses include, without
limitation, reasonable fees for attorneys, paralegals, law clerks and other
hired professionals, a reasonable assessment of the cost of services performed
by Lender’s default management staff, court fees, costs incurred in connection
with pre-trial, trial and appellate level proceedings, including discovery, and
costs incurred in post-judgment collection efforts or in any bankruptcy
proceeding.  Amounts incurred by Lender shall be added to principal, shall be
immediately due and payable, shall bear interest at the Default Rate from the
date of disbursement until paid in full, if not paid in full within five (5)
days after Lender’s written demand for payment, and such amounts shall be
secured by the Security Instrument and other collateral given to secure the
Loan.

Section 11.05         Application of Proceeds.  The proceeds from disposition of
the Property shall be applied by Lender as a credit to the Loan and to recovery
or reimbursement of the costs of enforcement (contemplated by Section 11.04
above) in such priority and proportion as Lender determines appropriate.

Section 11.06         Intentionally Deleted.

67


--------------------------------------------------------------------------------





ARTICLE 12
NONRECOURSE – LIMITATIONS ON PERSONAL LIABILITY

Section 12.01         Nonrecourse Obligation.  Except as otherwise provided in
this Article 12 or expressly stated in any of the other Loan Documents, Lender
shall enforce the liability of Borrower to perform and observe the obligations
contained in this Loan Agreement and in each other Loan Document only against
the Property and other collateral given by Borrower as security for payment of
the Loan and performance of Borrower’s obligations under the Loan Documents and
not against Borrower or any of Borrower’s principals, directors, officers,
manager, members or employees.  Notwithstanding the foregoing, this Article 12
is not applicable to the Environmental Indemnity or to any Guaranty executed in
connection herewith.

Section 12.02         Personal Liability for Certain Losses.  Section 12.01
above SHALL NOT APPLY and Borrower shall be PERSONALLY LIABLE for all losses,
claims, expenses or other liabilities incurred by Lender arising out of, or
attributable to, any of the following:


(A)           FRAUD OR INTENTIONAL MISREPRESENTATION OR INTENTIONAL FAILURE TO
DISCLOSE A MATERIAL FACT BY BORROWER, GUARANTOR, OR ANY AFFILIATE OF BORROWER IN
CONNECTION WITH (I) THE APPLICATION FOR THE LOAN OR THE EXECUTION AND DELIVERY
OF THE LOAN DOCUMENTS OR MAKING OF THE LOAN, (II) ANY FINANCIAL STATEMENT OR ANY
OTHER MATERIAL CERTIFICATE, REPORT OR DOCUMENT REQUIRED TO BE FURNISHED BY
BORROWER TO LENDER HEREWITH OR HEREAFTER, OR (III) ANY REQUEST FOR LENDER’S
CONSENT MADE DURING THE TERM OF THE LOAN;


(B)           MISAPPLICATION OR MISAPPROPRIATION OF (I) INSURANCE PROCEEDS OR
CONDEMNATION AWARDS PAYABLE TO LENDER IN ACCORDANCE WITH THE LOAN AGREEMENT;
(II) RENT AND OTHER INCOME DERIVED FROM THE PROPERTY RECEIVED BY BORROWER DURING
THE EXISTENCE OF AN EVENT OF DEFAULT, (III) RENT PAID IN ADVANCE BY TENANTS
UNDER THE LEASES; AND (IV) TENANT SECURITY DEPOSITS OR OTHER REFUNDABLE DEPOSITS
HELD BY OR ON BEHALF OF BORROWER IN CONNECTION WITH LEASES OR ANY OTHER
CONTRACT;


(C)           FEES OR COMMISSIONS PAID BY BORROWER, AFTER THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, TO ANY GUARANTOR, ANY AFFILIATE,
OR ANY PRINCIPAL OF BORROWER, ANY GUARANTOR OR AFFILIATE, IN VIOLATION OF THE
LOAN DOCUMENTS;


(D)           DAMAGE TO OR LOSS OF ALL OR ANY PART OF THE PROPERTY AS A RESULT
OF INTENTIONAL PHYSICAL WASTE BY BORROWER;


(E)           CRIMINAL ACTS OF BORROWER, ANY PRINCIPAL OF BORROWER, OR ANY
AFFILIATE RESULTING IN THE SEIZURE, FORFEITURE OR LOSS OF ALL OR ANY PART OF THE
PROPERTY;


(F)            REMOVAL OF ALL OR ANY PORTION OF THE PERSONAL PROPERTY IN
VIOLATION OF THE LOAN AGREEMENT;


(G)           BREACH OR DEFAULT UNDER THE ERISA OBLIGATIONS SET FORTH IN
SECTIONS 8.26 AND 9.15 HEREOF (INCLUDING, WITHOUT LIMITATION, LEGAL FEES AND
COSTS INCURRED IN THE INVESTIGATIONS, DEFENSE AND SETTLEMENT OF LOSSES INCURRED
IN CORRECTING ANY PROHIBITED TRANSACTION OR IN THE SALE OF A PROHIBITED LOAN,
AND IN OBTAINING ANY INDIVIDUAL PROHIBITED TRANSACTION EXEMPTION UNDER ERISA
THAT MAY BE REQUIRED, IN LENDER’S SOLE DISCRETION).

(h)           Violation of any provision of Article 10 hereof; and

68


--------------------------------------------------------------------------------




(i)            Failure of Borrower or the SPE Equity Owner  to comply with any
provision of Article 7 hereof other than, to the extent due to the economic
performance of the Property, any of Sections 7.02(a)(iv), 7.02(a)(xiii),
7.02(a)(xxi), and 7.02(a)(xxiii).

Section 12.03         Full Personal Liability.  Section 12.01 above shall BECOME
NULL AND VOID and the Loan FULLY RECOURSE to Borrower if:  (a) the Property or
any part thereof becomes an asset in a voluntary bankruptcy or other insolvency
proceeding; (b) Borrower or SPE Equity Owner commences a bankruptcy or other
insolvency proceeding; (c) an involuntary bankruptcy or other insolvency
proceeding is commenced against Borrower or any SPE Equity Owner (by a party
other than Lender) but only if Borrower or such SPE Equity Owner has consented
to such proceeding or (d) if Borrower, any SPE Equity Owner, Guarantor or any
Affiliate or agent of (x) Borrower, (y) any SPE Equity Owner or (z) any
Guarantor has acted in concert with, colluded or conspired with any party to
cause the filing of any involuntary bankruptcy or other insolvency proceeding.

Section 12.04         No Impairment.  Nothing contained in this Article 12 shall
impair, release or otherwise adversely affect:  (a) any lien, assignment or
security interest created by the Loan Documents; (b) any indemnity, personal
guaranty, master lease or similar instrument now or hereafter made in connection
with the Loan (including, without limitation, the Environmental Indemnity and
Guaranty); (c) Lender’s right to have a receiver or trustee appointed for the
Property; (d) Lender’s right to name Borrower as a defendant in any foreclosure
action or judicial sale under the Security Instrument or other Loan Documents or
in any action for specific performance or otherwise to enable Lender to enforce
obligations under the Loan Documents or to realize upon Lender’s interest in any
collateral given to Lender as security for the Loan; or (e) Lender’s right to a
judgment on the Note against Borrower if necessary to (i) enforce any guaranty
or indemnity provided in connection with the Note or (ii) to obtain any
insurance proceeds or condemnation awards to which Lender would otherwise be
entitled under this Loan Agreement; provided, however, that any judgment
obtained against Borrower shall, except to the extent otherwise expressly
provided in this Article 12, be enforceable against Borrower only to the extent
of Borrower’s interest in the Property and other collateral securing payment of
the Loan and performance of Borrower’s obligations under the Loan Documents.

Section 12.05         No Waiver of Certain Rights.  Nothing contained in this
Article 12 shall be deemed a waiver of any right which Lender may have under the
Bankruptcy Code or applicable law to protect and pursue its rights under the
Loan Documents including, without limitation, its rights under Sections
506(a) or any other provision of the Bankruptcy Code to file a claim for the
full amount of the Loan or to require that the collateral continues to secure
all of the indebtedness owing to Lender under Loan Documents.


ARTICLE 13
INDEMNIFICATION

Section 13.01         Indemnification Against Claims.  Borrower shall indemnify,
defend, release and hold harmless Lender and each of the other Indemnified
Parties from and against any and all Losses directly or indirectly arising out
of, or in any way relating to, or as a result of (a) accident, injury to or
death of Persons, or loss of, or damage to, property occurring in, on or with
respect to the Property or on the adjoining sidewalks, curbs, adjacent property
or adjacent

69


--------------------------------------------------------------------------------




parking areas, streets or ways or otherwise arising with respect to the use of
the Property; (b) failure of the Property to be in compliance with any
Requirements of Law; (c) any breach by Borrower of its obligations under, or any
material misrepresentation by Borrower contained in, this Loan Agreement or the
other Loan Documents; (d) the use or intended use of the proceeds of the Loan;
(e) any and all claims and demands whatsoever which may be asserted against
Lender by reason of any alleged obligations or undertakings on its part to
perform or discharge the lessor’s agreements contained in any Lease; or (f) any
claim, litigation, investigation or proceeding commenced or threatened relating
to any of the foregoing, whether or not Indemnified Party is a party thereto;
provided, however, any such release and indemnity shall not apply to any
Indemnified Party to the extent any such Losses arise from Indemnified Party’s
gross negligence or willful misconduct (collectively, “Indemnified Claims”).

Section 13.02         Duty to Defend.  If an Indemnified Party claims
indemnification under this Loan Agreement, the Indemnified Party shall promptly
notify Borrower of the Indemnified Claim.  After notice by any Indemnified
Party, Borrower shall defend such Indemnified Party against such Indemnified
Claim (if requested by any Indemnified Party, in the name of the Indemnified
Party) by attorneys and other professionals reasonably approved, in writing, by
the Indemnified Party.  Notwithstanding the foregoing, any Indemnified Party
may, in its sole discretion and at the expense of Borrower, engage its own
attorneys and other professionals to defend or assist it if such Indemnified
Party determines that the defense as conducted by Borrower is not proceeding or
being conducted in a satisfactory manner or that a conflict of interest exists
between any of the parties represented by Borrower’s counsel in such action or
proceeding.  Within five (5) business days of Indemnified Party’s demand,
Borrower shall pay or, in the sole discretion of the Indemnified Party,
reimburse, the Indemnified Party for the payment of Indemnified Party’s costs
and expenses (including, without limitation, reasonable attorney fees, engineer
fees, environmental consultant fees, laboratory fees and other professionals in
connection therewith) in connection with the Indemnified Claim.  Payment not
made timely shall bear interest at the Default Rate until paid in full and
payment of such amounts shall be secured by the Security Instrument and other
collateral given to secure the Loan.


ARTICLE 14
SUBROGATION; NO USURY VIOLATIONS

Section 14.01         Subrogation.  If the Loan is used to pay, satisfy,
discharge, extend or renew any indebtedness secured by a pre-existing mortgage,
deed of trust or other Lien encumbering the Property, then to the extent of
funds so used, Lender shall automatically, and without further action on its
part, be subrogated to all rights, including lien priority, held by the holder
of the indebtedness secured by such prior Lien, whether or not the prior Lien is
released, and such former rights are not waived but rather are continued in full
force and effect in favor of Lender and are merged with the Liens created in
favor of Lender as security for payment of the Loan and performance of the
Obligations.

Section 14.02         No Usury.  At no time is Borrower required to pay interest
on the Loan or on any other payment due hereunder or under any of the other Loan
Documents (or to make any other payment deemed by law or by a court of competent
jurisdiction to be interest) at a rate which would subject Lender either to
civil or criminal liability as a result of being in excess of the maximum
interest rate which Borrower is permitted by applicable law to pay.  If interest
(or

70


--------------------------------------------------------------------------------




such other amount deemed to be interest) paid or payable by Borrower is deemed
to exceed such maximum rate, then the amount to be paid immediately shall be
reduced to such maximum rate and thereafter computed at such maximum rate.  All
previous payments in excess of such maximum rate shall be deemed to have been
payments of principal (in inverse order of maturity) and not on account of
interest due hereunder.  For purposes of determining whether any applicable
usury law has been violated, all payments deemed by law or a court of competent
jurisdiction to be interest shall, to the extent permitted by applicable law, be
deemed to be amortized, prorated, allocated and spread over the full term of the
Loan in such manner so that interest is computed at a rate throughout the full
term of the Loan which does not exceed the maximum lawful rate of interest.


ARTICLE 15
SALE OR SECURITIZATION OF LOAN

Section 15.01         Splitting the Note.  Lender has the right from time to
time, at Lender’s cost and expense, to sever the Note into one or more separate
promissory notes in such denominations as Lender determines in its sole
discretion (including the creation of a mezzanine loan secured by a collateral
assignment of the equity interest in Borrower and SPE Equity Owner) which
promissory notes may be included in separate sales or securitizations undertaken
by Lender.  In conjunction with any such action, but subject to the following
provisions of this Section 15.01, Lender may redefine the interest rate and
amortization schedule; provided, however:  (a) if Lender redefines the interest
rate, the initial weighted average of the interest rates contained in the
severed promissory notes taken in the aggregate shall equal the Applicable
Interest Rate, and (b) if Lender redefines the amortization schedule, the
amortization of the severed promissory notes taken in the aggregate shall
require no more amortization to be paid under the Loan than as required under
this Loan Agreement and the Note at the time such action was taken by Lender. 
Subject to the foregoing, each severed promissory note, and the Loan evidenced
thereby, shall be upon all of the terms and provisions contained in this Loan
Agreement and the Loan Documents which continue in full force and effect, except
that Lender may allocate specific collateral given for the Loan as security for
performance of specific promissory notes, in each case with or without cross
default provisions.  Borrower agrees to cooperate with all reasonable requests
of Lender to accomplish the foregoing, including, without limitation, execution
and prompt delivery to Lender of a severance agreement and such other documents
as Lender shall reasonably require, provided, however, that no changes to the
terms of the Loan shall increase Borrower’s obligations under the Loan Documents
or have a significant adverse effect on the economics of the transaction to
Borrower.  Borrower hereby appoints Lender its attorney-in-fact with full power
of substitution (and which shall be deemed to be coupled with an interest and
irrevocable until the Loan is paid and the Security Instrument is discharged of
record, with Borrower hereby ratifying all that its said attorney shall lawfully
do by virtue thereof) to make and execute all documents necessary or desirable
to effect the aforesaid severance; provided, however, Lender shall not make or
execute any such documents under such power until five (5) days after written
notice has been given to Borrower by Lender of Lender’s intent to exercise its
rights under such power.  Borrower’s failure to deliver any of the documents
requested by Lender hereunder for a period of ten (10) business days after such
notice by Lender shall, at Lender’s option, constitute an Event of Default
hereunder.

71


--------------------------------------------------------------------------------


Section 15.02         Lender’s Rights to Sell or Securitize.  Borrower
acknowledges that Lender, and each successor to Lender’s interest, may (without
prior notice to Borrower or Borrower’s prior consent), sell or grant
participations in the Loan (or any part thereof), sell or subcontract the
servicing rights related to the Loan, Securitize the Loan or include the Loan as
part of a Securitization and, in connection therewith, assign Lender’s rights
hereunder to a securitization trustee.  Borrower agrees to cooperate with all
reasonable requests of Lender in connection with any of the foregoing including,
without limitation, executing any financing statements or other documents deemed
necessary by Lender or its transferee to create, perfect or preserve the rights
and interest to be acquired by such transferee, provide any updated financial
information with appropriate verification through auditors letters, revised
organizational documents and counsel opinions satisfactory to the Rating
Agencies, executed amendments to the Loan Documents, and review information
contained in a preliminary or final private placement memorandum, prospectus,
prospectus supplements or other disclosure document, providing a mortgagor
estoppel certificate and such other information about Borrower, SPE Equity
Owner, any Guarantor or the Property as Lender may reasonably require for
Lender’s offering materials.  Any costs and expenses incurred by Borrower in
connection with this Section 15.02 shall be borne by Lender.

Section 15.03         Dissemination of Information.  Borrower acknowledges that
Lender may provide to third parties with an existing or prospective interest in
the servicing, enforcement, evaluation, performance, ownership, purchase,
participation or Securitization of the Loan, including, without limitation, any
Rating Agency and any entity maintaining databases on the underwriting and
performance of commercial mortgage loans, any and all information which Lender
now has or may hereafter acquire relating to the Loan, the Property, Borrower,
SPE Equity Owner or any Guarantor, as Lender determines necessary or desirable
and that such information may be included in disclosure documents in connection
with a Securitization or syndication of participation interests, including,
without limitation, a prospectus, prospectus supplement, offering memorandum,
private placement memorandum or similar document (each, a “Disclosure Document”)
and also may be included in filing with the Securities and Exchange Commission
pursuant to the Securities Act on the Securities Exchange Act.  To the fullest
extent permitted under applicable law, Borrower irrevocably waives all rights,
if any, to prohibit such disclosure, including, without limitation, any right of
privacy.

Section 15.04         Securitization Indemnification.  Borrower agrees to
provide in connection with each Disclosure Document provided to Borrower for
review, an indemnification certificate:  (a) certifying that such Disclosure
Document has carefully been examined, including, without limitation, the
sections entitled “Special Considerations,” and/or “Risk Factors,” and “Certain
Legal Aspects of the Mortgage Loan,” or similar sections, and all sections
relating to Borrower, SPE Equity Owner, Guarantors, Property Manager, their
respective Affiliates, the Loan, the Loan Documents and the Property, and any
risks or special considerations relating thereto, and that, to the best of
Borrower’s knowledge, such sections (and any other sections reasonably
requested) do not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made, in the
light of the circumstances under which they were made, not misleading;
(b) indemnifying Lender (and for purposes of this Section 15.04, Lender shall
include its officers and directors) and the entity that (i) has filed the
registration statement, if any, relating to the Securitization and/or (ii) which
is acting as issuer, depositor, sponsor and/or a similar capacity with respect
to the Securitization (any Person

72


--------------------------------------------------------------------------------




described in (i) or (ii), an “Issuer Person”), and each director and officer of
any Issuer Person, and each Person or entity who controls any Issuer Person
within the meaning of Section 15 of the Securities Act or Section 20 of the
Securities Exchange Act (collectively, “Issuer Group”), and each Person which is
acting as an underwriter, manager, placement agent, initial purchaser or similar
capacity with respect to the Securitization, each of its directors and officers
and each Person who controls any such Person within the meaning of Section 15 of
the Securities Act or Section 20 of the Securities Exchange Act which is acting
as an underwriter, manager, placement agent, initial purchaser or similar
capacity with respect to the Securitization, each of its directors and officers
and each Person who controls any such Person within the meaning of Section 15 of
the Securities Act and Section 20 of the Securities Exchange Act (collectively,
“Underwriter Group”) for any Losses to which Lender, the Issuer Group or the
Underwriter Group may become subject insofar as the Losses arise out of or are
based upon any breach of the foregoing certification set forth in clause (a)
(collectively, “Securities Liabilities”); and (c) agreeing to reimburse Lender,
the Issuer Group and the Underwriter Group for any legal or other expenses
reasonably incurred by Lender, the Issuer Group and the Underwriter Group in
investigating or defending the Securities Liabilities; provided, however, that
Borrower will be liable under clauses (b) or (c) above only to the extent that
such Securities Liabilities arise out of, or are based upon, any such untrue
statement or omission made therein in reliance upon, and in conformity with,
information furnished to Lender or any member of the Issuer Group or Underwriter
Group by or on behalf of Borrower or a Guarantor in connection with the
preparation of the Disclosure Documents or in connection with the underwriting
of the Loan, including, without limitation, financial statements of Borrower,
SPE Equity Owner or any Guarantor, and operating statements, rent rolls,
environmental site assessment reports and property condition reports with
respect to the Property, known by Borrower to be untrue or to be a material
omission at the time of its certification delivered pursuant to clause (a). 
This indemnity is in addition to any liability which Borrower may otherwise have
and shall be effective whether or not an indemnification certificate described
in (a) above is provided and shall be applicable based on information previously
provided by or on behalf of Borrower or a Guarantor if the indemnification
certificate is not provided.


ARTICLE 16
BORROW FURTHER ACTS AND ASSURANCES
PAYMENT OF SECURITY RECORDING CHARGES

Section 16.01         Further Acts.  Borrower, at Borrower’s expense, agrees to
take such further actions and execute such further documents as Lender
reasonably may request to carry out the intent of the Loan Documents or to
establish and protect the rights and remedies created or intended to be created
in favor of Lender under the Loan Documents or to protect the value of the
Property and Lender’s security interest or liens therein.  Borrower agrees to
pay all filing, registration or recording fees or taxes, and all expenses
incident to the preparation, execution, acknowledgement, or filing/recording of
the Security Instrument, the Assignment of Leases and Rents, financing
statements or any such instrument of further assurance, except where prohibited
by law so to do.

Section 16.02         Replacement Documents.  Upon receipt of an affidavit from
an officer of Lender as to the loss, theft, destruction or mutilation of the
Note or any other Loan Document which is not of public record, and, in the case
of any such mutilation, upon surrender and

73


--------------------------------------------------------------------------------




cancellation of such document, Borrower will issue a replacement original in
lieu thereof in the same original principal amount and otherwise on the same
terms and conditions as the original, provided however, in the event Borrower
becomes legally obligated to pay a third party under the Note or Loan Documents
by final judgment, then, to the extent Borrower does not receive credit from
such third party for any payments made to Lender under such duplicate Note or
Loan Document, Lender shall indemnify and hold Borrower harmless in an amount
not to exceed the sum of such payments made to Lender under such duplicate Note
or Loan Documents; provided further, that in connection with any litigation,
arbitration or other proceeding pertaining to any such claim of such third
party, Borrower shall use commercially reasonable efforts to defend against such
claim and not confess any judgment pertaining thereto without Lender’s prior
written consent, and, at Lender’s option, permit Lender to assume and control
such defense with counsel acceptable to Lender, the costs of which shall be
borne by Lender.

Section 16.03         Borrower Estoppel Certificates.


(A)           BORROWER INFORMATION.  BORROWER, WITHIN TEN (10) DAYS OF LENDER’S
WRITTEN REQUEST, SHALL FURNISH TO LENDER OR LENDER’S DESIGNEE A STATEMENT, DULY
ACKNOWLEDGED AND CERTIFIED BY A RESPONSIBLE OFFICER, SETTING FORTH:  (I) THE
MAXIMUM LOAN AMOUNT AND THE AMOUNT OF PRINCIPAL ADVANCED AS OF THE CERTIFICATE
DATE; (II) THE UNPAID PRINCIPAL AMOUNT OF THE LOAN; (III) THE CALCULATION OF THE
RATE OF INTEREST ACCRUING ON THE LOAN, INCLUDING THE THEN APPLICABLE INTEREST
RATE; (IV) THE PAYMENT DUE DATE AND THE MATURITY DATE; (V) THE DATE INSTALLMENTS
OF INTEREST AND/OR PRINCIPAL WERE LAST PAID; (VI) THAT, EXCEPT AS PROVIDED IN
SUCH STATEMENT, NO DEFAULTS OR EVENTS EXISTS WHICH WOULD BE AN EVENT OF DEFAULT
WITH THE GIVING OF ANY APPLICABLE NOTICE OR THE EXPIRATION OF ANY APPLICABLE
GRACE OR CURE PERIOD OR BOTH; (VII) THAT THE LOAN DOCUMENTS ARE VALID, LEGAL AND
BINDING OBLIGATIONS AND HAVE NOT BEEN MODIFIED OR, IF MODIFIED, GIVING THE
PARTICULARS OF SUCH MODIFICATION; (VIII) WHETHER ANY OFFSETS OR DEFENSES EXIST
AGAINST BORROWER’S OBLIGATION TO PAY THE LOAN AND PERFORM THE OBLIGATIONS AND,
IF ANY ARE ALLEGED TO EXIST, A DETAILED DESCRIPTION THEREOF; (IX) THAT ALL
LEASES ARE IN FULL FORCE AND EFFECT, AND FOR LEASES OTHER THAN RESIDENTIAL
LEASES, HAVE NOT BEEN MODIFIED OR IF MODIFIED, SETTING FORTH ALL MODIFICATIONS;
(X) A CURRENT RENT ROLL FOR THE PROPERTY, (XI) THE DATE TO WHICH RENTS UNDER THE
LEASES HAVE BEEN PAID; (XII) WHETHER OR NOT, TO THE BEST KNOWLEDGE OF BORROWER,
ANY OF THE TENANTS UNDER THE LEASES ARE IN DEFAULT UNDER THE LEASES, AND, IF ANY
OF THE TENANTS ARE IN DEFAULT, SETTING FORTH THE SPECIFIC NATURE OF ALL SUCH
DEFAULTS; AND (XIII) SUCH OTHER MATTERS REASONABLY REQUESTED BY LENDER AND
REASONABLY RELATED TO THE LEASES OR THE PROPERTY.


(B)           TENANT ESTOPPELS.  BORROWER SHALL USE COMMERCIALLY REASONABLY
EFFORTS TO OBTAIN AND DELIVER TO LENDER, PROMPTLY UPON LENDER’S WRITTEN REQUEST
(BUT IN ANY EVENT NO LATER THAN FIFTEEN (15) BUSINESS DAYS FOLLOWING LENDER’S
REQUEST), DULY EXECUTED ESTOPPEL CERTIFICATES FROM TENANTS IDENTIFIED BY LENDER
ATTESTING TO SUCH FACTS REGARDING A TENANT’S NON-RESIDENTIAL LEASE AS LENDER MAY
REQUIRE, INCLUDING, WITHOUT LIMITATION:  (I) THAT THE LEASE IS IN FULL FORCE AND
EFFECT WITH NO DEFAULTS THEREUNDER ON THE PART OF ANY PARTY, AND NO EVENT EXISTS
THAT WOULD BE AN EVENT OF DEFAULT THEREUNDER WITH GIVING OF ANY APPLICABLE
NOTICE OR THE EXPIRATION OF ANY APPLICABLE GRACE OR CURE PERIOD OR BOTH;
(II) THAT NONE OF THE RENTS HAVE BEEN PAID MORE THAN ONE MONTH IN ADVANCE,
EXCEPT AS A SECURITY DEPOSIT; AND (III) THAT THE TENANT CLAIMS NO DEFENSE OR
OFFSET AGAINST THE FULL AND TIMELY PERFORMANCE OF ITS OBLIGATIONS UNDER THE
LEASE, OR SETTING OUT ANY SUCH CLAIMS IN REASONABLE DETAIL.

74


--------------------------------------------------------------------------------





(C)           LENDER STATEMENT OF LOAN INFORMATION.  AFTER WRITTEN REQUEST BY
BORROWER NOT MORE THAN TWICE ANNUALLY, LENDER SHALL FURNISH BORROWER A STATEMENT
SETTING FORTH:  (I) THE ORIGINAL MAXIMUM LOAN AMOUNT AND THE AMOUNT OF PRINCIPAL
ADVANCED BY LENDER AS OF THE CERTIFICATE DATE; (II) THE UNPAID PRINCIPAL AMOUNT
OF THE LOAN; (III) THE RATE OF INTEREST ACCRUING ON THE LOAN, INCLUDING THE THEN
APPLICABLE INTEREST RATE; AND (IV) THE BALANCE OF AMOUNTS HELD IN THE RESERVE
ACCOUNTS, IF ANY.

Section 16.04         Recording Costs.  Subject to Sections 15.01 and 15.02
above, Borrower will pay all transfer taxes, filing, registration, recording or
similar fees, and all expenses incident to the preparation, execution,
acknowledgment, recording, filing and/or release or discharge of the Note, the
Security Instrument and each of the other Loan Documents, and all modifications,
extensions, consolidations, or restatements of the same, except where prohibited
by law so to do.

Section 16.05         Publicity.  Borrower acknowledges and agrees that Lender
may release publicity articles concerning the financing or servicing of the
Loan.


ARTICLE 17
LENDER CONSENT

Section 17.01         No Joint Venture; No Third Party Beneficiaries.  Borrower
and Lender intend that the relationships created hereunder and under each of the
other Loan Documents are solely those of borrower and lender.  Nothing herein or
in any of the other Loan Documents is intended to create, nor shall it be
construed as creating anything but a debtor-creditor relationship between
Borrower and Lender nor shall they be deemed to confer on anyone other than
Lender, and its successors and assigns, any right to insist upon or to enforce
the performance or observance of any of the obligations contained herein or
therein.

Section 17.02         Lender Approval.  Wherever pursuant to a Loan Document
(a) Lender exercises any right to approve or disapprove or to grant or withhold
consent; (b) any arrangement or term is to be satisfactory to Lender; (c) a
waiver is requested from Lender, or (d) any other decision is to be made by
Lender, all shall be made in Lender’s sole discretion, unless expressly provided
otherwise in such Loan Document.  By approving or granting consent, accepting
performance from Borrower, or releasing funds from a Reserve Account, Lender
shall not be deemed to have warranted or affirmed the sufficiency, completeness,
legality or effectiveness of the subject matter or of Borrower’s compliance with
Requirements of Laws.  Notwithstanding any provision under the Loan Documents
which provide Lender the opportunity to approve or disapprove any action or
decision by Borrower, Lender is not undertaking the performance of any
obligation of Borrower under any of the Loan Documents or any of the other
documents and agreements in connection with this transaction (including, without
limitation, the Leases).

Section 17.03         Performance at Borrower’s Expense.  Borrower acknowledges
and agrees that in connection with each request by Borrower to:  (a) modify or
waive any provision of the Loan Documents; (b) release or substitute Property;
(c) obtain Lender’s approval or consent whenever required by the Loan Documents
including, without limitation, review of a Transfer request, matters affecting a
Major Lease, improvements or alterations to the Property, and easements or other
additions to Permitted Encumbrances; or (d) provide a subordination,
non-disturbance and attornment agreement, and the Loan Documents do not
elsewhere expressly

75


--------------------------------------------------------------------------------




provide fo an applicable fee (or provide that none will be charged), Lender
reserves the right to collect a review or processing fee from Borrower based on
a reasonable estimate of the administrative costs which Lender will incur to
connection therewith.  Borrower agrees to pay such fee along with all reasonable
legal fees and expenses incurred by Lender and the fees required for a Rating
Confirmation or approval from the trustee if the Loan has been Securitized, as
applicable, irrespective of whether the matter is approved, denied or
withdrawn.  Any amounts payable by Borrower hereunder, shall be deemed a part of
the Loan, shall be secured by this Loan Agreement and shall bear interest at the
Default Rate if not fully paid within ten (10) days of written demand for
payment.


ARTICLE 18
MISCELLANEOUS PROVISIONS

Section 18.01         Notices.  All notices and other communications under this
Loan Agreement are to be in writing and addressed to each party as set forth
below.  Default or demand notices shall be deemed to have been duly given upon
the earlier of:  (a) actual receipt; (b) one (1) business day after having been
timely deposited for overnight delivery, fee prepaid, with a reputable overnight
courier service, having a reliable tracking system; or (c) three (3) business
days after having been deposited in any post office or mail depository regularly
maintained by the U.S. Postal Service and sent by certified mail, postage
prepaid, return receipt requested, and in the case of clause (b) and
(c) irrespective of whether delivery is accepted.  A new address for notice may
be established by written notice to the other; provided, however, that no change
of address will be effective until written notice thereof actually is received
by the party to whom such address change is sent.  Notice to outside counsel or
parties other than the named Borrower and Lender, now or hereafter designated by
a party as entitled to notice, are for convenience only and are not required for
notice to a party to be effective in accordance with this section.  Notice
addresses are as follows:

Address for Lender:

Barclays Capital Real Estate Inc.

200 Park Avenue

New York, NY 10166

Attn.:  Lori Rung

Fax:  (212) 412-1664

Polsinelli Shalton Welte Suelthaus PC

700 West 47th Street, Suite 1000

Kansas City, MO 64112-1802

Attn:  Daniel Flanigan

Fax:  (816) 753-1536

Address for Borrower:

Behringer Harvard Ferncroft, LLC

1501 Dallas Parkway, Suite 600

Addison, TX  75001

76


--------------------------------------------------------------------------------




Attn:  Andrew Bruce

Fax:  214-655-1610

Luce Forward Hamilton Scripps, LLP

600 W. Broadway, Suite 2600

San Diego, CA  92101

Attn:  Darryl Steinhouse, Esq.

Fax:  (619) 232-8311

Section 18.02         Entire Agreement; Modifications; Time of Essence.  This
Loan Agreement, together with the other Loan Documents, contain the entire
agreement between Borrower and Lender relating to the Loan and supersede and
replace all prior discussions, representations, communications and agreements
(oral or written).  If any documents relating to the Loan are in conflict, the
Note shall control over this Loan Agreement, and this Loan Agreement shall
control over all of the other documents.  No Loan Document shall be modified,
supplemented or terminated, nor any provision thereof waived, except by a
written instrument signed by the party against whom enforcement thereof is
sought, and then only to the extent expressly set forth in such writing.  Time
is of the essence with respect to all of Borrower’s obligations under the Loan
Documents.

Section 18.03         Binding Effect; Joint and Several Obligations.  This Loan
Agreement and each of the other Loan Documents shall be binding upon and inure
to the benefit of Borrower and Lender and their respective successors and
assigns, whether by voluntary action of the parties or by operation of law. 
(The foregoing does not modify any conditions regulating Transfers.)  If
Borrower consists of more than one party, each shall be jointly and severally
liable to perform the obligations of Borrower under the Loan Documents.

Section 18.04         Duplicate Originals; Counterparts.  This Loan Agreement
and each of the other Loan Documents may be executed in any number of duplicate
originals, and each duplicate original shall be deemed to be an original.  This
Loan Agreement and each of the other Loan Documents (and each duplicate
original) also may be executed in any number of counterparts, each of which
shall be deemed an original and all of which together constitute a fully
executed agreement even though all signatures do not appear on the same
document.

Section 18.05         Unenforceable Provisions.  Any provision of this Loan
Agreement or any other Loan Documents which is determined by a court of
competent jurisdiction or government body to be invalid, unenforceable or
illegal shall be ineffective only to the extent of such holding and shall not
affect the validity, enforceability or legality of any other provision, nor
shall such determination apply in any circumstance or to any party not
controlled by such determination.

Section 18.06         Governing Law.  This Loan Agreement and each of the other
Loan Documents shall be interpreted and enforced according to the laws of the
state where the Property is located (without giving effect to rules regarding
conflict of laws).

Section 18.07         Consent to Jurisdiction.  Borrower hereby consents and
submits to the exclusive jurisdiction and venue of any state or federal court
sitting in the county and State where the Land encumbered hereby is located with
respect to any legal action or proceeding

77


--------------------------------------------------------------------------------




arising with respect to the Loan Documents and waives all objections which it
may have to such jurisdiction and venue.  Nothing herein shall, however,
preclude or prevent Lender from bringing actions against Borrower in any other
jurisdiction as may be necessary to enforce or realize upon the security for the
Loan provided in any of the Loan Documents.

Section 18.08         WAIVER OF TRIAL BY JURY.  BORROWER AND LENDER EACH WAIVE
THEIR RESPECTIVE RIGHT, TO THE FULLEST EXTENT PERMITTED BY LAW, AND AGREE NOT TO
ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS LOAN
AGREEMENT, ANY OTHER LOAN DOCUMENT, OR THE RELATIONSHIP BETWEEN THE PARTIES AS
BORROWER AND LENDER.

[Remainder of page is blank; signatures appear on next page.]

78


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Loan Agreement has been executed as an instrument under
seal by Borrower the day and year first above written.

BORROWER:

 

BEHRINGER HARVARD FERNCROFT, LLC,

a Delaware limited liability company

 

 

By:

 

 

 

 Gerald J. Reihsen, III, Secretary

 

 

Borrower’s State Identification Number:

 

4180319

 

Borrower’s Tax Identification Number:

 

20-5095289

 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Lender hereby signs, seals and delivers this Loan Agreement.

LENDER:

 

BARCLAYS CAPITAL REAL ESTATE INC.

 

 

By:

 

 

 

Name:

 

Title:

 


--------------------------------------------------------------------------------


Exhibit A

Intentionally Deleted

A-1


--------------------------------------------------------------------------------


Exhibit B

Disbursement Request Form

                        ,         

Barclays Capital Real Estate Inc.

200 Park Avenue

New York, New York  10166

Attention:  CMBS Servicing

Re:                               REQUEST FOR ADVANCE FROM [IMMEDIATE REPAIR
ESCROW ACCOUNT/REPLACEMENT RESERVE ACCOUNT/TI/LC RESERVE ACCOUNT]

Ladies and Gentlemen:

This Disbursement Request in the amount of $                 (the “Requested
Advance”) is made pursuant to Section 5.01 of the Loan Agreement between dated
as of                       , 200   (the “Agreement”) between the undersigned,
as borrower (“Borrower”), and you, as lender (together with its successors and
assigns, “Lender”).  All capitalized terms used and not defined herein shall
have the respective meanings given such terms in the Agreement.

Borrower hereby represents and warrants to Lender that, as of the date hereof:

1.             The following is a brief description of the [Immediate
Repairs/Replacements/Tenant Improvements/Leasing Commissions] for which Borrower
is requesting the Requested Advance:

Property Name(s):

 

 

 

 

 

 

 

 

 

 

 

 

 

Description of Work/Commissions:

 

 

 

 

 

 

 

 

 

 

 

 

 

B-1


--------------------------------------------------------------------------------




2.             A brief description of the quantity and price of the items
purchased or labor utilized:

Item or Labor Description:

 

Quantity:

 

Price:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.             No Event of Default has occurred and is continuing.

4.             All of the work that is the subject of the Requested Advance has
been performed in accordance with all Requirements of Law.

5.             Attached hereto are copies of invoices for all items or materials
purchased and all contracted labor or services provided, together with evidence
that such items have been paid in full, unless otherwise permitted in accordance
with Article 5 of the Agreement.

6.             Attached hereto are releases or waivers of mechanic’s and
materialmen’s liens from all persons furnishing work or materials with respect
to any Reserve Item being funded hereunder which exceeds $10,000.00.

7.             If the invoices for any one Reserve Item does not exceed
$10,000.00 and Lender disburses the requested amount directly to Borrower,
Borrower covenants and agrees to promptly pay such invoices.

8.             This Disbursement Request does x / does not o (check one) request
a disbursement from the Replacement Reserve Account to pay or reimburse Borrower
for labor or materials for replacements not described on Exhibit F to the
Agreement.  If “does” was checked, please describe the type of capital
improvement:

 

.

[Attached hereto is a title search or endorsement to the Title Insurance
Policy.]

B-2


--------------------------------------------------------------------------------




The following are the wire instructions for the Requested Disbursement:

 

 

 

 

 

 

 

 

 

 

 

Very truly yours,

 

 

 

[BORROWER]

 

B-3


--------------------------------------------------------------------------------


Exhibit C

Immediate Repairs

TABLE 1 - IMMEDIATE REPAIRS & SHORT TERM REPAIRS

Ferncroft Corporate Center

35 Village Road

Middleton, Massachusetts

EBI Project # 11063614

 

 

 

 

 

 

 

 

 

 

 

 

ESTIMATED

 

Short

 

ESTIMATED

 

 

 

SECTION

 

SECTION

 

RECOMMENDED

 

 

 

 

 

UNIT

 

IMMEDIATE

 

Term

 

SHORT TERM

 

COMMENTS OR ADDITIONAL

 

NUMBER

 

NAME

 

WORK

 

QUANTITY

 

UNIT COST

 

DESCRIPTION

 

REPAIR COST

 

Repair?

 

REPAIR COST

 

DESCRIPITON

 

SITE CONDITIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.1

 

Topo.

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.2

 

Pvm’t/Pkg

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.3

 

Amenities

 

Repair exterior stairs

 

1

 

$

2,500.00

 

each

 

$

2,500

 

 

 

 

 

The two treads at the bottom of the rear concrete stairwell have begun to spall
and deteriorate. The stairs serve as a second means of egress.

 

2.3

 

Amenities

 

Repair retaining walls

 

1

 

$

5,000.00

 

lump sum

 

$

5,000

 

 

 

 

 

 

 

2.4

 

Utilities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BUILDING CONDITIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.1

 

Substruct

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.2

 

Superstruct

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.3

 

Facades

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.4

 

Root

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.5

 

Bsmt/Attic

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.6

 

ADA

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INTERIOR FINISHES & COMPONENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.7

 

Interior F & C

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BUILDING SYSTEMS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.1

 

Plumbing

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.2

 

HVAC

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.3

 

Electric

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.4

 

F/L Safety

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.5

 

Elevators

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MATERIAL CODE VIOLATIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.0

 

Codes

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

 

 

 

 

 

 

 

 

$

7,500

 

 

 

$

0

 

 

 

 

 

1.25 MULTIPLIER

 

 

 

 

 

$

9,375

 

 

 

$

0

 

 

 

 

 

TOTAL DEFERRED MAINTENANCE

 

 

 

 

 

 

 

 

 

$

9,375

 

 

 

 

PROPERTY AND LOAN INFORMATION

 

 

Building Area

 

226,338

 

Property Age

 

16 yrs

 

No. of Floors

 

8

 

Survey Date

 

7/11/06

 

 

 

Tenants or Units

 

2

 

Property Type

 

Office

 

No. of Buildings

 

1

 

Report Date

 

7/13/06

 

 

EBI Consulting

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit 1

C-1


--------------------------------------------------------------------------------


 

Exhibit D

Organizational Chart

[g186731kg21i001.jpg]

 

--------------------------------------------------------------------------------

(1)          Robert M. Behringer is Manager, and Owner of approximately 54% of
Behringer Harvard Holdings, LLC.  No other member of Behringer Harvard Holdings,
LLC currently owns more than 20%.  Robert Behringer holds 100% of the voting
interests in Behringer Harvard Holdings, LLC.

(2)          Behringer Harvard Holdings, LLC owns less than 1% of Behringer
Harvard Opportunity REIT I, Inc.

D-1


--------------------------------------------------------------------------------


Exhibit E

Rent Roll

Database:
Bldg Status:

 

BEHRINGER
Active only

 

 

 

Rent Roll
Fermcroft Corporate Center
7/31/2006

 

 

 

Page:
Date:
Time:

 

1
8/10/2006
02:02 PM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Monthly

 

 

 

Monthly

 

Future Rent Increase

 

Bldg Id-Suit Id

 

Occupant Name

 

Rent Start

 

Expiration

 

GLA
Sqft

 

Monthly
Base Rent

 

Annual
Rate PSF

 

Cost
Recovery

 

Expense
Stop

 

Other
Income

 

Cat

 

Date

 

Monthly
Amount

 

PSF

 

Vacant Suites

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

50020    -100

 

Vacant

 

 

 

 

 

9,170

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

50020    -600

 

Vacant

 

 

 

 

 

32,631

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Occupied Suites

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

50020    -200

 

VERIZON INFORMATION SERVICES

 

11/15/2004

 

11/14/2009

 

128,700

 

107,250.00

 

10.00

 

 

 

 

 

 

 

BRN

 

8/1/2006

 

107,250.00

 

10.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CAM

 

8/1/2006

 

66,095.00

 

6.16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CAT

 

8/1/2006

 

10,198.00

 

0.95

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UTL

 

8/1/2006

 

16,645.00

 

1.55

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

50020    -800

 

SAS INSTITUTE, INC.

 

8/15/2005

 

8/31/2010

 

55,837

 

89,571,85

 

19.25

 

 

 

 

 

 

 

BRN

 

8/1/2006

 

89,571.85

 

19.25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRN

 

9/1/2006

 

94,224.94

 

20.25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRN

 

9/1/2007

 

97,714.75

 

21.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRN

 

9/1/2006

 

102,367.83

 

22.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRN

 

9/1/2009

 

108,184.19

 

23.25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CAM

 

8/1/2006

 

4,580.00

 

0.98

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UTL

 

8/1/2006

 

5,816.35

 

1.25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

50020    -ROOF

 

VERIZON WIRELESS

 

9/6/1990

 

12/31/2009

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Totals:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Occupied Sqft:

 

81.53

%

2 Units

 

184,537

 

196,821.85

 

 

 

0.00

 

 

 

0.00

 

 

 

 

 

 

 

 

 

 

 

Leased/Unoccupied Sqft:

 

 

 

0 Units

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vacant Sqft:

 

18.47

%

2 Untis

 

41,801

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Sqft:

 

 

 

4 Units

 

226,338

 

196,821.85

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Ferncroft Corporate Center:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Occupied Sqft:

 

81.53

%

2 Units

 

184,537

 

196,821.85

 

 

 

0.00

 

 

 

0.00

 

 

 

 

 

 

 

 

 

 

 

Leased/Unoccupied Sqft:

 

 

 

0 Units

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vacant Sqft:

 

18.47

%

2 Untis

 

41,801

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Sqft:

 

 

 

4 Units

 

226,338

 

196,821.85

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grand Total:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Occupied Sqft:

 

81.53

%

2 Units

 

184,537

 

196,821.85

 

 

 

0.00

 

 

 

0.00

 

 

 

 

 

 

 

 

 

 

 

Leased/Unoccupied Sqft:

 

 

 

0 Units

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vacant Sqft:

 

18.47

%

2 Untis

 

41,801

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Sqft:

 

 

 

4 Units

 

226,338

 

196,821.85

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

To the best of Buyer’s knowledge, based on information provided be seller, we
certify this document is true and correct.

 

 

 

/s/ Jeffrey Carter

 

 

Jeffrey Carter, Due Diligence Manager

 

 

 

8/16/06

 

Date

E-1


--------------------------------------------------------------------------------


Exhibit F

Replacements

TABLE 2 - REPLACEMENT RESERVES

 

Femcroft Corporate Center

35 Village Road

Middleton, Massachusetts

EBI Project #         11063614

 

SECTION
NUMBER

 

SECTION
NAME

 

RECOMMENDED
WORK

 

AVERAGE
EFFECTIVE
USEFUL
LIFE

 

EFFECTIVE
AGE

 

REMAINING
USEFUL
LIFE

 

TOTAL
QUANTITY
OVER
TERM

 

APPROXIMATE
QUANTITY
PER YEAR

 

UNIT COST

 

UNIT
DESCRIPTION

 

ESTIMATAED
COST PER
YEAR

 

SITE CONDITIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.1

 

Topo

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.2

 

Pvm”t/Pkg

 

Patching crack sealing, sealing and striping

 

5

 

2

 

3

 

329,238

 

164,619

 

$

0.10

 

per square foot

 

$

16,462

 

2.2

 

Pvm”t/Pkg

 

Parking garage weather sealant

 

10

 

2

 

8

 

194,250

 

194,250

 

$

0.35

 

per square foot

 

$

67,988

 

2.3

 

Amenities

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.4

 

Utilities

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BUILDING CONDITIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.1

 

Substr.

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.2

 

Superstr.

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.3

 

Facades

 

Sealant renewal at windows and doors

 

12

 

8

 

4

 

13,456

 

13,456

 

$

4.50

 

per square foot

 

$

60,552

 

3.4

 

Roof

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.5

 

Bsmt/Attic

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.6

 

ADA

 

Add accessible parking

 

5

 

4

 

1

 

1

 

1

 

$

500.00

 

lump sum

 

$

500

 

INTERIOR FINISHES & COMPONENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.7

 

Interior F & C

 

Common area refurbishment - psf

 

8

 

1

 

7

 

27,161

 

27,161

 

$

5.00

 

per square foot

 

$

135,803

 

BUILDING SYSTEMS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.1

 

Plumbing

 

Large gas fired water heater replacement

 

18

 

14

 

4

 

1

 

1

 

$

2,500.00

 

each, # per year

 

$

2,500

 

4.2

 

HVAC

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.3

 

Electric

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.4

 

F/L Safety

 

Replace fire alarm control panel

 

20

 

14

 

6

 

1

 

1

 

$

15,000.00

 

each

 

$

15,000

 

4.5

 

Elevators

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.5

 

Elevators

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ANNUAL RECOMMENDATIONS, UNINFLATED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INFLATION FACTOR, IN PERCENTAGE 1,025

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ANNUAL RECOMMENDATIONS, INFLATED @ 2.50% AFTER YEAR ONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NET PRESENT VALUE OF RECOMMENDED TOTAL ANNUAL RESERVES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PRESENT VALUE OF RECOMMENDED TOTAL ANNUAL RESERVES PER SF PER YEAR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INFLATED VALUE OF RECOMMENDED TOTAL ANNUAL RESERVES PER SF PER YEAR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annual Costs

 

RECOMMENDED

 

SECTION

 

SECTION

 

RECOMMENDED

 

2007

 

2008

 

2009

 

2010

 

2011

 

2012

 

2013

 

2014

 

2015

 

TOTAL OVER

 

NUMBER

 

NAME

 

WORK

 

YEAR 1

 

YEAR 2

 

YEAR 3

 

YEAR 4

 

YEAR 5

 

YEAR 6

 

YEAR 7

 

YEAR 8

 

YEAR 9

 

THE TERM

 

SITE CONDITIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.1

 

Topo

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.2

 

Pvm”t/Pkg

 

Patching crack sealing, sealing and striping

 

 

 

 

 

16,462

 

 

 

 

 

 

 

 

 

16,462

 

 

 

$

32,924

 

2.2

 

Pvm”t/Pkg

 

Parking garage weather sealant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

67,988

 

 

 

$

67,988

 

2.3

 

Amenities

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.4

 

Utilities

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BUILDING CONDITIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.1

 

Substr.

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.2

 

Superstr.

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.3

 

Facades

 

Sealant renewal at windows and doors

 

 

 

 

 

 

 

60,552

 

 

 

 

 

 

 

 

 

 

 

$

60,552

 

3.4

 

Roof

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.5

 

Bsmt/Attic

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.6

 

ADA

 

Add accessible parking

 

500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

500

 

INTERIOR FINISHES & COMPONENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.7

 

Interior F & C

 

Common area refurbishment - psf

 

 

 

 

 

 

 

 

 

 

 

 

 

135,803

 

 

 

 

 

$

135,803

 

BUILDING SYSTEMS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.1

 

Plumbing

 

Large gas fired water heater replacement

 

 

 

 

 

 

 

2,500

 

 

 

 

 

 

 

 

 

 

 

$

2,500

 

4.2

 

HVAC

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.3

 

Electric

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.4

 

F/L Safety

 

Replace fire alarm control panel

 

 

 

 

 

 

 

 

 

 

 

15,000

 

 

 

 

 

 

 

$

15,000

 

4.5

 

Elevators

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.5

 

Elevators

 

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ANNUAL RECOMMENDATIONS, UNINFLATED

 

500

 

 

 

16,462

 

63,052

 

 

 

15,000

 

135,803

 

84,449

 

 

 

$

315,266

 

INFLATION FACTOR, IN PERCENTAGE 1,025

 

100.00

%

102.50

%

105.06

%

107.69

%

110.38

%

113.14

%

115.97

%

118.87

%

121.84

%

 

 

ANNUAL RECOMMENDATIONS, INFLATED @ 2.50% AFTER YEAR ONE

 

500

 

 

 

17,295

 

67,900

 

 

 

16.971

 

157,490

 

100,384

 

 

 

$

360,540

 

NET PRESENT VALUE OF RECOMMENDED TOTAL ANNUAL RESERVES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

315,266

 

PRESENT VALUE OF RECOMMENDED TOTAL ANNUAL RESERVES PER SF PER YEAR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

0.15

 

INFLATED VALUE OF RECOMMENDED TOTAL ANNUAL RESERVES PER SF PER YEAR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

0.18

 

 

Notes:

1.

2.

 

PROPERTY AND LOAN INFORMATION

 

 

Building Area

 

226,338 SF

 

Property Age

 

16 yrs

 

No. of Floors

 

8

 

Loan Term

7 yrs

 

Site Survey Date

 

7/11/06

 

 

 

Tenants or Units

 

2

 

Property Type

 

Office

 

No. of Buildings

 

1

 

Analysis term

9 yrs

 

Report Date

 

7/13/06

 

 

 

F-1


--------------------------------------------------------------------------------